 

Exhibit 10.1

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of April 28, 2006

among

VENOCO, INC., as Borrower,

and

BMC, LTD.,
WHITTIER PIPELINE CORPORATION,

TEXCAL ENERGY (LP) LLC, TEXCAL ENERGY (GP) LLC,

TEXCAL ENERGY NORTH CAL L.P., TEXCAL ENERGY SOUTH CAL L.P. and

TEXCAL ENERGY SOUTH TEXAS L.P., as Guarantors,

 

The Several Lenders

from Time to Time Parties Hereto,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC

and

LEHMAN BROTHERS INC.,
as Joint Lead Arrangers,

HARRIS NESBITT CORP.,

as Co-Arranger, and

LEHMAN BROTHERS INC.,
as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS

2

1.1

Certain Defined Terms

2

1.2

Other Interpretive Provisions

25

1.3

Accounting Principles

26

 

 

 

ARTICLE II THE CREDIT

26

2.1

Amounts and Terms of the Loans

26

2.2

Maturity Date

27

2.3

Conversion and Continuation Elections

27

2.4

Optional Prepayments

28

2.5

Mandatory Prepayments

29

2.6

Repayment

30

2.7

Interest

30

2.8

Fees

31

2.9

Computation of Fees and Interest

31

2.10

Payments by the Company; Loans Pro Rata

31

2.11

[Intentionally Omitted]

33

2.12

Sharing of Payments, Etc.

33

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

34

3.1

Taxes

34

3.2

Illegality

35

3.3

Increased Costs and Reduction of Return

35

3.4

Funding Losses

36

3.5

Inability to Determine Rates

36

3.6

Certificates of Lenders

37

3.7

Substitution of Lenders

37

3.8

Survival

37

 

 

 

ARTICLE IV SECURITY

37

4.1

The Security

37

4.2

Agreement to Deliver Security Documents

37

4.3

Perfection and Protection of Security Interests and Liens

38

4.4

Offset

38

4.5

Guaranty

38

4.6

Production Proceeds

39

 

 

 

ARTICLE V CONDITIONS PRECEDENT

40

5.1

Conditions of the Effective Date

40

5.2

Conditions to All Credit Extensions

43

5.3

Conditions to the Restatement Effective Time

44

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

44

 

i

--------------------------------------------------------------------------------


 

 

6.1

Organization, Existence and Power

45

6.2

Corporate Authorization; No Contravention

45

6.3

Governmental Authorization

45

6.4

Binding Effect

45

6.5

Litigation

45

6.6

No Default

46

6.7

ERISA Compliance

46

6.8

Use of Proceeds; Margin Regulations

47

6.9

Title to Properties

47

6.10

Oil and Gas Reserves

47

6.11

Reserve Report

47

6.12

Gas Imbalances

48

6.13

Taxes

48

6.14

Financial Statements and Condition

48

6.15

Environmental Matters

49

6.16

Regulated Entities

49

6.17

No Burdensome Restrictions

49

6.18

Copyrights, Patents, Trademarks and Licenses, etc.

49

6.19

Subsidiaries

50

6.20

Insurance

50

6.21

Full Disclosure

50

6.22

Solvency

50

6.23

Labor Matters

50

6.24

Downstream Contracts

51

6.25

Derivative Contracts

51

6.26

Ellwood Subsidiary

51

6.27

Senior Notes Indenture

51

6.28

Existing Indebtedness

51

6.29

TexCal Acquisition Documents

51

6.30

Security Documents

51

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

52

7.1

Financial Statements

52

7.2

Certificates; Other Production and Reserve Information

53

7.3

Notices

54

7.4

Preservation of Company Existence, Etc.

55

7.5

Maintenance of Property

55

7.6

Insurance

55

7.7

Payment of Obligations

56

7.8

Compliance with Laws

56

7.9

Compliance with ERISA

56

7.10

Inspection of Property and Books and Records

56

7.11

Environmental Laws

56

7.12

New Subsidiary Guarantors

57

7.13

Use of Proceeds

57

7.14

Further Assurances

57

7.15

Hedging Program

58

 

ii

--------------------------------------------------------------------------------


 

7.16

TexCal Acquisition

59

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

59

8.1

Limitation on Liens

59

8.2

Disposition of Assets

60

8.3

Consolidations and Mergers

61

8.4

Loans and Investments

61

8.5

Limitation on Indebtedness

62

8.6

Transactions with Affiliates

63

8.7

Margin Stock

63

8.8

Contingent Obligations

63

8.9

Restricted Payments

64

8.10

Derivative Contracts

65

8.11

Sale Leasebacks

66

8.12

Consolidated Leverage Ratio

66

8.13

Current Ratio

67

8.14

Minimum Interest Coverage Ratio

67

8.15

Minimum PV 10 to Consolidated Total Debt Ratio

67

8.16

Change in Business

67

8.17

Accounting Changes

67

8.18

Certain Contracts; Amendments; Multiemployer ERISA Plans

67

8.19

Senior Notes

68

8.20

Limitation on Amendments to TexCal Acquisition Documents

68

8.21

First Lien Credit Documents

68

8.22

Forward Sales, Production Payments, Etc.

69

8.23

Use of Proceeds

69

 

 

 

ARTICLE IX EVENTS OF DEFAULT

69

9.1

Event of Default

69

9.2

Remedies

72

9.3

Rights Not Exclusive

73

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

73

10.1

Appointment and Authorization; Limitation of Agency

73

10.2

Delegation of Duties

73

10.3

Liability of Administrative Agent

73

10.4

Reliance by Administrative Agent

74

10.5

Notice of Default

74

10.6

Credit Decision

74

10.7

Indemnification

75

10.8

Administrative Agent in Individual Capacity

75

10.9

Successor Administrative Agent

76

10.10

Withholding Tax

76

10.11

Arrangers; Syndication Agents

77

10.12

Release of Collateral

78

ARTICLE XI MISCELLANEOUS

78

 

iii

--------------------------------------------------------------------------------


 

11.1

Amendments and Waivers

78

11.2

Notices

78

11.3

No Waiver; Cumulative Remedies

79

11.4

Costs and Expenses

79

11.5

Indemnity

80

11.6

Payments Set Aside

80

11.7

Successors and Assigns

81

11.8

Assignments, Participations, etc.

81

11.9

Interest

85

11.10

Indemnity and Subrogation

86

11.11

Automatic Debits of Fees

86

11.12

Notification of Addresses, Lending Offices, Etc.

86

11.13

Counterparts

86

11.14

Severability

87

11.15

No Third Parties Benefited

87

11.16

Governing Law, Jurisdiction

87

11.17

Submission To Jurisdiction; Waivers

87

11.18

Entire Agreement

88

11.19

NO ORAL AGREEMENTS

88

11.20

Accounting Changes

88

11.21

WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.

88

11.22

Intercreditor Agreement; Collateral Trust Agreement

89

11.23

USA PATRIOT Act

89

11.24

Acknowledgments

89

11.25

Survival of Representations and Warranties

89

11.26

Release of Collateral and Guarantee Obligations.

89

11.27

Amendment and Restatement

90

11.28

Amendment and Restatement of the First Lien Credit Agreement

91

 

 

SCHEDULES

Schedule 1.1(a)

 

Commitments and Pro Rata Shares

Schedule 1.1(b)

 

TexCal Subsidiaries

Schedule 6.5

 

Litigation

Schedule 6.7

 

ERISA Compliance

Schedule 6.14(a)

 

Material Indebtedness

Schedule 6.15

 

Environmental Matters

Schedule 6.17

 

Burdensome Restrictions

Schedule 6.19

 

Subsidiaries and Minority Interests

Schedule 6.24

 

Downstream Contracts

Schedule 6.25

 

Existing Derivative Contracts

Schedule 6.29

 

Material TexCal Acquisition Documents

 

iv

--------------------------------------------------------------------------------


 

Schedule 6.30(a)-1

 

Security Agreement UCC Filing Jurisdictions

Schedule 6.30(a)-2

 

UCC Financing Statements to Remain on File

Schedule 6.30(a)-3

 

UCC Financing Statements to be Terminated

Schedule 6.30(b)

 

Mortgage Filing Jurisdictions

Schedule 8.1

 

Permitted Liens

Schedule 8.2

 

TexCal Dispositions

Schedule 8.6

 

Transactions with Affiliates

 

EXHIBITS

Exhibit A

 

Form of Notice of Borrowing

Exhibit B

 

Form of Notice of Conversion/Continuation

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Security Agreement

Exhibit E

 

Form of Assignment and Acceptance

Exhibit F

 

Form of Note

Exhibit G

 

Form of Guaranty Agreement

Exhibit H

 

Form of Intercreditor Agreement

Exhibit I

 

Form of Collateral Trust Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN AGREEMENT

This AMENDED AND RESTATED TERM LOAN AGREEMENT is entered into as of April 28,
2006, among VENOCO, INC., a Delaware corporation (the “Company”); BMC, LTD., a
California limited partnership (“BMC”), WHITTIER PIPELINE CORPORATION, a
Delaware corporation (“Whittier”), and each of the TexCal Subsidiaries (defined
below), as Guarantors; each of the financial institutions which is or which may
from time to time become a signatory to this Agreement (individually, a “Lender”
and collectively, the “Lenders”); CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); CREDIT SUISSE
SECURITIES (USA) LLC and LEHMAN BROTHERS INC., as joint lead arrangers (in such
capacities, collectively, the “Lead Arrangers”); HARRIS NESBITT CORP., as
co-arranger (together with the Lead Arrangers, the “Arrangers”); and LEHMAN
BROTHERS INC., as syndication agent (in such capacity, the “Syndication Agent”).

RECITALS

WHEREAS, on March 30, 2006, the Company entered into the TexCal Acquisition
Documents (defined below), and, on March 31, 2006, consummated the TexCal
Acquisition (defined below) contemplated thereby;

WHEREAS, in connection therewith, each of the Company, the Original Guarantors,
the Lenders and the Administrative Agent, among others, entered into that
certain Term Loan Agreement dated as of March 30, 2006 (the “Existing Credit
Agreement”) pursuant to which the Lenders made term loans to the Company in an
aggregate principal amount of $350,000,000; and

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated to provide for certain amendments on the terms set forth in this
Agreement (defined below), which Agreement shall be effective upon satisfaction
of certain conditions precedent set forth in this Agreement;

WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement to provide for certain amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

WHEREAS, the Company desires to refinance, renew, extend and continue the
Existing Obligations (defined below); and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Loan Documents (defined below) or evidence payment of all or any of
such obligations and liabilities; that this Agreement amend and restate in its
entirety the Existing Credit Agreement and renew and extend the extensions of
credit under the Existing Credit Agreement, as so amended and restated; and that
from and after the Restatement Effective Time the Existing Credit Agreement be
of no further force or effect except as to evidence the incurrence of the
obligations of the Company and its Subsidiaries thereunder and the
representations and warranties made and the actions or omissions performed or
required to be performed thereunder, in each case prior to the Restatement
Effective Time.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
that the Existing Credit Agreement shall be and hereby is amended and restated
in its entirety as follows:

ARTICLE I




DEFINITIONS

                1.1           Certain Defined Terms.  The following terms have
the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock of a
corporation (or similar entity), which stock has ordinary voting power for the
election of the members of such entity’s board of directors or persons
exercising similar functions (other than stock having such power only by reason
of the happening of a contingency), or the acquisition of in excess of 50% of
the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.

“Adjusted Base Rate” shall mean, for any day and any Base Rate Loan, an interest
rate per annum equal to the greater of (a) the Federal Funds Rate for such day
plus one-half of one percent (0.5%) and (b) the Base Rate for such day; such
rate to be computed on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed (including the first day but excluding the last day)
during the period for which payable, but in no event shall such rate at any time
exceed the maximum rate of interest permitted by applicable law.

“Administrative Agent” has the meaning specified in the introductory clause
hereto.

“Administrative Agent-Related Persons” means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

“Administrative Questionnaire” has the meaning specified in Section 11.8(a).

“Affected Lender” has the meaning specified in Section 3.7.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Agent-Related Persons” means with respect to each Agent, such Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Syndication Agent.

“Agent’s Payment Office” means the address set forth on the signature pages
hereto in relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) if at such time the Commitments have not been reduced to zero, the
sum of the aggregate unpaid principal amount of the Loans of such Lender and the
aggregate amount of such Lender’s Commitments at such time and (b) if at such
time the Commitments have been reduced to zero, the sum of the aggregate unpaid
principal amount of the Loans of such Lender.

“Agreement” means (i) as to any time prior to the Restatement Effective Time,
the Existing Credit Agreement, and (ii) as to any time at or after the
Restatement Effective Time, this Amended and Restated Term Loan Agreement, as
such may be further amended, supplemented or otherwise modified from time to
time pursuant to the terms hereof and of the Intercreditor Agreement.

“Applicable Margin” means, with respect to any Base Rate Loan or LIBO Rate Loan
on any day, an amount equal to the percentage for such day under the Pricing
Grid for such type of Loan.

“Applicable Percentage” means eighty percent (80%).

“Arrangers” has the meaning specified in the introductory clause hereto.

“Assignee” has the meaning specified in Section 11.8(a).

“Assignment and Acceptance” has the meaning specified in Section 11.8(a).

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of reasonable internal
legal services and all disbursements of internal counsel.

“Audited Financial Statements” means the Company’s consolidated financial
statements as of and for the years ended December 31, 2004, 2003 and 2002,
together with the unqualified independent auditors’ report and opinion of
Deloitte & Touche LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

“Available Borrowing Base” means, at the particular time in question, the
Borrowing Base (as defined in the First Lien Credit Agreement) in effect at such
time minus the applicable Effective Amount (as defined in the First Lien Credit
Agreement) at such time.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly

 

3

--------------------------------------------------------------------------------


 

announced from time to time by Administrative Agent at its New York, New York
office as its “base rate” for Dollar loans made in the United States.  (The
“base rate” is a rate set by Administrative Agent based upon various factors
including costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.)  Any change in the base rate
announced by Administrative Agent shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based at the Adjusted Base
Rate, plus the Applicable Margin.

“BMC” means BMC, Ltd., a California limited partnership comprised of the
Company, as General Partner, and Whittier, as Limited Partner.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close and, if the applicable Business Day relates to any LIBO Rate Loan, means
such a day on which dealings are carried on in the applicable offshore dollar
interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP, capitalized on the books of such Person.

“Carpinteria Bluffs Dividend” has the meaning specified in Section 8.2(i).

“Cash Dividends” means with respect to the Company, at any time, the
distribution of earnings in Dollars to shareholders of the Company, determined
in conformity with GAAP.

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twelve
(12) months from the date of acquisition; (b) certificates of deposit, time
deposits, Eurodollar time deposits, or bankers’ acceptances having in each case
a tenor of not more than twelve (12) months from the date of

 

4

--------------------------------------------------------------------------------


 

acquisition issued by and demand deposits with any U.S. commercial bank or any
branch or agency of a non-U.S. commercial bank licensed to conduct business in
the U.S. having combined capital and surplus of not less than Five Hundred
Million Dollars ($500,000,000) whose long term securities are rated at least A
(or then equivalent grade) by S&P and A2 (or then equivalent grade) by Moody’s
at the time of acquisition; (c) commercial paper of an issuer rated at least A-1
by S&P or P-1 by Moody’s at the time of acquisition, and in either case having a
tenor of not more than twelve (12) months; (d) repurchase agreements with a term
of not more than seven days for underlying securities of the types described in
clauses (a) and (b) above; and (e) money market mutual or similar funds having
assets in excess of $100,000,000.

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and 14(d)(2)
of the Exchange Act (a “Group”), other than a Permitted Holder, of “beneficial
ownership” (as such term is defined in Rule 13d-3 under the Exchange Act) of
securities of the Company which, together with any securities owned beneficially
by any “affiliates” or “associates” of such Group (as such terms are defined in
Rule 12b-2 under the Exchange Act), shall represent more than (i) fifty percent
(50%) or (ii) after a Qualifying IPO, thirty percent (30%), in the case of (i)
or (ii), of the combined voting power of the Company’s securities which are
entitled to vote generally in the election of directors and which are
outstanding on the date immediately prior to the date of such purchase or
acquisition; provided, however, that no such “Change of Control” under clause
(a)(ii) of this definition of “Change of Control” shall be deemed to have
occurred after a Qualifying IPO, if, and for so long as, Permitted Holders have
“beneficial ownership” (as such term is defined in Rule 13d-3 under the Exchange
Act) of more than fifty percent (50%) of the combined voting power of the
Company’s securities which are entitled to vote generally in the election of
directors and which are outstanding on the date of determination; (b) a sale of
all or substantially all of the assets of the Company and its Subsidiaries taken
as a whole to any Person or Group; (c) the liquidation or dissolution of the
Company; or (d) the first day on which a majority of the Board of Directors of
the Company are not Continuing Directors (as herein defined).  As herein
defined, “Continuing Directors” means any member of the Board of Directors of
the Company who (x) is a member of such Board of Directors as of the Effective
Date or (y) was nominated for election or elected to such Board of Directors
with the affirmative vote of two-thirds of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Collateral” means all Property which is subject to a Lien in favor of the
Collateral Trustee, for the benefit of the Secured Parties, or which under the
terms of any Security Document is purported to be subject to such Lien.

“Collateral Trust Agreement” means that certain Collateral Trust Agreement dated
as of the Effective Date by and among the Loan Parties, the Administrative Agent
and the Collateral Trustee in the form of “Exhibit I” hereto, as amended,
restated, supplemented or otherwise modified from time to time pursuant to the
terms hereof and thereof.

“Collateral Trustee” has the meaning assigned to such term in the Collateral
Trust

 

5

--------------------------------------------------------------------------------


 

Agreement.

“Commitment” means as to each Lender, such Lender’s obligation to have made, on
the Effective Date, Loans to the Company under this Agreement in an aggregate
principal amount not exceeding the amount set forth under the heading
“Commitment” opposite the name of such Lender on Schedule 1.1(a) hereto, or if
such Lender is a party to an Assignment and Acceptance, the amount set forth on
the most recent Assignment and Acceptance of such Lender, as that amount has
been reduced or terminated pursuant to this Agreement.

“Commitment Letter” means the commitment letter dated March 30, 2006 by and
among the Company, Harris Nesbitt Corp., Bank of Montreal, Credit Suisse
Securities (USA) LLC, Credit Suisse, Cayman Islands Branch, Lehman Commercial
Paper Inc. and Lehman Brothers Inc., as amended, restated, supplemented or
otherwise modified from time to time.

“Company” means Venoco, Inc. a Delaware corporation.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit “C”.

“Consolidated EBITDA” means with respect to the Company and its Subsidiaries on
a consolidated basis for any fiscal period, without duplication, (a)
Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of FAS 123R and other non-cash items
reducing Consolidated Net Income plus (c) Consolidated Interest Expense plus (d)
income tax expense minus (e) any non-cash items increasing Consolidated Net
Income, all determined in accordance with GAAP.  For purposes of Sections 8.12
and 8.14, Consolidated EBITDA shall be calculated to give pro forma effect to
the TexCal Acquisition and other acquisitions and Dispositions as if such
acquisition(s) or Disposition(s) had been consummated on the first day of the
period of four consecutive fiscal quarters ending on the relevant date of
calculation.

“Consolidated Interest Expense” means, with respect to the Company and its
Subsidiaries on a consolidated basis for any fiscal period, total interest
expenses (including that portion attributable to Capitalized Lease Obligations
and capitalized interest) of the Company and its Subsidiaries in such fiscal
period which are classified as interest expense on the consolidated financial
statements of the Company and its Subsidiaries, all as determined in conformity
with GAAP.  Consolidated Interest Expense shall be calculated to give pro forma
effect to the financing of the TexCal Acquisition or other financing
transactions as if such financing had been consummated on the first day of the
period of four consecutive fiscal quarters ending on the relevant date of
calculation.

“Consolidated Leverage Ratio” means as at the last day of any period of four
consecutive fiscal quarters of the Company, commencing with the fiscal quarter
ended June 30, 2006 as the last quarter in the initial period of four
consecutive fiscal quarters contemplated hereby, the ratio of (a) Consolidated
Total Debt to (b) Consolidated EBITDA for such period.

“Consolidated Liabilities” means, when used with respect to the Company and its
Subsidiaries, all items which are or should be classified as liabilities on the
consolidated financial statements of the Company and its Subsidiaries, all
determined in conformity with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with respect to the Company and its
Subsidiaries on a consolidated basis, for any fiscal period, the net income (or
net loss) of the Company and its Subsidiaries for such period determined in
accordance with GAAP, but excluding the effects of the application of FAS 133
and 143 and any expensing of capitalized costs required by Rule 4-10 of
Regulation S-X promulgated by the SEC as applied to reporting entities employing
the full cost method.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

“Contingent Obligation” means, as to any Person without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness, dividend, letter of credit or other similar obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (iii) to purchase Property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments; (c) to purchase any materials, supplies
or other Property from, or to obtain the services of, another Person if the
relevant contract or other related document or obligation requires that payment
for such materials, supplies or other Property, or for such services, shall be
made regardless of whether delivery of such materials, supplies or other
Property is ever made or tendered, or such services are ever performed or
tendered, or (d) in respect of any Derivative Contract.  The amount of any
Contingent Obligation shall, in the case of Guaranty Obligations, be deemed
equal to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations, shall be equal
to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum reasonably anticipated liability in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Conversion/Continuation Date” means any date on which, under Section 2.3 of
this Agreement, the Company (a) converts Loans of one Interest Rate Type to
another Interest Rate Type, or (b) continues as Loans of the same Interest Rate
Type, but with a new Interest Period, Loans having Interest Periods expiring on
such date.

 

7

--------------------------------------------------------------------------------


 

“Credit Extension” means and includes the making, conversion or continuation of
any Loan hereunder.

“Current Assets” means, for any Person, all assets of such Person that, in
accordance with GAAP, would be included as current assets on a balance sheet as
of a date of calculation; provided, however, an amount equal to the Available
Borrowing Base shall be included as current assets.

“Current Liabilities” means, for any Person, all liabilities of such Person
that, in accordance with GAAP, would be included as current liabilities on a
balance sheet as of the date of calculation; provided, however, the current
portion of the Loans which are not past due may be excluded from Current
Liabilities.

“Declined Proceeds” has the meaning specified in Section 2.10(e).

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” has the meaning specified in Section 2.7(c).

“Derivative Contract” means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.

“Disposition” has the meaning specified in Section 8.2.

“Disqualified Stock” means, as to any Person, any Capital Stock of such Person
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or otherwise (including upon the occurrence of
an event) requires the payment of dividends (other than dividends payable solely
in Capital Stock which does not otherwise constitute Disqualified Stock) or
matures or is required to be redeemed (pursuant to any sinking fund obligation
or otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six (6) months after the Maturity Date.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of such Loans
occurring on such date.

“Effective Date” means the date on which the Effective Time occurred, which date
was March 30, 2006.

“Effective Time” means the time as of which all conditions precedent set forth
in Section 5.1 were satisfied or waived by all Lenders.

 

8

--------------------------------------------------------------------------------


 

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a wholly
owned Subsidiary of the Company.

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than pursuant to Section
4041(b) of ERISA), the treatment of a Plan amendment as a termination under
Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“LIBO Rate”.

“Event of Default” means any of the events or circumstances specified in Section
9.1.

“Exchange Act” means the Securities and Exchange Act of 1934.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Derivative Contracts” means the contracts listed on Schedule 6.25
hereto.

“Existing Loan Documents” means the “Loan Documents” (as defined in the Existing
Credit Agreement).

 

9

--------------------------------------------------------------------------------


 

“Existing Obligations” means the “Obligations” (as defined in the Existing
Credit Agreement) outstanding at the Restatement Effective Time.

“FAS 123R” means Financial Accounting Statement 123R promulgated by the
Financial Accounting Standards Board.

“FAS 133” means Financial Accounting Statement 133 promulgated by the Financial
Accounting Standards Board.

“FAS 143” means Financial Accounting Statement 143 promulgated by the Financial
Accounting Standards Board.

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

“Fee Letter Agreement” means the letter agreement dated March 30, 2006 among
Harris Nesbitt Corp., Bank of Montreal, Credit Suisse, Cayman Islands Branch,
Credit Suisse Securities (USA) LLC, Lehman Commercial Paper Inc., Lehman
Brothers Inc. and Venoco, Inc., as amended, restated, supplemented or otherwise
modified from time to time.

“First Lien Commitments” means the aggregate “Commitments” (as defined in the
First Lien Credit Agreement).

“First Lien Credit Agent” means the Administrative Agent (as defined in the
First Lien Credit Agreement).

“First Lien Credit Agreement” means the Second Amended and Restated Credit
Agreement among the Loan Parties, the First Lien Credit Agent, Harris Nesbitt
Corp., as lead arranger, Credit Suisse Securities (USA) LLC and Lehman Brothers
Inc., as co-arrangers, Credit Suisse, Cayman Islands Branch, and Lehman
Commercial Paper Inc., as co-syndication agents and co-documentation agents, and
the other lenders from time to time party thereto dated as of the Effective
Date, as amended, restated, supplemented or otherwise modified in accordance
with the terms hereof.

“First Lien Credit Documents” means the “First Lien Loan Documents” (as defined
in the First Lien Credit Agreement).

 

10

--------------------------------------------------------------------------------


 

“First Lien Credit Lenders” means the “Lenders” (as defined in the First Lien
Credit Agreement).

“First Lien Loans” means the loans to be made from time to time under and in
accordance with the First Lien Credit Documents.

“First Lien Maximum Loan Amount” means “Maximum Loan Amount” (as defined in the
First Lien Credit Agreement).

“First Lien Obligations” has the meaning ascribed thereto in the Intercreditor
Agreement.

“First Lien Secured Parties” means the “Secured Parties” (as defined in the
First Lien Credit Agreement).

“First Liens” has the meaning specified in Section 7.14(b).

“Fiscal Quarter” means each of the three-month periods coinciding with the
fiscal quarters adopted by the Company for financial reporting purposes.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Granting Lender” has the meaning specified in Section 11.8(d).

“Guarantor” means (i) each of the Original Guarantors, (ii) each of the TexCal
Subsidiaries, and (iii) any new Subsidiary of the Company which is required to
execute the Guaranty under Section 7.12 upon the execution and delivery by such
entity of the Guaranty.

“Guaranty” means the Guaranty Agreement, substantially in the form of Exhibit
“G” hereto executed by each Guarantor in favor of the Administrative Agent, for
the benefit of the Lender Parties, as the same may be amended, supplemented or
otherwise modified from time to time pursuant to the terms hereof (including, in
the case of any Subsidiary required to execute the Guaranty pursuant to Section
7.12, by execution and delivery of a joinder thereto in the form of Annex 1
thereto).

 

11

--------------------------------------------------------------------------------


 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Highest Lawful Rate” means, as of a particular date, the maximum nonusurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature,
covering lands in or offshore the continental United States.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms and not past
due for more than 90 days after the due date thereof, other than those trade
payables disputed in good faith); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property)
including, without limitation, production payments, net profit interests and
other Hydrocarbon Interests subject to repayment out of future Oil and Gas
production; (f) all obligations with respect to Capital Leases; (g) all
non-contingent net obligations with respect to Derivative Contracts; (h) gas
imbalances or obligations under take-or-pay or prepayment contracts with respect
to any of the Oil and Gas Properties which would require the Company or any of
its Subsidiaries to deliver Oil and Gas from any of the Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor;
(i) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above.

“Indemnified Liabilities” has the meaning specified in Section 11.5.

“Indemnified Person” has the meaning specified in Section 11.5.

“Indenture Trustee” has the meaning ascribed to such term in the Intercreditor
Agreement.

“Independent Auditor” has the meaning specified in Section 7.1(a).

“Independent Engineer” has the meaning specified in Section 7.2(c).

 

12

--------------------------------------------------------------------------------


 

“Initial Reserve Report” has the meaning specified in Section 6.11.

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date among the Loan Parties, the First Lien Credit Agent and the
Collateral Trustee in the form of Exhibit “H” hereto, as amended, restated,
supplemented or otherwise modified from time to time pursuant to the terms
hereof and thereof.

“Interest Payment Date” (a) as to any Base Rate Loan, means May 1, 2006 and the
first day of each month thereafter prior to the Termination Date and each date
on which such a Base Rate Loan is converted into another Interest Rate Type of
Loan, and (b) as to any LIBO Rate Loan, the last day of the Interest Period
applicable to such Loan; provided, however, that if any Interest Period for an
LIBO Rate Loan exceeds three months, the date that falls three months after the
beginning of such Interest Period is also an Interest Payment Date.

“Interest Period” means, as to any LIBO Rate Loan, the period commencing on the
Effective Date or on the Conversion/Continuation Date on which such Loan is
converted into or continued as LIBO Rate Loan, and ending on the date one, two,
three or six months thereafter as selected by the Company in its Notice of
Conversion/Continuation; provided, however, that:  (a) if any Interest Period
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the following Business Day unless, in the case of an LIBO
Rate Loan, the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day; (b) any Interest Period pertaining to an LIBO Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (c) no Interest Period for any
Loan shall extend beyond the Termination Date.

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Lender Parties” means (i) the Lenders, (ii) the Administrative Agent and (iii)
the holders from time to time of the Obligations.

“Lenders” has the meaning specified in the introductory clause hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified

 

13

--------------------------------------------------------------------------------


 

as its “Lending Office” or “Domestic Lending Office” or “Offshore Lending
Office,” as the case may be, on the signature pages hereof, or such other office
or offices as such Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” has the meaning ascribed thereto in the First Lien Credit
Agreement.

“LIBO Rate” means, for any Interest Period, with respect to LIBO Rate Loans, the
rate of interest per annum (rounded upward to the next 1/16th of 1%) determined
by the Administrative Agent as follows:

LIBO Rate =

 

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

 

 

where,

 

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Lender)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); and

 

 

 

 

 

“LIBOR” means relative to any Interest Period for LIBO Rate Loans:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page, currently
page 3750, of the Telerate screen (or any successor thereto or substitute
therefor) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Rate Loan being made, continued or converted by Credit Suisse and with a term
equivalent to such Interest Period would be offered by Credit Suisse’s London
Branch to major banks in the London interbank eurodollar market at their request
at

 

14

--------------------------------------------------------------------------------


 

approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.

“LIBO Rate Loan” means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any Property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties or (b) the
interest of a lessor under an Operating Lease.

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, any Qualifying Derivative Contracts, the Fee Letter Agreement, the
Commitment Letter and all other documents delivered to the Administrative Agent
or any Lender in connection herewith.

“Loans” has the meaning specified in Section 2.1(a).

“Loan Parties” means the Company and each Guarantor.

“Mandatory Prepayment Amount” has the meaning specified in Section 2.10(e).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, (i) the TexCal Acquisition or (ii) the operations,
business, properties or financial condition of the Company and its Subsidiaries,
taken as a whole; (b) a material impairment of the ability of the Company or any
Subsidiary to perform under any material Loan Document and to avoid any Default;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Subsidiary of any material Loan
Document.

“Maturity Date” means the fifth anniversary of the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the Mortgages, Deeds of Trust, Security Agreements,
Assignments of Production and Financing Statements from the Company and BMC,
and, from and after the Effective Time, the TexCal Subsidiaries, in favor of the
Collateral Trustee, for the benefit of the

 

15

--------------------------------------------------------------------------------


 

Secured Parties, covering the Oil and Gas Properties of the Company and the
Guarantors and all supplements, assignments, assumptions, amendments and
restatements thereto (or any agreement in substitution therefor) which have been
or are executed and delivered to the Administrative Agent for benefit of the
Lenders pursuant to Article IV of this Agreement.

“Mortgaged Properties” means such Oil and Gas Properties upon which the Company
and the Guarantors have granted the Collateral Trustee for the benefit of the
Secured Parties a valid, second Lien pursuant to the Mortgages, subject to
Permitted Liens.

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

“Net Cash Proceeds” means (a) in connection with any Disposition or any Recovery
Event, all proceeds thereof in the form of cash and Cash Equivalents of such
Disposition or Recovery Event, net of (i) amounts required by the First Lien
Credit Agreement to be applied to the repayment of the First Lien Obligations or
the cash collateralization of outstanding Letters of Credit, (ii) reasonable and
customary Attorney Costs, accountants’ fees and investment banking fees, (iii)
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any Property which is the subject of such
Disposition or Recovery Event, (iv) other reasonable and customary fees and
expenses actually incurred in connection therewith and (v) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence (other than the exercise
price of stock options issued for compensatory purposes), net of (i) amounts
required by Section 2.6(f) of the First Lien Credit Agreement to be applied to
the repayment of the First Lien Obligations or the cash collateralization of
outstanding Letters of Credit, (ii) Attorney Costs, investment banking fees,
accountants’ fees and underwriting discounts and commissions and (iii) other
customary fees and expenses actually incurred in connection therewith.

“Net Present Value” means the PV 10 Value of the Oil and Gas Properties and
adjusted at the date of determination on the same basis as the most recent
Reserve Report previously delivered pursuant to Section 6.11 or Section 7.2(c)
for Dispositions and purchases of Hydrocarbon Interests occurring since the date
of such report.  The Net Present Value shall be calculated by the Company as of
each date of determination.

“Net Proceeds of Production” means the amounts attributable to the Company’s and
its Subsidiaries’ interest in the proceeds received from the sale of Oil and Gas
produced from Mortgaged Properties after deduction of (a) royalties existing as
of the effective date on which the Company or its Subsidiaries first mortgaged
its interests in such Mortgaged Properties in favor of the Lenders or their
predecessors; (b) third party pipeline and transportation charges; (c)
production, ad valorem and severance taxes chargeable against such production;
(d) marketing costs; (e) overriding royalties existing as of the effective date
on which the Company or its Subsidiaries first mortgaged its interests in such
Mortgaged Properties in favor of the Lenders or

 

16

--------------------------------------------------------------------------------


 

their predecessors; (f) other interests in and measured by production burdening
the Mortgaged Properties existing as of the effective date on which the Company
or its Subsidiaries first mortgaged its interests in such Mortgaged Properties
in favor of the Lenders or their predecessors; and (g) the current portion of
direct operating or production costs which is allocable to such interest in such
Mortgaged Properties.

“Non-U.S. Lender” has the meaning specified in Section 3.1(f).

“Notes” means the promissory notes, whether one or more, specified in Section
2.1(c), substantially in the same form as Exhibit “F”, including any amendments,
modifications, renewals or replacements of such promissory notes.

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit ”B” to this Agreement.

“NYMEX” means the New York Mercantile Exchange.

“Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, obligations, covenants and duties arising under
any Loan Document owing by the Company to any Lender, the Administrative Agent,
any Qualifying Derivative Contract Counterparty or any Indemnified Person,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel) or
otherwise.

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

“Oil and Gas Liens” means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
that are customary in the oil and gas business and are entered into by the
Company in the ordinary course of business; provided, however, in all instances
that such Liens are limited to the assets that are the subject of the relevant
agreement; and (b) Liens on pipelines or pipeline facilities that arise by
operation of law.

“Oil and Gas Properties” means Hydrocarbon Interests now or hereafter owned by
the Company and the Guarantors and contracts executed in connection therewith
and all tenements, hereditaments, appurtenances, and properties belonging,
affixed or incidental to such

 

17

--------------------------------------------------------------------------------


 

Hydrocarbon Interests, including, without limitation, any and all Property, now
owned by the Company and the Guarantors and situated upon or to be situated
upon, and used, built for use, or useful in connection with the operating,
working or developing of such Hydrocarbon Interests, including, without
limitation, any and all petroleum or natural gas wells, buildings, structures,
field separators, liquid extractors, plant compressors, pumps, pumping units,
field gathering systems, tank and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, taping, tubing and rods, surface leases,
rights of way, easements and servitudes, and all additions, substitutions,
replacements for, fixtures and attachments to any and all of the foregoing owned
directly or indirectly by the Company and the Guarantors.

“Operating Agreements” mean those agreements now or hereafter executed in
connection with the operation of the Oil and Gas Properties.

“Operating Lease” means an operating lease determined in accordance with GAAP.

“Optionee Payment” means cash bonus payments in the aggregate amount not to
exceed $1,500,000 that certain existing holders of options outstanding under the
Company’s 2000 Stock Incentive Plan are entitled to receive upon the declaration
and payment  of any dividends paid by the Company on its common stock (including
the non-cash dividends described on Schedule 8.6).”

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and for any limited
liability company means the limited liability company agreement, initial
resolution of members and all other documents filings and instruments necessary
to create and constitute such company, or for any limited partnership means the
original agreement of limited partnership as same has been amended from time to
time.

“Original Guarantor” means BMC or Whittier.

“Originating Lender” has the meaning specified in Section 11.8(f).

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or Property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Participant” has the meaning specified in Section 11.8(f).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the Company
or any of its Subsidiaries sponsors, maintains, or to which it makes, is making,
or is obligated to make

 

18

--------------------------------------------------------------------------------


 

contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.

“Permitted Holder” means Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002 (a
trust of which Timothy M. Marquez and Bernadette B. Marquez have sole
discretionary authority), and any entity of which any such Person owns, directly
or indirectly, and exercises voting power with respect to, 80% or more of the
capital stock, partnership or membership interests or other ownership interests
entitled (without regard to the occurrence of any contingency, to vote in the
election of (a) the board of directors of such entity, if such entity is a
corporation, (b) the board of directors of its general partner, if such entity
is a limited partnership or (c) the board or committee of such entity serving a
function comparable to that to the board of directors of a corporation, if such
entity is neither a corporation nor limited partnership.

“Permitted Indebtedness” has the meaning specified in Section 8.5.

“Permitted Liens” means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Sections 8.1(b) and (j) and (B) non-consensual Liens permitted by Section 8.1 to
the extent arising by operation of law.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan.

“Pledged Stock” means “Pledged Stock” as such term is defined in the Security
Agreement.

“Premium” has the meaning specified in Section 2.4(b).

“Pricing Grid” means the annualized rates (stated in terms of basis points
(“bps”)) set forth below which shall be computed as of each day during the term
hereof for the Applicable Margin as follows:

 

19

--------------------------------------------------------------------------------


 

 

 

 

 

 

Applicable Margin

Pricing
Level

 

 

Criteria

 

Base Rate Loan
(bps)

 

LIBO Rate Loan
(bps)

Level II

 

•

Pre-Qualifying IPO or

 

350 bps

 

450 bps

 

 

 

 

 

 

 

 

 

 

•

Consolidated Leverage Ratio equal to or greater than 3.00 to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

Level I

 

•

Post-Qualifying IPO and

 

300 bps

 

400 bps

 

 

 

 

 

 

 

 

 

 

•

Consolidated Leverage Ratio less than 3.00 to 1.00

 

 

 

 

 

“Principal Business” means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas.

“Pro Forma Financial Statements” has the meaning specified in Section 6.14(b).

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Aggregate Exposure divided by the combined Aggregate Exposure of
all Lenders.

“Production Sales Contracts” mean those agreements now or hereafter executed in
connection with the sale of Oil and Gas attributable to the Oil and Gas
Properties.

“Projected Oil and Gas Production” has the meaning specified in Section 7.15.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report.

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report.

“PV 10 Value” means, as of any date of determination, the present value of
future cash flows from Proved Reserves included in the Oil and Gas Properties as
set forth in the most recent Reserve Report delivered pursuant to Section 6.11
or 7.2(c), utilizing the average of the Three-Year Strip Price for crude oil
(WTI Cushing) and natural gas (Henry Hub), quoted on the New York Mercantile
Exchange (or its successor) and utilizing a 10% discount rate.  The PV 10 Value
shall be adjusted to give effect to the Company’s and its Subsidiaries’
Derivative

 

20

--------------------------------------------------------------------------------


 

Contracts for the purpose of hedging prices of Oil and Gas.  The PV 10 Value
shall be calculated by the Company as of each date of determination.

“Qualifying Derivative Contract” means any Derivative Contract between any Loan
Party and any Qualifying Derivative Contract Counterparty.

“Qualifying Derivative Contract Counterparty” means, with respect to a
Qualifying Derivative Contract, any Person that was a Lender or an Affiliate
thereof at the time such Qualifying Derivative Contract was originally entered
into.

“Qualifying IPO” means the initial firm commitment underwritten offering of
Capital Stock of the Company that is not Disqualified Stock to the general
public that is registered under the Securities Act of 1933, as amended and
pursuant to which the Company receives cash proceeds of at least $200,000,000,
net of (i) Attorney Costs, investment banking fees, accountants’ fees and
underwriting discounts and commissions and (ii) other customary fees and
expenses actually incurred in connection therewith.

“Quarterly Status Report” means a status report prepared quarterly by the
Company in form, scope and content acceptable to the Administrative Agent for
such quarter then ended (a) detailing production from the Mortgaged Properties,
the volumes of Oil and Gas produced and saved, the volumes of Oil and Gas sold,
gross revenue, net income, related leasehold operating expenses, severance
taxes, other taxes, capital costs and any production imbalances incurred during
such period, (b) describing the Company’s position regarding its Derivative
Contracts including, as of the last Business Day of such quarter, a summary of
its hedging positions under its Derivative Contracts, including the type, term,
price, effective date and notional principal amount or volumes (in total and as
a percentage of the Company’s total anticipated production), “mark to market”
and margin calculations, the hedged price(s), interest rate(s) or exchange
rate(s), as applicable, and any collateral therefor and credit support
agreements relating thereto and the counterparty to each Derivative Contract,
(c) containing a table that demonstrates the Company’s compliance with the
requirements set forth in Section 8.10 and (d) containing such additional
information with respect to any of Company’s Oil and Gas Properties as may be
reasonably requested by Administrative Agent.

“Real Estate Contingent Obligations” means the Contingent Obligations of the
Company under the Guaranty and Indemnity (Third Party-Unsecured) and the
Environmental Indemnity Agreement (Third Party-Unsecured), each dated December
8, 2004 and made in favor of German American Capital Corporation and as in
effect at the Effective Time.

“Recovery Event” means any settlement of or payment in respect of any Property
of the Company or any Subsidiary arising from a casualty insurance claim or any
condemnation proceeding.

“Register” means a register for the recordation of the names and addresses of
the Lenders and the Commitments thereof, and the principal amount of the Loans
owing to such Lender from time to time.

 

21

--------------------------------------------------------------------------------


 

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

“Related Funds” has the meaning specified in Section 11.8(a).

“Replacement Lender” has the meaning specified in Section 3.7.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

“Required Lenders” means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding at least 50% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding at least 50% of the aggregate
Commitments at such time.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

“Reserve Report” means (i) the Initial Reserve Report, (ii) the TexCal Reserve
Report and (iii) each subsequent report delivered pursuant to Section 7.2(c),
each of which shall be a report, in form, scope and content acceptable to the
Administrative Agent, covering proved developed and proved undeveloped reserves
attributable to the Company’s and its Subsidiaries’ Oil and Gas Properties and
setting forth with respect thereto, (a) the total quantity of proved developed
and proved undeveloped Oil and Gas reserves (separately classified as to
producing, shut in, behind pipe, and undeveloped), (b) the estimated future net
revenues and cumulative estimated future net revenues, (c) the present
discounted value of future net revenues, and (d) such other information and data
with respect to the Mortgaged Properties as the Administrative Agent may
reasonably request.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer or treasurer of the Person.

“Restatement Effective Date” means the date on which the Restatement Effective
Time occurs.

“Restatement Effective Time” means the time as of which all conditions precedent
set forth in Section 5.3 are satisfied or waived by all Lenders.

“Restricted Payments” has the meaning specified in Section 8.9.

“S&P” means Standard & Poor’s Rating Services.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

22

--------------------------------------------------------------------------------


 

“Secured Parties” has the meaning ascribed thereto in the Security Agreement.

“Security Agreement” means the Security Agreement in substantially the form of
Exhibit “D” executed by the Company and each Guarantor pledging to the
Collateral Trustee for benefit of the Secured Parties all of the Property of the
Company and each Guarantor, as security for the payment of the Sharing
Obligations, as the same may be amended, supplemented or otherwise modified from
time to time pursuant to the terms hereof (including, in the case of any
Subsidiary required to execute the Security Agreement pursuant to Section 7.12,
by execution and delivery of a joinder thereto in the form of Annex 2 thereto).

“Security Documents” means the Intercreditor Agreement, the Collateral Trust
Agreement, the Mortgages, the Security Agreement, and related financing
statements as same may be amended from time to time and any and all other
instruments now or hereafter executed in connection with or as security for the
payment of the Sharing Obligations.

“Senior Note Debt Documents” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Senior Note Debt Instrument” has the meaning ascribed to such term in the
Collateral Trust Agreement.

“Senior Note Lien Termination Time” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Senior Note Subsidiary Guarantees” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Senior Notes” means the 8.75% Senior Unsecured Notes due 2011 originally issued
in aggregate principal amount of $150,000,000 under the Senior Notes Indenture.

“Senior Notes Indenture” means that certain indenture dated as of December 20,
2004 among the Company, the Guarantors and U.S. Bank National Association, as
Trustee.

“Sharing Collateral” has the meaning ascribed to such term in the Collateral
Trust Agreement.

“Sharing Obligations” has the meaning ascribed to such term in the Collateral
Trust Agreement.

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of all of the
Property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s

 

23

--------------------------------------------------------------------------------


 

Property would constitute unreasonably small capital.

“SPC” has the meaning specified in Section 11.8(d).

“Special Damages” has the meaning specified in Section 11.21.

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof. 
From and after the TexCal Closing Time, references herein to a “Subsidiary” of
the Company shall include each of the TexCal Subsidiaries.  Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Company, except that for purposes of Article IV only,
“Subsidiary” excludes Ellwood.

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety bonds, performance bonds
(including plugging and abandonment bonds) and similar instruments.

“Syndication Agent” has the meaning specified in the introductory clause hereto.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings which arise from any payment made hereunder, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes or franchise taxes) as
are imposed on or measured by each Lender’s net income, gross receipts or
capital by the jurisdiction (or any political subdivision thereof) under the
laws of which such Lender or the Administrative Agent, as the case may be, is
organized or maintains a lending office or conducts business (other than solely
by reason of the transactions evidenced hereby or taking any action contemplated
by the Loan Documents).

“Termination Date” means the earlier of (a) the Maturity Date or (b) the date on
which all Obligations (other than those to Qualified Derivative Contract
Counterparties in respect of Qualified Derivative Contracts) have been satisfied
and all Commitments have terminated, in each case in accordance with the
provisions of this Agreement.

“TexCal Acquisition” means the acquisition on March 31, 2006 by the Company of
all of the outstanding Capital Stock in TexCal Energy pursuant to the TexCal
Acquisition Agreement.

“TexCal Acquisition Agreement” means the Agreement and Plan of Merger dated
effective as of March 30, 2006 by and among TexCal Energy, the Company, and
Bicycle Acquisition Company, LLC, a Delaware limited liability company and a
wholly owned Subsidiary of the Company, as amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

“TexCal Acquisition Documents” means, collectively, the TexCal Acquisition
Agreement and all schedules, exhibits, annexes and amendments thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case, as amended, supplemented or otherwise
modified from time to time.

 

24

--------------------------------------------------------------------------------


 

“TexCal Audited Financial Statements” means (a) TexCal Energy’s consolidated
balance sheet at December 31, 2005, together with the statements of operations,
cash flows and members’ equity for the year then ended and (b) TexCal Energy’s
consolidated balance sheet at December 31, 2004 together with the statements of
operations, cash flows and members’ equity of TexCal Energy for the three months
then ended, in each case together with the unqualified independent auditors’
report and opinion of BDO Seidman, LLP thereon.

“TexCal Closing Time” means the time of the closing of the TexCal Acquisition.

“TexCal Energy” means TexCal Energy (LP) LLC, a Delaware limited liability
company.

“TexCal Reserve Report” has the meaning specified in Section 6.11.

“TexCal Subsidiaries” means TexCal Energy and each of the entities specified on
Schedule 1.1(b) hereto.

“Three-Year Strip Price” shall mean, as of any date of determination, (a) for
the 36-month period commencing with the month immediately following the month in
which the date of determination occurs, the monthly futures contract prices for
crude oil and natural gas for the 36 succeeding months as quoted on the
applicable commodities exchange as contemplated in the definition of “PV 10
Value” and (b) for periods after such 36-month period, the average of such
quoted prices for the period from and including the 25th month in such 36-month
period through the 36th month in such period.

“Transaction Documents” means, collectively, the Loan Documents and the TexCal
Acquisition Documents.

“Triggering Event” has the meaning ascribed thereto in the Collateral Trust
Agreement.

“Trust Estate” has the meaning ascribed thereto in the Collateral Trust
Agreement.

“UCC” means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” each means the United States of America.

“Ventura Dividend” has the meaning specified in Section 8.2(i).

“Whittier” means Whittier Pipeline Corporation, a Delaware corporation.

                1.2           Other Interpretive Provisions.  The meanings of
defined terms are equally applicable to the singular and plural forms of the
defined terms.  Unless otherwise specified or

 

25

--------------------------------------------------------------------------------


 

the context clearly requires otherwise, the words “hereof”, “herein”,
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement; and subsection, Section, Schedule and
Exhibit references are to this Agreement.  The term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.  The term “including” is not limiting and
means “including without limitation.”  The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.”  Unless
otherwise expressly provided herein, (a) references to agreements (including
this Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document, and (b) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation. 
The recitals, captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.  This
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms.  This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.  The terms “Lender”, “Administrative Agent”,
“First Lien Credit Agent” and “First Lien Credit Lenders” include their
respective successors.

                1.3           Accounting Principles.


(A)           UNLESS THE CONTEXT OTHERWISE CLEARLY REQUIRES, ALL ACCOUNTING
TERMS NOT EXPRESSLY DEFINED HEREIN SHALL BE CONSTRUED, AND ALL FINANCIAL
COMPUTATIONS REQUIRED UNDER THIS AGREEMENT SHALL BE MADE, IN ACCORDANCE WITH
GAAP, CONSISTENTLY APPLIED.  REFERENCES TO “CONSOLIDATED”, WHEN IT PRECEDES ANY
ACCOUNTING TERM, MEANS SUCH TERM AS IT WOULD APPLY TO THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, DETERMINED IN ACCORDANCE WITH GAAP.


(B)           REFERENCES HEREIN TO “FISCAL YEAR” AND “FISCAL QUARTER” REFER TO
SUCH FISCAL PERIODS OF THE COMPANY.

ARTICLE II




THE CREDIT

                2.1           Amounts and Terms of the Loans.


(A)           EACH LENDER, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, MADE TERM LOANS (TOGETHER WITH ANY CONVERSIONS OR CONTINUATIONS
THEREOF, THE “LOANS”) TO THE COMPANY ON THE EFFECTIVE DATE IN AN AGGREGATE
PRINCIPAL AMOUNT OF


 

26

--------------------------------------------------------------------------------


 

$350,000,000.  Principal amounts paid on account of the Loans may not be
reborrowed.


(B)           THE COMMITMENT OF EACH LENDER WAS PERMANENTLY REDUCED ON THE DATE
OF FUNDING OF THE LOANS PURSUANT TO SECTION 2.1(A) OF THE EXISTING CREDIT
AGREEMENT BY THE PRINCIPAL AMOUNT OF THE LOANS FUNDED.  SUCH COMMITMENT
REDUCTIONS WERE MADE FOR THE ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH
THEIR RESPECTIVE PRO RATA SHARES.


(C)           EACH LENDER MADE THE AMOUNT OF ITS PRO RATA SHARE OF THE LOANS
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE COMPANY AT THE
AGENT’S PAYMENT OFFICE BY 4:00 P.M. (NEW YORK, NEW YORK TIME) ON THE EFFECTIVE
DATE IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  THE PROCEEDS
OF ALL SUCH LOANS WERE MADE AVAILABLE TO THE COMPANY BY THE ADMINISTRATIVE AGENT
BY WIRE OR INTRABANK TRANSFER OF FUNDS FOR PAYMENT OF A PORTION OF THE PURCHASE
PRICE FOR THE TEXCAL ACQUISITION.


(D)           THE COMPANY AGREES THAT UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY LENDER, THE COMPANY WILL PROMPTLY EXECUTE AND DELIVER TO ANY LENDER
A PROMISSORY NOTE OF THE COMPANY EVIDENCING ANY LOANS OF SUCH LENDER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT F (A “NOTE”), WITH APPROPRIATE INSERTIONS
AS TO DATE AND PRINCIPAL AMOUNT; PROVIDED, HOWEVER, THAT DELIVERY OF NOTES SHALL
NOT BE A CONDITION PRECEDENT TO THE OCCURRENCE OF THE RESTATEMENT EFFECTIVE
DATE.  THE AMOUNT OF PRINCIPAL OWING ON ANY LENDER’S NOTE, IF ANY, AT ANY GIVEN
TIME SHALL BE THE AGGREGATE AMOUNT OF ALL LOANS THERETOFORE MADE BY SUCH LENDER
MINUS ALL PAYMENTS OF PRINCIPAL THERETOFORE RECEIVED BY SUCH LENDER ON SUCH
NOTE.  INTEREST ON EACH NOTE SHALL ACCRUE AND BE DUE AND PAYABLE AS PROVIDED
HEREIN AND THEREIN.

                2.2           Maturity Date.  The Loans of each Lender shall
mature on the Maturity Date.

                2.3           Conversion and Continuation Elections.


(A)           PRIOR TO THE TERMINATION DATE, THE COMPANY MAY, UPON IRREVOCABLE
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 2.3(B) (I)
ELECT, AS OF ANY BUSINESS DAY IN THE CASE OF BASE RATE LOANS, OR AS OF THE LAST
DAY OF THE APPLICABLE INTEREST PERIOD IN THE CASE OF LIBO RATE LOANS, TO CONVERT
ANY SUCH LOANS INTO LOANS OF ANY OTHER INTEREST RATE TYPE; OR (II) ELECT AS OF
THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, TO CONTINUE ANY LOANS HAVING
INTEREST PERIODS EXPIRING ON SUCH DAY; PROVIDED, HOWEVER, THAT IF AT ANY TIME AN
LIBO RATE LOAN IS REDUCED, BY PAYMENT, PREPAYMENT, OR CONVERSION OF PART THEREOF
TO LESS THAN $1,000,000, SUCH LIBO RATE LOAN SHALL AUTOMATICALLY CONVERT INTO A
BASE RATE LOAN.


(B)           THE COMPANY SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION TO
BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 P.M. (NEW YORK, NEW
YORK TIME) AT LEAST THREE BUSINESS DAYS IN ADVANCE OF THE
CONVERSION/CONTINUATION DATE, IF THE LOANS ARE TO BE CONVERTED INTO OR CONTINUED
AS LIBO RATE LOANS; AND (II) ON THE CONVERSION/CONTINUATION DATE, IF THE LOANS
ARE TO BE CONVERTED INTO BASE RATE LOANS, SPECIFYING: (A) THE PROPOSED
CONVERSION/CONTINUATION DATE; (B) THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED
OR CONTINUED; (C) THE INTEREST RATE TYPE OF LOANS RESULTING FROM THE PROPOSED
CONVERSION OR CONTINUATION; AND (D) OTHER THAN IN THE CASE OF CONVERSIONS INTO
BASE RATE LOANS, THE DURATION OF THE REQUESTED INTEREST PERIOD.


(C)           IF, UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO LIBO
RATE

 

27

--------------------------------------------------------------------------------


 

Loans, the Company has failed to select in a timely manner a new Interest Period
to be applicable to LIBO Rate Loans, or if any Default or Event of Default then
exists, the Company shall be deemed to have elected to convert such LIBO Rate
Loans into Base Rate Loans effective as of the expiration date of such Interest
Period.


(D)           THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF A NOTICE OF CONVERSION/CONTINUATION, OR, IF NO TIMELY NOTICE IS
PROVIDED BY THE COMPANY, THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH
LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION.  ALL CONVERSIONS AND
CONTINUATIONS SHALL BE MADE RATABLY ACCORDING TO THE RESPECTIVE LENDER’S PRO
RATA SHARE OF OUTSTANDING PRINCIPAL AMOUNTS OF THE LOANS WITH RESPECT TO WHICH
THE NOTICE WAS GIVEN.


(E)           THE NUMBER OF TRANCHES OUTSTANDING OF LIBO RATE LOANS, WHETHER
UNDER A CONVERSION OR CONTINUATION, SHALL NOT EXCEED EIGHT (8) AT ANY ONE TIME.

                2.4           Optional Prepayments.


(A)           SUBJECT TO SECTION 3.4, THE COMPANY MAY, AT ANY TIME OR FROM TIME
TO TIME, SUBJECT TO THE CONCURRENT PAYMENT OF THE PREMIUM:

(I)            PREPAY BASE RATE LOANS UPON IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT NOT LESS THAN ONE (1) BUSINESS DAY, RATABLY AS TO EACH
LENDER, IN WHOLE OR IN PART, IN AGGREGATE MINIMUM PRINCIPAL AMOUNTS OF $100,000
OR INTEGRAL MULTIPLES THEREOF, PLUS ALL INTEREST AND EXPENSES THEN OUTSTANDING
ON SUCH BASE RATE LOANS, AND

(II)           PREPAY LIBO RATE LOANS UPON IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT NOT LESS THAN THREE (3) BUSINESS DAYS, RATABLY AS TO EACH
LENDER, IN WHOLE OR IN PART, IN AGGREGATE MINIMUM PRINCIPAL AMOUNTS OF $500,000
OR INTEGRAL MULTIPLES THEREOF PLUS ALL INTEREST AND EXPENSES THEN OUTSTANDING ON
SUCH LIBO RATE LOANS.

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender’s Pro Rata Share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid, the applicable Premium, and any amounts required pursuant to
Section 3.4.


(B)           FOR PURPOSES HEREOF, THE “PREMIUM” SHALL BE A CASH AMOUNT EQUAL TO
THE PERCENTAGES OF PRINCIPAL AMOUNT OF THE LOANS BEING PREPAID SET FORTH BELOW:

If prepaid after the Effective Date, but prior to the first anniversary of the
Effective Date

 

2.0

%

 

28

--------------------------------------------------------------------------------


 

If prepaid on or after the first anniversary of the Effective Date, but prior to
second anniversary of the Effective Date

 

1.0

%

If prepaid on or after the second anniversary of the Effective Date

 

0.0

%

 

                2.5           Mandatory Prepayments.


(A)           IF THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE NET CASH
PROCEEDS FROM ANY DISPOSITION DESCRIBED IN SECTIONS 8.2(F) OR (G) OR ANY
RECOVERY EVENT THAT EXCEEDS, AS TO ANY DISPOSITION OR RECOVERY EVENT, $500,000,
TO THE EXTENT (A) SUCH DISPOSITION AND RELATED RECEIPT OF NET CASH PROCEEDS DO
NOT RESULT IN AN AUTOMATIC REDUCTION TO THE BORROWING BASE (AS DEFINED IN THE
FIRST LIEN CREDIT AGREEMENT AS IN EFFECT AT THE RESTATEMENT EFFECTIVE DATE)
PURSUANT TO SECTION 8.2(F) OF THE FIRST LIEN CREDIT AGREEMENT (AS IN EFFECT AT
THE RESTATEMENT EFFECTIVE DATE) AND (B) SUCH NET PROCEEDS ARE NOT USED TO CURE A
DEFICIENCY (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT AS IN EFFECT ON THE
RESTATEMENT EFFECTIVE DATE) OR OTHERWISE APPLIED AS REQUIRED BY SECTION
2.6(F)(III) OF THE FIRST LIEN CREDIT AGREEMENT AS IN EFFECT ON THE RESTATEMENT
EFFECTIVE DATE, THE COMPANY SHALL (I) FIRST, APPLY SUCH PORTION OF SUCH NET CASH
PROCEEDS TO THE REPAYMENT OF THE LOANS UNDER THE FIRST LIEN CREDIT AGREEMENT AS
SHALL BE NECESSARY TO CAUSE THE UTILIZATION PERCENTAGE (AS DEFINED IN THE FIRST
LIEN CREDIT AGREEMENT IN EFFECT ON THE EFFECTIVE DATE) TO BE NO GREATER THAN 75%
AND (II) SECOND, TO THE EXTENT OTHERWISE PERMITTED BY SECTION 8.9 OF THE FIRST
LIEN CREDIT AGREEMENT, OFFER TO PREPAY THE LOANS IN AN AMOUNT EQUAL TO THE
AMOUNT OF THE REMAINING NET CASH PROCEEDS AFTER MAKING ANY PAYMENTS REQUIRED
UNDER CLAUSE (I) OF THIS SECTION 2.5(A), AS SET FORTH IN SECTIONS 2.5(E) AND
2.10.  THE PROVISIONS OF THIS SECTION 2.5(A) DO NOT CONSTITUTE A CONSENT TO THE
CONSUMMATION OF ANY DISPOSITION NOT PERMITTED BY SECTION 8.2(F) OR OTHERWISE
REQUIRING THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.


(B)           IF THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL ISSUE ANY CAPITAL
STOCK RESULTING IN THE RECEIPT BY THE ISSUER OF NET CASH PROCEEDS, THEN ON THE
THIRD BUSINESS DAY FOLLOWING THE DATE OF SUCH ISSUANCE, THE COMPANY SHALL (I)
FIRST, APPLY SUCH PORTION OF SUCH NET CASH PROCEEDS TO THE REPAYMENT OF THE
LOANS UNDER THE FIRST LIEN CREDIT AGREEMENT AS SHALL BE NECESSARY TO CAUSE THE
UTILIZATION PERCENTAGE (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT IN EFFECT
ON THE EFFECTIVE DATE) TO BE NO GREATER THAN 75% AND (II) SECOND, TO THE EXTENT
OTHERWISE PERMITTED BY SECTION 8.9 OF THE FIRST LIEN CREDIT AGREEMENT, CAUSE THE
LOANS TO BE PREPAID IN AN AMOUNT EQUAL TO 50% OF THE NET CASH PROCEEDS REMAINING
AFTER MAKING PAYMENTS REQUIRED UNDER CLAUSE (I) OF THIS 2.5(B), AS SET FORTH IN
SECTIONS 2.5(E) AND 2.10; PROVIDED, HOWEVER, THAT IF AT THE TIME OF SUCH
ISSUANCE OF CAPITAL STOCK THE CONSOLIDATED LEVERAGE RATIO (AFTER GIVING EFFECT
TO SUCH ISSUANCE AND THE PROPOSED USE OF THE NET CASH PROCEEDS THEREOF) WOULD BE
LESS THAN 3.00 TO 1.00 BUT EQUAL TO OR GREATER THAN 2.00 TO 1.00, THEN THE
AMOUNT REQUIRED TO BE SO APPLIED SHALL BE REDUCED TO 25% OF SUCH NET CASH
PROCEEDS; AND PROVIDED FURTHER, HOWEVER, THAT IF AT THE TIME OF SUCH ISSUANCE OF
CAPITAL STOCK THE CONSOLIDATED LEVERAGE RATIO (AFTER GIVING EFFECT TO SUCH
ISSUANCE AND THE PROPOSED USE OF THE NET CASH PROCEEDS THEREOF) WOULD BE LESS
THAN 2.00 TO 1.00, NO PREPAYMENT SHALL BE REQUIRED AS A RESULT OF SUCH
ISSUANCE.  THE PROVISIONS OF THIS SECTION 2.5(B) DO NOT CONSTITUTE A CONSENT TO
THE ISSUANCE OF ANY CAPITAL STOCK BY ANY PERSON WHOSE CAPITAL STOCK IS PLEDGED
PURSUANT TO THE SECURITY DOCUMENTS.

 

29

--------------------------------------------------------------------------------


 


(C)           IF THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL INCUR ANY
INDEBTEDNESS (OTHER THAN PERMITTED INDEBTEDNESS) THEN ON THE DATE OF SUCH
INCURRENCE, THE COMPANY SHALL (I) FIRST, APPLY SUCH PORTION OF SUCH NET CASH
PROCEEDS TO THE REPAYMENT OF THE LOANS UNDER THE FIRST LIEN CREDIT AGREEMENT AS
SHALL BE NECESSARY TO CAUSE THE UTILIZATION PERCENTAGE (AS DEFINED IN THE FIRST
LIEN CREDIT AGREEMENT IN EFFECT ON THE EFFECTIVE DATE) TO BE NO GREATER THAN 75%
AND (II) SECOND, TO THE EXTENT OTHERWISE PERMITTED BY SECTION 8.9 OF THE FIRST
LIEN CREDIT AGREEMENT, CAUSE THE LOANS TO BE PREPAID IN AN AMOUNT EQUAL TO THE
NET CASH PROCEEDS OF SUCH INCURRENCE, AS SET FORTH IN SECTIONS 2.5(E) AND 2.10. 
THE PROVISIONS OF THIS SECTION 2.5(C) DO NOT CONSTITUTE A CONSENT TO THE
INCURRENCE OF ANY SUCH INDEBTEDNESS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.


(D)           [INTENTIONALLY OMITTED].


(E)           ALL MANDATORY PREPAYMENTS PROVIDED FOR IN THIS SECTION 2.5 SHALL
BE MADE TOGETHER WITH INTEREST ACCRUED ON THE PRINCIPAL AMOUNT PREPAID AND ANY
AMOUNT REQUIRED BY SECTION 3.4, BUT WITHOUT ANY PREMIUM.  ANY AMOUNT REQUIRED TO
BE PREPAID PURSUANT TO THIS SECTION 2.5 SHALL BE APPLIED TO PREPAY THE LOANS.

                2.6           Repayment.


(A)           PRINCIPAL.  THE COMPANY SHALL REPAY TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE LENDERS THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS
(AND THE OUTSTANDING PRINCIPAL OF THE LOANS SHALL BE DUE AND PAYABLE) ON THE
MATURITY DATE OR ON SUCH DATE ON WHICH THE LOANS BECOME DUE AND PAYABLE PURSUANT
TO SECTIONS 2.4 OR 2.5 OR ARTICLE IX.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE COMPANY TO SUCH LENDER
RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS
OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
UNDER THIS AGREEMENT.


(C)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE COMPANY, SHALL MAINTAIN
THE REGISTER, AND A SUBACCOUNT THEREIN FOR EACH LENDER, IN WHICH SHALL BE
RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
COMPANY TO EACH LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED
BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE COMPANY AND EACH LENDER’S SHARE
THEREOF.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


(D)           THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 2.7(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE COMPANY THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE
OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR ANY SUCH
ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF
THE COMPANY TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO THE COMPANY BY
SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR THE COMPANY’S
ENTITLEMENT TO CREDIT FOR ANY PAYMENT OF PRINCIPAL OR INTEREST ON THE LOANS.

                2.7           Interest.

 

30

--------------------------------------------------------------------------------


 


(A)           EACH LOAN SHALL BEAR INTEREST ON THE PRINCIPAL AMOUNT THEREOF FROM
THE EFFECTIVE DATE OR DATE OF CONVERSION OR CONTINUATION PURSUANT TO SECTION 2.3
OF THIS AGREEMENT, AS THE CASE MAY BE, AT A RATE PER ANNUM EQUAL TO THE LESSER
OF (I) THE LIBO RATE OR THE ADJUSTED BASE RATE, AS THE CASE MAY BE, PLUS THE
APPLICABLE MARGIN AND (II) THE HIGHEST LAWFUL RATE.


(B)           INTEREST ON EACH LOAN SHALL BE PAID IN ARREARS ON EACH INTEREST
PAYMENT DATE.  INTEREST SHALL ALSO BE PAID ON THE DATE OF ANY PREPAYMENT OF
LOANS UNDER SECTION 2.4 OR 2.5 FOR THE PORTION OF THE LOANS SO PREPAID AND UPON
PAYMENT (INCLUDING PREPAYMENT) IN FULL THEREOF AND, DURING THE EXISTENCE OF ANY
EVENT OF DEFAULT, INTEREST SHALL BE PAID ON DEMAND OF THE ADMINISTRATIVE AGENT.


(C)           NOTWITHSTANDING PARAGRAPH (A) OF THIS SECTION 2.7, WHILE ANY EVENT
OF DEFAULT EXISTS OR AFTER ACCELERATION, THE COMPANY SHALL PAY INTEREST (AFTER
AS WELL AS BEFORE ENTRY OF JUDGMENT THEREON TO THE EXTENT PERMITTED BY LAW) ON
THE PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, AT A RATE PER ANNUM EQUAL TO THE
LESSER OF (I) THE HIGHEST LAWFUL RATE AND (II) THE RATE OTHERWISE APPLICABLE
PLUS TWO PERCENT (2%) (“DEFAULT RATE”).

                2.8           Fees.  The Company has paid or will pay (as
applicable) fees to the parties and in the amounts specified in the Fee Letter
Agreement.

                2.9           Computation of Fees and Interest.


(A)           ALL COMPUTATIONS OF INTEREST FOR BASE RATE LOANS SHALL BE MADE ON
THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS
ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS
OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE INTEREST BEING
PAID THAN IF COMPUTED ON THE BASIS OF A 365 DAY YEAR).  INTEREST AND FEES SHALL
ACCRUE DURING EACH PERIOD DURING WHICH INTEREST OR SUCH FEES ARE COMPUTED FROM
THE FIRST DAY THEREOF TO THE LAST DAY THEREOF.


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY AND THE LENDERS IN THE ABSENCE OF
MANIFEST ERROR.

                2.10         Payments by the Company; Loans Pro Rata.


(A)           ALL PAYMENTS TO BE MADE BY THE COMPANY SHALL BE MADE WITHOUT SET
OFF, RECOUPMENT OR COUNTERCLAIM.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY THE COMPANY SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS AT THE AGENT’S PAYMENT OFFICE, AND SHALL BE MADE IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 12:00 P.M. (NEW YORK,
NEW YORK TIME) ON THE DATE SPECIFIED HEREIN.  EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED HEREIN, (I) EACH PAYMENT BY THE COMPANY OF FEES SHALL BE MADE
FOR THE ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE PRO
RATA SHARES, (II) EACH PAYMENT OF PRINCIPAL OF LOANS SHALL BE MADE FOR THE
ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNT OF SUCH LOANS, AND (III) EACH PAYMENT OF INTEREST ON LOANS
SHALL BE MADE FOR THE ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE SHARES OF THE AGGREGATE AMOUNT OF INTEREST DUE AND PAYABLE TO THE
LENDERS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
APPLICABLE SHARE OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED.  ANY PAYMENT
RECEIVED BY THE ADMINISTRATIVE AGENT LATER THAN 12:00 P.M. (NEW YORK, NEW YORK
TIME) SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE FOLLOWING


 

31

--------------------------------------------------------------------------------



 


BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.


(B)           SUBJECT TO THE PROVISIONS SET FORTH IN THE DEFINITION OF “INTEREST
PERIOD” HEREIN, WHENEVER ANY PAYMENT IS DUE ON A DAY OTHER THAN A BUSINESS DAY,
SUCH PAYMENT SHALL BE MADE ON THE FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, AS
THE CASE MAY BE.


(C)           UNLESS THE ADMINISTRATIVE AGENT RECEIVES NOTICE FROM THE COMPANY
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS THAT THE COMPANY
WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT THE COMPANY HAS MADE SUCH PAYMENT IN FULL TO THE
ADMINISTRATIVE AGENT ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS AND THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO EACH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE
AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT THE COMPANY HAS NOT MADE SUCH
PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE REPAID.


(D)           EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
LOANS HEREUNDER SHALL BE FROM THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES.


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTIONS 2.5(A), (B),
(C) OR ELSEWHERE IN THIS SECTION 2.10, WITH RESPECT TO THE AMOUNT OF ANY
MANDATORY PREPAYMENT DESCRIBED IN SECTIONS 2.5(A), (B) OR (C) THAT IS ALLOCATED
TO THE LOANS (SUCH AMOUNT, THE “MANDATORY PREPAYMENT AMOUNT”), ANY LENDER MAY
ELECT, BY NOTICE TO THE ADMINISTRATIVE AGENT AT OR PRIOR TO THE TIME AND IN THE
MANNER SPECIFIED BY THE ADMINISTRATIVE AGENT, PRIOR TO ANY PREPAYMENT OF LOANS
REQUIRED TO BE MADE BY THE COMPANY PURSUANT TO SECTIONS 2.5(A), (B) OR (C), TO
DECLINE ALL (BUT NOT A PORTION) OF ITS PRO RATA SHARE OF SUCH MANDATORY
PREPAYMENT AMOUNT (SUCH DECLINED AMOUNTS, THE “DECLINED PROCEEDS”).  ANY
DECLINED PROCEEDS SHALL BE OFFERED ONE ADDITIONAL TIME TO THE LENDERS NOT SO
DECLINING SUCH PREPAYMENT (WITH SUCH LENDERS HAVING THE RIGHT TO DECLINE ANY
PREPAYMENT WITH DECLINED PROCEEDS AT THE TIME AND IN THE MANNER SPECIFIED BY THE
ADMINISTRATIVE AGENT).  ANY REMAINING DECLINED PROCEEDS SHALL BE APPLIED AS
DETERMINED BY THE COMPANY IN ACCORDANCE WITH THIS AGREEMENT.


(F)            THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT, AT THE
TIME OF EACH PREPAYMENT REQUIRED UNDER SECTIONS 2.5(A), (B) OR (C), (I) A
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER SETTING FORTH IN REASONABLE DETAIL
THE CALCULATION OF THE APPLICABLE MANDATORY PREPAYMENT AMOUNT AND (II) TO THE
EXTENT PRACTICABLE, AT LEAST THREE DAYS PRIOR WRITTEN NOTICE OF SUCH PREPAYMENT.
EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE TYPE OF EACH
LOAN BEING PREPAID (I.E., SPECIFYING BASE RATE LOANS OR LIBO RATE LOANS) AND THE
PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE PREPAID; PROVIDED,
HOWEVER, THAT, IF AT THE TIME OF ANY PREPAYMENT PURSUANT TO SECTIONS 2.5(A), (B)
OR (C) THERE SHALL BE LOANS OF DIFFERENT TYPES OR LIBO RATE LOANS WITH DIFFERENT
INTEREST PERIODS, AND IF SOME BUT NOT ALL LENDERS SHALL HAVE ACCEPTED SUCH
MANDATORY PREPAYMENT, THEN THE AGGREGATE AMOUNT OF SUCH MANDATORY PREPAYMENT
SHALL BE ALLOCATED RATABLY TO EACH OUTSTANDING LOAN OF THE ACCEPTING LENDERS.

 

32

--------------------------------------------------------------------------------


 


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, EACH PAYMENT
IN RESPECT OF PRINCIPAL OR INTEREST ON THE LOANS, EACH PAYMENT IN RESPECT OF
FEES PAYABLE HEREUNDER AND ANY PROCEEDS OF COLLATERAL, AND NET CASH PROCEEDS
RECEIVED BY THE ADMINISTRATIVE AGENT AND NOT REQUIRED TO BE TURNED OVER TO THE
FIRST LIEN CREDIT AGENT PURSUANT TO THE INTERCREDITOR AGREEMENT SHALL BE APPLIED
IN THE FOLLOWING ORDER:

(I)            FIRST, TO THE PAYMENT OR REIMBURSEMENT OF THE ADMINISTRATIVE
AGENT FOR ALL COSTS, EXPENSES, DISBURSEMENTS AND LOSSES INCURRED BY THE
ADMINISTRATIVE AGENT AND WHICH THE COMPANY IS REQUIRED TO PAY OR REIMBURSE
PURSUANT TO THE LOAN DOCUMENTS;

(II)           SECOND, TO THE PAYMENT OR REIMBURSEMENT OF THE LENDERS FOR ALL
COSTS, EXPENSES, DISBURSEMENTS AND LOSSES INCURRED BY SUCH PERSONS AND WHICH ANY
LOAN PARTY IS REQUIRED TO PAY OR REIMBURSE PURSUANT TO THE LOAN DOCUMENTS;

(III)          THIRD, TO THE PAYMENT OR PREPAYMENT TO THE LENDERS OF ALL
OBLIGATIONS; AND

(IV)          FOURTH, TO WHOMSOEVER SHALL BE LEGALLY ENTITLED THERETO.

If any Lender owes payments to the Administrative Agent hereunder, any amounts
otherwise distributable under this Section 2.10(g) to such Lender shall be
deemed to belong to the Administrative Agent to the extent of such unpaid
payments, and the Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such Lender.  All
distributions of amounts described in paragraphs second and third above shall be
made by the Administrative Agent to each Lender based on its Pro Rata Share.

                2.11         [Intentionally Omitted].

                2.12         Sharing of Payments, Etc.  If any Lender shall
obtain on account of the Obligations held by it any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise) or
receive any collateral in respect thereof in excess of the amount such Lender
was entitled to receive pursuant to the terms hereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment according
to the terms hereof; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender, such purchase
shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Company agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set off, but subject to Section 11.9) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation.  The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify


 

33

--------------------------------------------------------------------------------


 


THE LENDERS FOLLOWING ANY SUCH PURCHASES OR REPAYMENTS.

ARTICLE III




TAXES, YIELD PROTECTION AND ILLEGALITY

                3.1           Taxes.


(A)           ANY AND ALL PAYMENTS BY THE COMPANY TO EACH LENDER OR THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY TAXES.  IN
ADDITION, THE COMPANY SHALL PAY ALL OTHER TAXES.


(B)           SUBJECT TO SECTION 3.1(F), THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS EACH LENDER AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF
TAXES OR OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 3.1) PAID BY THE LENDER OR
THE ADMINISTRATIVE AGENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST,
ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. 
PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER THE DATE
THE AFFECTED LENDER OR THE ADMINISTRATIVE AGENT MAKES WRITTEN DEMAND THEREFOR.


(C)           IF THE COMPANY SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR THE ADMINISTRATIVE AGENT, THEN: (I) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS
(INCLUDING DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 3.1), SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE
MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS OR WITHHOLDINGS BEEN MADE; (II) THE COMPANY SHALL MAKE SUCH
DEDUCTIONS AND WITHHOLDINGS; (III) THE COMPANY SHALL PAY THE FULL AMOUNT
DEDUCTED OR WITHHELD TO THE RELEVANT TAXING AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW; AND (IV) THE COMPANY SHALL ALSO PAY TO EACH
AFFECTED LENDER OR THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER, AT
THE TIME INTEREST IS PAID, ALL ADDITIONAL AMOUNTS WHICH SUCH LENDER SPECIFIES AS
NECESSARY TO PRESERVE THE AFTER-TAX YIELD SUCH LENDER WOULD HAVE RECEIVED IF
SUCH TAXES OR OTHER TAXES HAD NOT BEEN IMPOSED.


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT BY THE COMPANY OF
TAXES OR OTHER TAXES UNDER SECTION 3.1(C) ABOVE, THE COMPANY SHALL FURNISH THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF, OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


(E)           IF THE COMPANY IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER
OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.1(C), THEN UPON WRITTEN
REQUEST OF THE COMPANY SUCH LENDER SHALL USE REASONABLE EFFORTS (CONSISTENT WITH
LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS LENDING
OFFICE SO AS TO ELIMINATE ANY SUCH ADDITIONAL PAYMENT BY THE COMPANY WHICH MAY
THEREAFTER ACCRUE, IF SUCH CHANGE IN THE JUDGMENT OF SUCH LENDER IS NOT
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

 

34

--------------------------------------------------------------------------------


 


(F)            NO LENDER THAT IS REQUIRED TO COMPLY WITH SECTION 10.10 SHALL BE
ENTITLED TO ANY INDEMNIFICATION UNDER THIS SECTION 3.1 IF THE OBLIGATION WITH
RESPECT TO WHICH INDEMNIFICATION IS SOUGHT WOULD NOT HAVE ARISEN BUT FOR A
FAILURE OF THE AFFECTED LENDER TO COMPLY WITH SUCH SECTION 10.10.

                3.2           Illegality.


(A)           IF ANY LENDER DETERMINES THAT THE INTRODUCTION OF ANY REQUIREMENT
OF LAW, OR ANY CHANGE IN ANY REQUIREMENT OF LAW, OR IN THE INTERPRETATION OR
ADMINISTRATION OF ANY REQUIREMENT OF LAW, HAS MADE IT UNLAWFUL, OR THAT ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE LIBO RATE LOANS, THEN,
ON NOTICE THEREOF BY THE LENDER TO THE COMPANY THROUGH THE ADMINISTRATIVE AGENT,
ANY OBLIGATION OF THAT LENDER TO MAKE LIBO RATE LOANS SHALL BE SUSPENDED UNTIL
SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE COMPANY THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.


(B)           IF A LENDER DETERMINES THAT IT IS UNLAWFUL TO MAINTAIN ANY LIBO
RATE LOAN, THE COMPANY SHALL, UPON ITS RECEIPT OF NOTICE OF SUCH FACT AND DEMAND
FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY IN FULL SUCH
LIBO RATE LOANS OF THAT LENDER THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED
THEREON AND AMOUNTS REQUIRED UNDER SECTION 3.4, EITHER ON THE LAST DAY OF THE
INTEREST PERIOD THEREOF, IF THE LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH
LIBO RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF THE LENDER MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH LIBO RATE LOAN.  IF THE COMPANY IS REQUIRED TO SO
PREPAY ANY LIBO RATE LOAN, THEN CONCURRENTLY WITH SUCH PREPAYMENT, THE COMPANY
SHALL BORROW FROM THE AFFECTED LENDER, IN THE AMOUNT OF SUCH REPAYMENT, A BASE
RATE LOAN.


(C)           IF THE OBLIGATION OF ANY LENDER TO MAKE OR MAINTAIN LIBO RATE
LOANS HAS BEEN SO TERMINATED OR SUSPENDED, ALL LOANS WHICH WOULD OTHERWISE BE
MADE BY THE LENDER AS LIBO RATE LOANS SHALL BE INSTEAD BASE RATE LOANS.


(D)           BEFORE GIVING ANY NOTICE TO THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 3.2, THE AFFECTED LENDER SHALL DESIGNATE A DIFFERENT LENDING OFFICE WITH
RESPECT TO ITS LIBO RATE LOANS IF SUCH DESIGNATION WILL AVOID THE NEED FOR
GIVING SUCH NOTICE OR MAKING SUCH DEMAND AND WILL NOT, IN THE JUDGMENT OF SUCH
LENDER, BE ILLEGAL OR OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

                3.3           Increased Costs and Reduction of Return.


(A)           IF ANY LENDER DETERMINES THAT, DUE TO EITHER (I) THE INTRODUCTION
OF OR ANY CHANGE (OTHER THAN ANY CHANGE BY WAY OF IMPOSITION OF OR INCREASE IN
RESERVE REQUIREMENTS INCLUDED IN THE CALCULATION OF THE LIBO RATE) IN OR IN THE
INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE COMPLIANCE BY THAT LENDER
WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE
IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR MAINTAINING
ANY LIBO RATE LOANS, THEN THE COMPANY SHALL BE LIABLE FOR, AND SHALL FROM TIME
TO TIME, UPON DEMAND (WITH A COPY OF SUCH DEMAND TO BE SENT TO THE
ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER, ADDITIONAL AMOUNTS AS ARE SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASED COSTS.

 

35

--------------------------------------------------------------------------------


 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT (I) THE INTRODUCTION OF
ANY CAPITAL ADEQUACY REGULATION, (II) ANY CHANGE IN ANY CAPITAL ADEQUACY
REGULATION, (III) ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION OF ANY
CAPITAL ADEQUACY REGULATION BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV) COMPLIANCE BY
SUCH LENDER (OR ITS LENDING OFFICE) OR ANY AFFILIATE CONTROLLING SUCH LENDER
WITH ANY CAPITAL ADEQUACY REGULATION, AFFECTS OR WOULD AFFECT THE AMOUNT OF
CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY AFFILIATE
CONTROLLING SUCH LENDER AND (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
AFFILIATE’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S DESIRED
RETURN ON CAPITAL) DETERMINES THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED AS A
CONSEQUENCE OF ITS COMMITMENT, LOANS, OTHER CREDIT EXTENSIONS, OR OBLIGATIONS
UNDER THIS AGREEMENT, THEN, UPON DEMAND OF SUCH LENDER TO THE COMPANY THROUGH
THE ADMINISTRATIVE AGENT, THE COMPANY SHALL PAY TO SUCH LENDER, FROM TIME TO
TIME AS SPECIFIED BY SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE
SUCH LENDER FOR SUCH INCREASE.

                3.4           Funding Losses.  The Company shall reimburse each
Lender and hold each Lender harmless from any loss or expense which the Lender
may sustain or incur as a consequence of (a) the failure of the Company to make
on a timely basis any payment of principal of any LIBO Rate Loan; (b) the
failure of the Company to continue a LIBO Rate Loan or to convert a Base Rate
Loan to a LIBO Rate Loan after the Company has given (or is deemed to have
given) a Notice of Conversion/Continuation (including by reason of the failure
to satisfy any condition precedent thereto); (c) the failure of the Company to
make any prepayment in accordance with any notice delivered under Sections 2.4
or 2.5; (d) the prepayment (including pursuant to Sections 2.4 or 2.5) or other
payment (including after acceleration thereof) of a LIBO Rate Loan on a day that
is not the last day of the relevant Interest Period; or (e) the automatic
conversion under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBO Rate Loans or from fees payable to terminate the
deposits from which such funds were obtained.  For purposes of calculating
amounts payable by the Company to the Lenders under this Section 3.4 and under
Section 3.3(a), each LIBO Rate Loan made by a Lender (and each related reserve,
special deposit or similar requirement) shall be conclusively deemed to have
been funded at the LIBOR used in determining the LIBO Rate for such LIBO Rate
Loan by a matching deposit or other borrowing in the interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBO
Rate Loan is in fact so funded.

                3.5           Inability to Determine Rates.  If the
Administrative Agent determines that for any reason adequate and reasonable
means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan, or that the LIBO Rate
applicable pursuant to Section 2.7(b) for any requested Interest Period with
respect to a proposed LIBO Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan, the Administrative Agent will promptly
so notify the Company and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain LIBO Rate Loans hereunder shall be suspended until
the Administrative Agent upon the instruction of the Lenders revokes such notice
in writing.  Upon receipt of such notice, the Company may revoke any Notice of
Conversion/Continuation then submitted by it.  If the Company does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Company, in the amount specified in the applicable notice submitted by
the Company, but such Loans shall be made,

 

36

--------------------------------------------------------------------------------


 

converted or continued as Base Rate Loans instead of LIBO Rate Loans.

                3.6           Certificates of Lenders.  Any Lender claiming
reimbursement or compensation under this Article III shall deliver to the
Company (with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Company in the absence of
manifest error; provided, however, that such Lender shall only be entitled to
collect amounts incurred within 180 days of such notice.

                3.7           Substitution of Lenders.  Upon the receipt by the
Company from any Lender of a claim for compensation under this Article III and,
as a result, the Company elects by written notice to the Administrative Agent to
replace such dissenting Lender pursuant to this Section 3.7 (such Lender, an
“Affected Lender”), the Company may:  (a) obtain a replacement bank or financial
institution satisfactory to the Administrative Agent to acquire and assume all
or a ratable part of all of such Affected Lender’s Loans (a “Replacement
Lender”); or (b) request one more of the other Lenders to acquire and assume all
or part of such Affected Lender’s Loans but none of the Lenders shall have any
obligation to do so.  Any such designation of a Replacement Lender under clause
(a) shall be subject to the prior written consent of the Administrative Agent,
which consent shall not be unreasonably withheld.

                3.8           Survival.  The agreements and obligations of the
Company in this Article III shall survive the payment of all other Obligations.

ARTICLE IV




SECURITY

                4.1           The Security.  The Obligations will be secured by
the Security Documents.

                4.2           Agreement to Deliver Security Documents.  The
Company shall, and shall cause its Subsidiaries to, execute and deliver to the
Collateral Trustee, with an executed copy of each thereof provided to the
Administrative Agent, to further secure the Sharing Obligations, whenever
requested by the Administrative Agent in its sole and absolute discretion, deeds
of trust, mortgages, chattel mortgages, security agreements, financing
statements and other Security Documents, for the benefit of the Secured Parties,
in form and substance satisfactory to the Administrative Agent, for the purpose
of granting, confirming, and perfecting, for the benefit of the Secured Parties,
second and prior Liens or security interests in any Property now owned or
hereafter acquired by the Company or any of its Subsidiaries, as applicable,
subject only to Permitted Liens.  The Company shall, and shall cause its
Subsidiaries to, deliver, and cause its Subsidiaries, where applicable, to
deliver, in each case to the Collateral Trustee, with an executed copy of each
thereof provided to the Administrative Agent, whenever requested by the
Administrative Agent, favorable title opinions from legal counsel acceptable to
the Administrative Agent, title insurance policies, or such other evidence of
title satisfactory to the Administrative Agent with respect to the Mortgaged
Properties designated by the Administrative Agent, based upon abstract or record
examinations acceptable to the Administrative Agent and (a) stating that the
Company or its Subsidiary, as applicable, has good and marketable title to the
Mortgaged Properties, free and clear of all Liens except Permitted Liens, (b)
confirming that

 

37

--------------------------------------------------------------------------------


 

such Mortgaged Properties are subject to Security Documents securing the Sharing
Obligations that constitute and create legal, valid and duly perfected deed of
trust or mortgage Liens in such Mortgaged Properties and interests, and
assignments of and security interests in the Oil and Gas attributable to such
Mortgaged Properties comprised of Oil and Gas Properties and interests and the
proceeds thereof, in each case subject only to Permitted Liens, and (c) covering
such other matters as the Administrative Agent may reasonably request.

                4.3           Perfection and Protection of Security Interests
and Liens.  The Company shall, and shall cause its Subsidiaries to, from time to
time deliver to the Collateral Trustee, with a copy of each thereof to the
Administrative Agent, any financing statements, amendment, assignment and
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by the Company or its
Subsidiary, as applicable, in form and substance satisfactory to the
Administrative Agent, which the Administrative Agent reasonably requests for the
purpose of perfecting, confirming, or protecting any Liens or other rights in
Collateral securing any Sharing Obligations, for the benefit of the Secured
Parties.

                4.4           Offset.  To secure the repayment of the Sharing
Obligations, the Company hereby grants the Administrative Agent and each Lender
a security interest, a Lien, and a right of offset, each of which shall be in
addition to all other interests, Liens, and rights of the Administrative Agent
and the Lenders at common law, under the Loan Documents, or otherwise, and each
of which shall be upon and against (a) any and all moneys, securities or other
Property (and the proceeds therefrom) of the Company now or hereafter held or
received by or in transit to the Administrative Agent or any Lender from or for
the account of the Company, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of the Company with the
Administrative Agent or any Lender, and (c) any other credits and claims of the
Company at any time existing against the Administrative Agent or any Lender,
including claims under certificates of deposit. During the existence of any
Event of Default, the Administrative Agent or any Lender is hereby authorized to
foreclose upon, offset, appropriate, and apply, at any time and from time to
time, without notice to the Company, any and all items hereinabove referred to
against the Obligations then due and payable.

                4.5           Guaranty.


(A)           EACH ORIGINAL GUARANTOR AND EACH TEXCAL SUBSIDIARY HAS EXECUTED
AND DELIVERED TO THE ADMINISTRATIVE AGENT, AND EACH SUBSIDIARY OF THE COMPANY
NOW EXISTING OR CREATED, ACQUIRED OR COMING INTO EXISTENCE AFTER THE RESTATEMENT
EFFECTIVE DATE THAT IS REQUIRED UNDER SECTION 7.12 TO BE A GUARANTOR SHALL,
PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT, EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT, A GUARANTY (OR A JOINDER THERETO).  THE COMPANY WILL CAUSE
EACH OF ITS SUBSIDIARIES TO DELIVER TO THE ADMINISTRATIVE AGENT, SIMULTANEOUSLY
WITH ITS DELIVERY OF SUCH A GUARANTY, WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL THAT SUCH SUBSIDIARY HAS TAKEN ALL
CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP ACTION NECESSARY TO DULY
APPROVE AND AUTHORIZE ITS EXECUTION, DELIVERY AND PERFORMANCE OF SUCH GUARANTY
AND ANY SECURITY DOCUMENTS AND OTHER DOCUMENTS WHICH IT IS REQUIRED TO EXECUTE.

 

38

--------------------------------------------------------------------------------


 


(B)           GUARANTY REPRESENTATIONS.  TO INDUCE THE LENDERS AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THIS AGREEMENT, THE COMPANY AND EACH
GUARANTOR REPRESENTS AND WARRANTS TO EACH SUCH PERSON, (I) AS OF AND AFTER
GIVING EFFECT TO THE MAKING OF THE LOANS AT THE EFFECTIVE TIME, (II) AFTER
GIVING EFFECT TO THE TEXCAL ACQUISITION, AS OF THE TEXCAL CLOSING TIME AND (III)
AS OF THE RESTATEMENT EFFECTIVE TIME:

(I)            BENEFIT TO GUARANTORS.  THE COMPANY AND EACH GUARANTOR ARE
MUTUALLY DEPENDENT ON EACH OTHER IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES,
WITH THE CREDIT NEEDED FROM TIME TO TIME BY EACH OFTEN BEING PROVIDED BY ANOTHER
OR BY MEANS OF FINANCING OBTAINED BY ONE SUCH AFFILIATE WITH THE SUPPORT OF THE
OTHER FOR THEIR MUTUAL BENEFIT AND THE ABILITY OF EACH TO OBTAIN SUCH FINANCING
IS DEPENDENT ON THE SUCCESSFUL OPERATIONS OF THE OTHER.  THE BOARD OF DIRECTORS,
MANAGER OR GENERAL PARTNER, WHERE APPLICABLE, OF EACH GUARANTOR HAS DETERMINED
THAT SUCH GUARANTOR’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT MAY
REASONABLY BE EXPECTED TO DIRECTLY OR INDIRECTLY BENEFIT SUCH GUARANTOR AND IS
IN THE BEST INTERESTS OF SUCH GUARANTOR.

(II)           REASONABLE CONSIDERATION FOR GUARANTIES.  THE DIRECT OR INDIRECT
VALUE OF THE CONSIDERATION RECEIVED AND TO BE RECEIVED BY SUCH GUARANTOR IN
CONNECTION HEREWITH IS REASONABLY WORTH AT LEAST AS MUCH AS THE LIABILITY AND
OBLIGATIONS OF EACH GUARANTOR HEREUNDER AND ITS GUARANTY, AND THE INCURRENCE OF
SUCH LIABILITY AND OBLIGATIONS IN RETURN FOR SUCH CONSIDERATION MAY REASONABLY
BE EXPECTED TO BENEFIT SUCH GUARANTOR, DIRECTLY OR INDIRECTLY.

(III)          NO INSOLVENCIES.  NEITHER THE COMPANY NOR ANY GUARANTOR IS
“INSOLVENT” (THAT IS, THE SUM OF SUCH PERSON’S ABSOLUTE AND CONTINGENT
LIABILITIES, INCLUDING THE OBLIGATIONS, DOES NOT EXCEED THE FAIR MARKET VALUE OF
SUCH PERSON’S ASSETS, INCLUDING ANY RIGHTS OF CONTRIBUTION, REIMBURSEMENT OR
INDEMNITY).  EACH OF THE COMPANY AND EACH GUARANTOR HAS CAPITAL WHICH IS
ADEQUATE FOR THE BUSINESSES IN WHICH SUCH PERSON IS ENGAGED AND INTENDS TO BE
ENGAGED.  NONE OF  THE COMPANY NOR ANY GUARANTOR HAS INCURRED (WHETHER HEREBY OR
OTHERWISE), NOR DOES THE COMPANY OR GUARANTOR INTEND TO INCUR OR BELIEVE THAT IT
WILL INCUR, LIABILITIES WHICH WILL BE BEYOND ITS ABILITY TO PAY AS SUCH
LIABILITIES MATURE.

                4.6           Production Proceeds.  Notwithstanding that, by the
terms of the various Security Documents, the Company is and will be assigning to
the Collateral Trustee all of the Net Proceeds of Production accruing to the
Mortgaged Properties covered thereby, so long as no Event of Default has
occurred and is continuing, pursuant to Section 7.03 of the Collateral Trust
Agreement, the Collateral Trustee, on behalf of the Secured Parties, has granted
each of the Company and its Subsidiaries a revocable license to continue to
receive from the purchasers of production all such Net Proceeds of Production,
subject, however, to the Liens created under the Security Documents, which Liens
are hereby affirmed and ratified.  During the continuance of an Event of Default
described under Sections 9.1(g) or (h), pursuant to Section 7.03 of the
Collateral Trust Agreement, this license shall be automatically revoked, and
during the continuance of any other Event of Default, this license shall be
revocable by the Collateral Trustee, subject to Section 3.04(b) of the
Collateral Trust Agreement, upon the written direction of the Administrative
Agent in the sole discretion of the Administrative Agent, by notice to the

 

39

--------------------------------------------------------------------------------


 

Company, and the Collateral Trustee may exercise all rights and remedies granted
under the Security Documents, including the right to obtain possession of all
Net Proceeds of Production then held by the Company and its Subsidiaries or to
receive directly from the purchasers of production all other Net Proceeds of
Production.  In no case shall any failure, whether purposeful or inadvertent, by
the Collateral Trustee to collect directly any such Net Proceeds of Production
constitute in any way a waiver, remission or release of any of its rights under
the Security Documents, nor shall any release of any Net Proceeds of Production
by the Collateral Trustee to the Company and its Subsidiaries constitute a
waiver, remission, or release of any other Net Proceeds of Production or of any
rights of the Collateral Trustee to collect other Net Proceeds of Production
thereafter.

ARTICLE V




CONDITIONS PRECEDENT

                5.1           Conditions of the Effective Date.  The
effectiveness of the Existing Credit Agreement was subject to the condition that
on or before the Effective Time the Administrative Agent received all of the
following, in form and substance satisfactory to the Administrative Agent and
each Lender, and in sufficient copies for each Lender (or, in the case of
clauses (g), (i), or (r), the conditions specified therein shall have been
satisfied):


(A)           CREDIT AGREEMENT AND RELATED DOCUMENTS.  THIS AGREEMENT, THE
NOTES, THE GUARANTY AND THE SECURITY DOCUMENTS, DULY EXECUTED AND DELIVERED BY
EACH OF THE COMPANY AND THE ORIGINAL GUARANTORS PARTY THERETO;

(b)           First Lien Credit Documents; Collateral Trust Agreement; Senior
Notes Indenture.  (i) Evidence that (x) each of the First Lien Credit Documents
has been duly executed and delivered by each of the parties thereto; and (y)
each of the Intercreditor Agreement and the Collateral Trust Agreement has been
duly executed and delivered by each of the parties thereto other than the
Administrative Agent; and (ii) true and correct copies, certified as to
authenticity by the Company, of (x) the First Lien Credit Documents and (y) the
Senior Notes Indenture;


(C)           RESOLUTIONS; INCUMBENCY; ORGANIZATION DOCUMENTS.  (I) RESOLUTIONS
OF THE BOARD OF DIRECTORS OF THE COMPANY AND MEMBERS OR THE BOARD OF DIRECTORS
OF EACH ORIGINAL GUARANTOR OR ITS GENERAL PARTNER, AS APPLICABLE, AUTHORIZING
THE TRANSACTIONS CONTEMPLATED HEREBY, CERTIFIED AS OF THE EFFECTIVE TIME BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH PERSON; (II) CERTIFICATES OF THE
SECRETARY OF THE COMPANY AND THE SECRETARY OF EACH ORIGINAL GUARANTOR CERTIFYING
THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH PERSON AUTHORIZED TO
EXECUTE, DELIVER AND PERFORM, AS APPLICABLE, THIS AGREEMENT, THE SECURITY
DOCUMENTS, THE GUARANTY, AND ALL OTHER LOAN DOCUMENTS TO BE DELIVERED BY IT
HEREUNDER; AND (III) THE ORGANIZATION DOCUMENTS OF THE COMPANY AND OF EACH
ORIGINAL GUARANTOR AS IN EFFECT ON THE EFFECTIVE TIME, CERTIFIED BY THE
SECRETARY OR ASSISTANT SECRETARY OF THE SUCH PERSON AS OF THE EFFECTIVE TIME;


(D)           GOOD STANDING.  A GOOD STANDING CERTIFICATE FOR THE COMPANY AND
EACH ORIGINAL GUARANTOR FROM ITS STATE OF INCORPORATION OR FORMATION, AND
EVIDENCING ITS QUALIFICATION TO DO BUSINESS IN (I) CALIFORNIA FOR THE COMPANY
AND EACH ORIGINAL GUARANTOR, (II) TEXAS FOR THE COMPANY, AND (III) IN EACH OTHER
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF

 

40

--------------------------------------------------------------------------------



 


PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, IN EACH
CASE AS OF A RECENT DATE;


(E)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THE EXISTING CREDIT
AGREEMENT (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT AS IN EFFECT ON THE
EFFECTIVE DATE), THE FIRST LIEN CREDIT AGREEMENT AND UNDER THIS AGREEMENT,
INCLUDING THE FEE LETTER AGREEMENT, IN EACH CASE TO THE EXTENT THEN DUE AND
PAYABLE AT THE EFFECTIVE TIME, INCLUDING ANY SUCH COSTS, FEES AND EXPENSES
ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND 11.4;


(F)            CERTIFICATE.  A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER,
DATED AS OF THE EFFECTIVE TIME, STATING THAT (I) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE VI AND SECTION 4.5(B) ARE TRUE AND CORRECT ON
AND AS OF THE EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF SUCH DATE; (II) NO
LITIGATION IS PENDING OR THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY OR ANY
TEXCAL SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN ADVERSE
DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT; AND (III) THERE HAS
OCCURRED NO EVENT OR CIRCUMSTANCE THAT HAS RESULTED OR WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT SINCE DECEMBER 31, 2004;


(G)           [INTENTIONALLY OMITTED];


(H)           TITLE.  EVIDENCE THAT THE COMPANY AND ITS SUBSIDIARIES HAVE AND,
UPON CONSUMMATION OF THE TEXCAL ACQUISITION, WILL HAVE GOOD AND MARKETABLE TITLE
ON AT LEAST 85% OF THE NET PRESENT VALUE OF THE PROVED RESERVES SUBJECT TO NO
OTHER LIENS, OTHER THAN PERMITTED LIENS, EVIDENCED BY TITLE INFORMATION
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS;


(I)            ENVIRONMENTAL.  THE ADMINISTRATIVE AGENT SHALL HAVE COMPLETED A
REVIEW SATISFACTORY TO THE ADMINISTRATIVE AGENT OF CURRENT PUBLIC ENVIRONMENTAL
DATA SOURCES, REGISTERS AND LISTS REGARDING THE COMPANY, EACH ORIGINAL GUARANTOR
AND EACH TEXCAL SUBSIDIARY AND THEIR RESPECTIVE OIL AND GAS PROPERTIES AND THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE SATISFIED WITH ALL ENVIRONMENTAL
MATTERS;


(J)            INSURANCE CERTIFICATES.  INSURANCE CERTIFICATES IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, FROM THE
COMPANY’S INSURANCE CARRIERS REFLECTING THE CURRENT INSURANCE POLICIES REQUIRED
UNDER SECTION 7.6 (SUCH INSURANCE WILL BE PRIMARY AND NOT CONTRIBUTING)
INCLUDING ANY NECESSARY ENDORSEMENTS TO REFLECT THE ADMINISTRATIVE AGENT AS LOSS
PAYEE FOR THE RATABLE BENEFIT OF THE LENDERS, WITH THE RIGHT TO RECEIVE AT LEAST
30 DAYS PRIOR NOTICE OF CANCELLATION OF ANY SUCH POLICY;


(K)           OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REQUEST, INCLUDING THOSE
IN CONNECTION WITH THE TEXCAL ACQUISITION;


(L)            OPINIONS OF COUNSEL.  (I) AN OPINION OF DAVIS GRAHAM & STUBBS LLP
COVERING SUCH MATTERS AS THE ADMINISTRATIVE AGENT MAY REQUIRE AND IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT DATED AS OF THE EFFECTIVE
TIME, (II) AN OPINION OF BRACEWELL & GIULIANI LLP COVERING SUCH MATTERS OF NEW
YORK LAW AS THE ADMINISTRATIVE AGENT MAY REQUIRE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT DATED AS OF THE


 

41

--------------------------------------------------------------------------------


 


EFFECTIVE TIME AND (III) OPINIONS OF HAYNES AND BOONE, LLP AND DOWNEY BRAND LLP
AS TO THE ENFORCEABILITY AND PERFECTION OF THE LIENS AND SECURITY INTERESTS
CREATED UNDER THE MORTGAGES FILED OR TO BE FILED IN TEXAS AND CALIFORNIA,
RESPECTIVELY;


(M)          TEXCAL ACQUISITION.  (I) EVIDENCE THAT ALL CONDITIONS PRECEDENT
UNDER THE TEXCAL ACQUISITION AGREEMENT OTHER THAN PAYMENT OF THE “CLOSING DATE
MERGER CONSIDERATION” (AS DEFINED THEREIN) HAVE BEEN SATISFIED OR WAIVED BY ALL
PARTIES THERETO; AND (II) TRUE AND CORRECT COPIES (IN A FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT), CERTIFIED AS TO AUTHENTICITY BY A
RESPONSIBLE OFFICER OF THE COMPANY, OF THE TEXCAL ACQUISITION DOCUMENTATION;


(N)           INITIAL RESERVE REPORT, TEXCAL RESERVE REPORT, FINANCIAL
STATEMENTS AND  PRO FORMA FINANCIAL STATEMENTS.  THE INITIAL RESERVE REPORT, THE
TEXCAL RESERVE REPORT, THE AUDITED FINANCIAL STATEMENTS, THE COMPANY’S UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER
31, 2005, THE TEXCAL AUDITED FINANCIAL STATEMENTS AND THE PRO FORMA FINANCIAL
STATEMENTS, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT;


(O)           LIEN SEARCHES.  EVIDENCE OF THE RESULTS OF A RECENT LIEN SEARCH IN
EACH OF THE JURISDICTIONS IN WHICH UCC FINANCING STATEMENTS OR OTHER FILINGS OR
RECORDATIONS SHOULD BE MADE TO EVIDENCE OR PERFECT SECURITY INTERESTS IN ANY
ASSETS OF THE COMPANY, ANY ORIGINAL GUARANTOR OR ANY TEXCAL SUBSIDIARY, AND SUCH
SEARCH SHALL REVEAL NO LIENS ON ANY OF THE PROPERTY OF THE COMPANY, ANY ORIGINAL
GUARANTOR OR ANY TEXCAL SUBSIDIARY, EXCEPT FOR PERMITTED LIENS;


(P)           MMS OPERATIONAL MATTERS.  EVIDENCE THAT THE COMPANY IS QUALIFIED
BY THE MINERALS MANAGEMENT SERVICE OF THE UNITED STATES DEPARTMENT OF INTERIOR
TO OPERATE ITS HYDROCARBON INTERESTS COMPRISED OF LEASES COVERING SUBMERGED
LANDS ON THE FEDERAL OUTER CONTINENTAL SHELF;


(Q)           FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING,
WITHOUT LIMITATION, ANY UCC FINANCING STATEMENT) REQUIRED BY THE SECURITY
DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE
FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE COLLATERAL
TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, A SECOND PRIORITY PERFECTED
LIEN ON THE SHARED COLLATERAL DESCRIBED IN ANY SECURITY DOCUMENT TO WHICH THE
COMPANY OR ANY ORIGINAL GUARANTOR IS (OR, UPON CONSUMMATION OF THE TEXCAL
ACQUISITION, ANY TEX CAL SUBSIDIARY WILL BE) A PARTY, PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO PERMITTED LIENS), SHALL
HAVE BEEN FILED, REGISTERED OR RECORDED OR SHALL HAVE BEEN DELIVERED TO THE
COLLATERAL TRUSTEE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION;


(R)            APPROVALS.  ALL GOVERNMENT AND THIRD PARTY APPROVALS (INCLUDING
ANY CONSENTS) NECESSARY IN CONNECTION WITH THE TEXCAL ACQUISITION, THE
CONTINUING OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES AND THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS SHALL HAVE BEEN OBTAINED AND BE IN
FULL FORCE AND EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED
WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY WHICH
WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE CONDITIONS ON THE TEXCAL
ACQUISITION OR THE FINANCING CONTEMPLATED HEREBY;

 

42

--------------------------------------------------------------------------------


 


(S)           SOLVENCY.  A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE COMPANY
CERTIFYING THAT, ON A CONSOLIDATED BASIS, THE COMPANY AND ITS SUBSIDIARIES (I)
AS OF THE EFFECTIVE TIME, ARE, AND (II) AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING THE TEXCAL ACQUISITION, WILL BE, SOLVENT;


(T)            PLEDGED STOCK; STOCK POWERS; ACKNOWLEDGMENT AND CONSENT; PLEDGED
NOTES.  THE FIRST LIEN CREDIT AGENT, ON BEHALF OF ITSELF, FOR THE BENEFIT OF THE
FIRST LIEN SECURED PARTIES, AND AS AGENT AND BAILEE FOR THE COLLATERAL TRUSTEE,
FOR THE BENEFIT OF THE SECURED PARTIES, SHALL HAVE RECEIVED (I) THE CERTIFICATES
REPRESENTING THE SHARES OF CAPITAL STOCK OF THE COMPANY’S SUBSIDIARIES PLEDGED
PURSUANT TO THE SECURITY AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR
EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
PLEDGOR THEREOF, AND (II) EACH PROMISSORY NOTE PLEDGED BY THE COMPANY AND THE
GUARANTORS PURSUANT TO THE SECURITY AGREEMENT ENDORSED (WITHOUT RECOURSE) IN
BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK SATISFACTORY TO THE
FIRST LIEN CREDIT AGENT) BY THE PLEDGOR THEREOF; AND


(U)           NOTICE OF BORROWING.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A NOTICE OF BORROWING IN THE FORM OF EXHIBIT A WITH RESPECT TO THE INITIAL
CREDIT EXTENSIONS HEREUNDER CONTEMPLATED BY SECTION 2.1.

                5.2           Conditions to All Credit Extensions.  The
obligation of each Lender to have made the Loans on the Effective Date and to
continue or convert any Loan under Section 2.3 (but specifically excluding the
conversion of LIBO Rate Loans on the last day of the Interest Period therefor
into Base Rate Loans) from and after the Effective Time was and is subject to
the satisfaction of the following conditions precedent on the Effective Date or
Conversion/Continuation Date, as applicable:


(A)           NOTICE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
CONVERSION/CONTINUATION (IF APPLICABLE);


(B)           CONTINUATION OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES IN ARTICLE VI AND SECTION 4.5(B) SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE EFFECTIVE DATE OR
CONVERSION/CONTINUATION DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF THE
EFFECTIVE DATE OR CONVERSION/CONTINUATION DATE (EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFER TO AN EARLIER DATE, IN WHICH CASE
THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE);


(C)           NO EXISTING DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST
OR SHALL RESULT FROM SUCH MAKING, CONTINUATION OR CONVERSION;


(D)           NO EVENT OR CONDITION OF MATERIAL ADVERSE EFFECT.  NO EVENT OR
CONDITION HAVING A MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE DECEMBER
31, 2004, OR IF APPLICABLE THE DATE OF THE MOST RECENT ANNUAL AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 7.1(A); AND


(E)           MORTGAGED PROPERTIES.  THE ADMINISTRATIVE AGENT SHALL BE SATISFIED
THAT THE LOAN PARTIES HAVE GRANTED TO THE COLLATERAL TRUSTEE, FOR THE BENEFIT OF
THE SECURED PARTIES, AT SUCH TIME, FULLY PERFECTED LIENS ON OIL AND GAS
PROPERTIES THAT ARE MORTGAGED PROPERTIES, SUBJECT ONLY TO PERMITTED LIENS,
SUFFICIENT TO CAUSE THE MORTGAGED PROPERTIES TO INCLUDE EIGHTY-FIVE


 

43

--------------------------------------------------------------------------------


 

percent (85%) of the Net Present Value of the Proved Reserves and at least
ninety-five percent (95%) of the Net Present Value of the Proved Developed
Producing Reserves.

Each Notice of Conversion/Continuation submitted by the Company hereunder shall
constitute a representation and warranty by the Company hereunder, as of the
date of each such notice and as of the Conversion/Continuation Date that the
conditions in Section 5.2 are satisfied.

                5.3           Conditions to the Restatement Effective Time.  The
effectiveness of this Agreement is subject to the condition that on or before
the Restatement Effective Time the Administrative Agent shall have received all
of the following, in form and substance satisfactory to the Administrative Agent
and each Lender, and in sufficient copies for each Lender:


(A)           CREDIT AGREEMENT.  THIS AGREEMENT, DULY EXECUTED AND DELIVERED BY
EACH OF THE COMPANY AND THE GUARANTORS PARTY THERETO;


(B)           RESOLUTIONS; INCUMBENCY; ORGANIZATION DOCUMENTS.  (I) RESOLUTIONS
OF THE BOARD OF DIRECTORS OF THE COMPANY AND MEMBERS OR THE BOARD OF DIRECTORS
OF EACH GUARANTOR OR ITS GENERAL PARTNER, AS APPLICABLE, AUTHORIZING THE
TRANSACTIONS CONTEMPLATED HEREBY, CERTIFIED AS OF THE RESTATEMENT EFFECTIVE TIME
BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH PERSON; (II) CERTIFICATES OF
THE SECRETARY OF THE COMPANY AND THE SECRETARY OF EACH GUARANTOR CERTIFYING THE
NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH PERSON AUTHORIZED TO EXECUTE,
DELIVER AND PERFORM, AS APPLICABLE, THIS AGREEMENT; AND (III) THE ORGANIZATION
DOCUMENTS OF THE COMPANY AND OF EACH GUARANTOR AS IN EFFECT ON THE RESTATEMENT
EFFECTIVE TIME, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE SUCH
PERSON AS OF THE RESTATEMENT EFFECTIVE TIME;


(C)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THIS AGREEMENT,
INCLUDING THE FEE LETTER AGREEMENT, IN EACH CASE TO THE EXTENT THEN DUE AND
PAYABLE AT THE RESTATEMENT EFFECTIVE TIME, INCLUDING ANY SUCH COSTS, FEES AND
EXPENSES ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND 11.4;


(D)           CERTIFICATE.  A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, DATED
AS OF THE RESTATEMENT EFFECTIVE TIME, STATING THAT (I) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE VI AND SECTION 4.5(B) ARE TRUE AND CORRECT ON
AND AS OF THE RESTATEMENT EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF SUCH DATE;
(II) NO LITIGATION IS PENDING OR THREATENED AGAINST THE COMPANY OR ANY
SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN ADVERSE DECISION
WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT; AND (III) THERE HAS OCCURRED NO
EVENT OR CIRCUMSTANCE THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT SINCE DECEMBER 31, 2004; AND


(E)           OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REQUEST.

ARTICLE VI




REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Company and each Guarantor represents and warrants to each such Person, (i)
as of and after

 

44

--------------------------------------------------------------------------------


 


GIVING EFFECT TO THE MAKING OF THE LOANS AT THE EFFECTIVE TIME AND (II) AS OF
THE RESTATEMENT EFFECTIVE TIME:

                6.1           Organization, Existence and Power.  Each of the
Company and its Subsidiaries: (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation; (b) has the
power and authority and all material governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Transaction Documents; (c) is
duly qualified as a foreign corporation, limited partnership or limited
liability company and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license, except where failure to
do so would not reasonably be expected to have a Material Adverse Effect; and
(d) is in compliance in all material respects with all Requirements of Law.

                6.2           Corporate Authorization; No Contravention.  The
execution, delivery and performance by the Company and its Subsidiaries of this
Agreement and each other Transaction Document to which such Person is a party
have been duly authorized by all necessary organizational action, and do not and
will not: (a) contravene the terms of any of that Person’s Organization
Documents; (b) contravene the First Lien Credit Agreement; (c) contravene the
Senior Notes Indenture; (d) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party that would be
prior to the Liens granted to the Collateral Trustee for the benefit of the
Secured Parties or otherwise that would constitute a Material Adverse Effect, or
any order, injunction, writ or decree of any Governmental Authority to which
such Person or its material Property is subject; or (e) violate in any material
respect any Requirement of Law.

                6.3           Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary in connection with the execution, delivery
or performance by, or enforcement against, the Company or any of its
Subsidiaries of this Agreement or any other Transaction Document to which it is
a party, except for the filing of a Certificate of Merger with the Secretary of
State of the State of Delaware with respect to the TexCal Acquisition; filings
necessary to obtain and maintain perfection of Liens; routine filings related to
the Company and the operation of its business; and such filings as may be
necessary in connection with the Lenders’ exercise of remedies hereunder.

                6.4           Binding Effect.  This Agreement and each other
Transaction Document to which the Company or such Subsidiary is a party
constitute the legal, valid and binding obligations of the Company and any of
its Subsidiaries to the extent it is a party thereto, enforceable against such
Person in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

                6.5           Litigation.  Unless specifically disclosed in
Schedule 6.5 attached hereto, there are no actions, suits, proceedings, claims
or disputes pending, or to the best knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Company or its Subsidiaries or any of their respective
Properties which (i) purport to affect or pertain to this Agreement or any other
Transaction

 

45

--------------------------------------------------------------------------------


 

Document, or any of the transactions contemplated hereby or thereby; or (ii) if
determined adversely to the Company or its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect.  No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Transaction Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

                6.6           No Default.  No Default or Event of Default exists
or would be reasonably expected to result from the incurring of any Obligations
by the Company.  No “Default” or “Event of Default” (as those terms are defined
in the First Lien Credit Agreement or the Senior Notes Indenture) exists under
the First Lien Credit Agreement or the Senior Notes Indenture, respectively. 
Neither the Company nor any Subsidiary is in default under or with respect to
any other Contractual Obligation in any respect which, individually or together
with all such defaults, would reasonably be expected to have a Material Adverse
Effect.

                6.7           ERISA Compliance.  Except as specifically
disclosed in Schedule 6.7:


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW.  EACH
PLAN THAT IS INTENDED TO BE QUALIFIED UNDER CODE SECTION 401(A) IS EITHER (I) A
PROTOTYPE PLAN ENTITLED TO RELY ON THE OPINION LETTER ISSUED BY THE IRS AS TO
THE QUALIFIED STATUS OF SUCH PLAN UNDER SECTION 401 OF THE CODE TO THE EXTENT
PROVIDED IN REVENUE PROCEDURE 2005-16, OR (II) THE RECIPIENT OF A DETERMINATION
LETTER FROM THE IRS TO THE EFFECT THAT SUCH PLAN IS QUALIFIED, AND THE PLANS AND
TRUSTS RELATED THERETO ARE EXEMPT FROM FEDERAL INCOME TAXES UNDER SECTIONS
401(A) AND 501(A), RESPECTIVELY, OF THE CODE.  TO THE BEST KNOWLEDGE OF THE
COMPANY, NOTHING HAS OCCURRED WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION. 
THE COMPANY AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO ANY
PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER
OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE
HAS BEEN MADE WITH RESPECT TO ANY PLAN.


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF COMPANY,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION
OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN
WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA);  (IV)
NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS
TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF
NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER
SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V)
NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT
COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA.

 

46

--------------------------------------------------------------------------------


 

                6.8           Use of Proceeds; Margin Regulations.  The proceeds
of the Loans are or were used (as applicable) solely for the purposes set forth
in and permitted by Section 7.13.  Neither the Company nor any Subsidiary is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

                6.9           Title to Properties.  The Company and each
Subsidiary have good and marketable title to the Mortgaged Properties subject
only to Permitted Liens, and, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, have good and marketable title to, or valid leasehold interests
in, all other Property necessary or used in the ordinary conduct of their
respective businesses.  The Mortgaged Properties of the Company and its
Subsidiaries are subject to no Liens, other than Permitted Liens.

                6.10         Oil and Gas Reserves.  The Company and each
Subsidiary is and will hereafter be, in all material respects, the owner of the
Oil and Gas that it purports to own from time to time in and under its Oil and
Gas Properties, together with the right to produce the same.  The Oil and Gas
Properties are not subject to any Lien other than as set forth in the financial
statements referred to in Section 6.14, as disclosed in such financial
statements to the Lenders in writing prior to the Effective Time and Permitted
Liens.  All Oil and Gas has been and will hereafter be produced, sold and
delivered by the Company and its Subsidiaries in accordance in all material
respects with all applicable laws and regulations of every Governmental
Authority; each of the Company and its Subsidiaries has complied in all material
respects (from the time of acquisition by the Company or a Subsidiary) and will
hereafter use commercially reasonable efforts to comply with all material terms
of each oil, gas and mineral lease comprising its Oil and Gas Properties; and
all such material oil, gas and mineral leases under which the Company or a
Subsidiary is a lessee or co-lessee have been and will hereafter be maintained
in full force and effect; provided, however, that nothing in this Section 6.10
shall prevent the Company or its Subsidiaries from abandoning any well or
forfeiting, surrendering or releasing any lease in the ordinary course of
business which is not materially disadvantageous in any way to the Lenders and
which, in the opinion of the Company or its Subsidiaries, is in its best
interest, and following which the Company and its Subsidiaries are and will
hereafter be in compliance with all obligations hereunder and the other Loan
Documents.  To the best of the knowledge of the Company and its Subsidiaries,
all of the Hydrocarbon Interests comprising its Oil and Gas Properties are and
will hereafter be enforceable in all material respects in accordance with their
terms, except as such may be modified by applicable bankruptcy law or an order
of a court in equity.

                6.11         Reserve Report.  The Company has heretofore
delivered to the Administrative Agent a true and complete copy of (x) a report,
dated effective as of January 1, 2006, prepared by Netherland Sewell &
Associates, Inc.  (the “Initial Reserve Report”) covering certain of the
Company’s Oil and Gas Properties located in or offshore California relating to
an evaluation of the Oil and Gas attributable to certain of the Mortgaged
Properties described therein and (y) a report, dated as of December 31, 2005, as
amended through the Restatement Effective Date, prepared by DeGolyer and
MacNaughton covering certain Oil and Gas Properties of the TexCal Subsidiaries
(the “TexCal Reserve Report”).  To the best knowledge of the Company, (i) the
assumptions stated or used in the preparation of any Reserve Report are
reasonable, (ii) all information furnished by the Company or any Guarantor to
the Independent Engineer for use in

 


47

--------------------------------------------------------------------------------


 

the preparation of any Reserve Report was accurate in all material respects,
(iii) there has been no material adverse change in the amount of the estimated
Oil and Gas reserves shown in any Reserve Report since the date thereof, except
for changes which have occurred as a result of production in the ordinary course
of business, and (iv) each Reserve Report does not, in any case, omit any
material statement or information necessary to cause the same not to be
misleading to the Lenders.

                6.12         Gas Imbalances.  Except as disclosed to the Lenders
in writing prior to the Effective Time, there are no gas imbalances, take or pay
or other prepayments with respect to any of the Oil and Gas Properties in excess
of $400,000 in the aggregate which would require the Company or its Subsidiaries
to deliver Oil and Gas produced from any of the Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor.

                6.13         Taxes.  The Company and its Subsidiaries have filed
all federal Tax returns and reports required to be filed, and have paid all
federal Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their Properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.  The Company and its Subsidiaries have filed all state and other
non-federal Tax returns and reports required to be filed, and have paid all
state and other non-federal Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their Properties, income or assets prior
to delinquency thereof, except those which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP.  To the Company’s knowledge, there is no proposed Tax
assessment against the Company or any Subsidiary that would, if made, reasonably
be expected to have a Material Adverse Effect.

                6.14         Financial Statements and Condition.


(A)           THE AUDITED FINANCIAL STATEMENTS, THE COMPANY’S AUDITED
CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2005
AND THE TEXCAL AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES OR THE
TEXCAL SUBSIDIARIES, AS THE CASE MAY BE, AS OF THE DATES THEREOF AND RESULTS OF
OPERATIONS FOR THE PERIODS COVERED THEREBY; AND (III) EXCEPT AS SPECIFICALLY
DISCLOSED IN SCHEDULE 6.14(A) OR (A) IN THE CASE OF THE COMPANY AND ITS
SUBSIDIARIES, IN THE AUDITED FINANCIAL STATEMENTS OR THE COMPANY’S AUDITED
CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2005
AND (B) IN THE CASE OF THE TEXCAL SUBSIDIARIES, THE TEXCAL AUDITED FINANCIAL
STATEMENTS, NEITHER THE COMPANY AND ITS SUBSIDIARIES, ON THE ONE HAND, NOR THE
TEXCAL SUBSIDIARIES, ON THE OTHER HAND, RESPECTIVELY, HAVE ANY MATERIAL
INDEBTEDNESS OR OTHER MATERIAL LIABILITIES, DIRECT OR CONTINGENT, AS OF THE
EFFECTIVE DATE, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS OR
CONTINGENT OBLIGATIONS.


(B)           THE UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2005, AND THE UNAUDITED PRO
FORMA CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS


 

48

--------------------------------------------------------------------------------


 


FOR THE YEAR ENDED DECEMBER 31, 2005 (INCLUDING THE NOTES THERETO)
(COLLECTIVELY, THE “PRO FORMA FINANCIAL STATEMENTS”), COPIES OF WHICH HAVE
HERETOFORE BEEN FURNISHED TO EACH LENDER, HAS BEEN PREPARED GIVING EFFECT (AS IF
SUCH EVENTS HAD OCCURRED ON SUCH DATE OR THE BEGINNING OF SUCH PERIOD) TO (I)
THE TEXCAL ACQUISITION, (II) THE EXTENSIONS OF CREDIT TO BE MADE UNDER THIS
AGREEMENT AND THE FIRST LIEN CREDIT AGREEMENT PRIOR TO OR IN CONNECTION WITH THE
TEXCAL ACQUISITION AND (III) THE PAYMENT OF FEES AND EXPENSES IN CONNECTION WITH
THE FOREGOING.  THE PRO FORMA FINANCIAL STATEMENTS HAVE BEEN PREPARED BASED ON
ASSUMPTIONS THAT THE COMPANY BELIEVES ARE REASONABLE AS OF THE EFFECTIVE TIME,
AND PRESENT FAIRLY ON A PRO FORMA BASIS THE ESTIMATED FINANCIAL POSITION AND
RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS AS AT DECEMBER 31, 2005 AND FOR THE YEAR THEN ENDED, ASSUMING THAT THE
EVENTS SPECIFIED IN THE PRECEDING SENTENCE HAD ACTUALLY OCCURRED AT SUCH DATE OR
AT THE BEGINNING OF SUCH PERIOD.


(C)           DURING THE PERIOD FROM DECEMBER 31, 2005 TO AND INCLUDING THE
RESTATEMENT EFFECTIVE DATE THERE HAS BEEN NO DISPOSITION BY THE COMPANY OR ANY
SUBSIDIARIES OF ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY, OTHER THAN (I)
THE DIVIDEND OF THE MEMBERSHIP INTERESTS IN 6267 CARPINTERIA AVENUE, LLC AND
(II) DISPOSITIONS PERMITTED BY SECTION 8.2(A), (B), (C), (D) OR (E).


(D)           SINCE DECEMBER 31, 2004 THROUGH THE EFFECTIVE TIME OR THE
RESTATEMENT EFFECTIVE TIME (AS APPLICABLE), THERE HAS BEEN NO MATERIAL ADVERSE
EFFECT.

                6.15         Environmental Matters.  Each of the Company and its
Subsidiaries conducts in the ordinary course of business a review of the effect
of existing Environmental Laws and existing Environmental Claims on its
business, operations and Properties, and such Properties which it is acquiring
or planning to acquire and as a result thereof the Company has reasonably
concluded that, unless specifically disclosed in Schedule 6.15, such
Environmental Laws and Environmental Claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

                6.16         Regulated Entities.  None of the Company, its
Subsidiaries, any Person controlling the Company, or any Subsidiary, is an
“investment company” within the meaning of the Investment Company Act of 1940. 
None of the Company, any Person controlling the Company or any Subsidiary, is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act, any state public utilities code,
or any other federal or state statute or regulation limiting its ability to
incur Indebtedness.

                6.17         No Burdensome Restrictions.  Except as set forth on
Schedule 6.17, neither the Company nor any Subsidiary is a party to or bound by
any Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.

                6.18         Copyrights, Patents, Trademarks and Licenses, etc. 
The Company and each Subsidiary own or are licensed or otherwise have the right
to use all of the material patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, without
material conflict with the rights of any other Person.  To the best knowledge of
the Company, no

 


49

--------------------------------------------------------------------------------


 

slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person.  Except as
specifically disclosed in Schedule 6.5, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Company, threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, would reasonably be expected to have a Material
Adverse Effect.

                6.19         Subsidiaries.  As of the Effective Time and, after
giving effect to the TexCal Acquisition as of the TexCal Closing Time and as of
the Restatement Effective Time, the Company has no Subsidiary other than those
specifically disclosed in part (a) of Schedule 6.19 hereto (and, with respect to
the TexCal Closing Time and the Restatement Effective Time, those specified in
Schedule 1.1(c) hereto) and has no material equity investments in any other
Person other than those specifically disclosed in part (b) of Schedule 6.19.

                6.20         Insurance.  The Properties of the Company and each
Subsidiary are insured with financially sound and reputable insurance companies
that are not Affiliates of the Company, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar Properties in localities where the Company
or such Subsidiary operates.  Such insurance is primary and not contributing.

                6.21         Full Disclosure.  None of the representations or
warranties made by the Company or any Subsidiary in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in any exhibit, report, written statement or
certificate furnished by or on behalf of the Company or any Subsidiary in
connection with the Loan Documents, taken as whole, contains any untrue
statement of a material fact known to the Company or omits any material fact
known to the Company required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

                6.22         Solvency.  The Company and its Subsidiaries, taken
as a whole are, and the Company, individually, and each Guarantor, and after
giving effect to (a) the TexCal Acquisition and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, and (b) all rights of contribution of such Person against other Loan
Parties under the Guaranty, at law, in equity or otherwise, will be and will
continue to be, Solvent.

                6.23         Labor Matters.  Except to the extent such matters
do not to constitute a Material Adverse Effect, (a) no actual or threatened
strikes, labor disputes, slowdowns, walkouts, work stoppages, or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at the Property of the
Company or any Subsidiary exist, (b) hours worked by and payment made to the
employees of the Company have not been in violation of the Fair Labor Standards
Act or any other applicable laws pertaining to labor matters, (c) all payments
due from the Company or any Subsidiary for employee health and welfare
insurance, including, without limitation, workers compensation insurance, have
been paid or accrued as a liability on its books, and (d) except as set forth in
Item 3 of Schedule 6.5, the business activities and operations of the Company
and each Subsidiary are in compliance with the Occupational Safety and Health
Act and other applicable health and


 

50

--------------------------------------------------------------------------------


 


SAFETY LAWS.

                6.24         Downstream Contracts.  The Company’s marketing,
gathering, transportation, processing and treating facilities and equipment,
together with any marketing, gathering, transportation, processing and treating
contracts in effect among, inter alia, Company and any other Person, are, except
as set forth on Schedule 6.24, sufficient to market, gather, transport, process
or treat, as applicable, reasonably anticipated volumes of production of Oil and
Gas from the Company’s Oil and Gas Properties.  Any such contracts with
Affiliates are disclosed on Schedule 6.24 hereto.

                6.25         Derivative Contracts.  Neither the Company nor any
Subsidiary is party to any Derivative Contract other than (a) as of the
Effective Time, the Existing Derivative Contracts or (b) after the Effective
Time, Derivative Contracts permitted by Sections 7.15 or 8.10.

                6.26         Ellwood Subsidiary.  Ellwood (a) has not engaged in
any business other than the ownership and operation of common carrier crude oil
pipelines and (b) as a result of Requirements of Law in effect as of the
Effective Date and as of the Restatement Effective Time, is prevented from duly
executing and delivering to the Administrative Agent and the Lenders a Guaranty
(or a joinder thereto) or the Security Agreement (or a joinder thereto).

                6.27         Senior Notes Indenture.  The Obligations incurred
in connection with the Loan Documents, after giving effect to the transactions
and extensions of credit contemplated hereby, including the TexCal Acquisition,
(a) constitute “Senior Debt”, as defined in the Senior Notes Indenture and (b)
constitutes Indebtedness (as defined in the Senior Notes Indenture) that is
permitted to be incurred under the Indenture pursuant to Section 3.3(a) of the
Senior Notes Indenture.  The Senior Notes and the Senior Note Subsidiary
Guarantees are secured by the Liens granted under the Security Documents on an
“equal and ratable” basis with the Liens securing the Obligations.

                6.28         Existing Indebtedness.  Other than Permitted
Indebtedness, after giving effect to the transactions contemplated hereby,
including the TexCal Acquisition, no Loan Party has any Indebtedness or
Disqualified Stock outstanding.

                6.29         TexCal Acquisition Documents.  The TexCal
Acquisition Documents listed on Schedule 6.29 constitute all of the material
agreements, instruments and undertakings with TexCal Energy or its Affiliates to
which the Company or any of its Subsidiaries is bound or by which such Person or
any of its property or assets is bound or affected relating to the TexCal
Acquisition (other than agreements, instruments or undertakings of TexCal and
its Subsidiaries existing prior to the completion of the TexCal Acquisition).

                6.30         Security Documents.


(A)           THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE
COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID,
BINDING AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL DESCRIBED THEREIN
AND PROCEEDS AND PRODUCTS THEREOF.  IN THE CASE OF THE PLEDGED STOCK DESCRIBED
IN THE SECURITY AGREEMENT, WHEN ANY STOCK CERTIFICATES REPRESENTING SUCH PLEDGED
STOCK ARE DELIVERED TO THE FIRST LIEN CREDIT AGENT, AS AGENT AND BAILEE FOR THE
COLLATERAL TRUSTEE, AND IN THE CASE OF THE OTHER COLLATERAL DESCRIBED IN THE
SECURITY AGREEMENT,


 

51

--------------------------------------------------------------------------------


 


WHEN FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED
ON SCHEDULE 6.30(A)-1 (WHICH FINANCING STATEMENTS MAY BE FILED BY THE COLLATERAL
TRUSTEE) AT ANY TIME AND SUCH OTHER FILINGS AS ARE SPECIFIED ON SCHEDULE 3 TO
THE SECURITY AGREEMENT HAVE BEEN COMPLETED (ALL OF WHICH FILINGS MAY BE FILED BY
THE COLLATERAL TRUSTEE) AT ANY TIME, THE SECURITY AGREEMENT SHALL CONSTITUTE A
FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST
OF THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS AND PRODUCTS THEREOF, AS
SECURITY FOR THE SHARING OBLIGATIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT
TO ANY OTHER PERSON (EXCEPT PERMITTED LIENS).  SCHEDULE 6.30(A)-2 LISTS EACH UCC
FINANCING STATEMENT THAT (I) NAMES ANY LOAN PARTY AS DEBTOR AND (II) REMAINS ON
FILE AT THE RESTATEMENT EFFECTIVE TIME.  SCHEDULE 6.30(A)-3 LISTS EACH UCC
FINANCING STATEMENT THAT (I) NAMES ANY LOAN PARTY AS DEBTOR AND (II) WAS
TERMINATED AT OR PROMPTLY AFTER THE EFFECTIVE TIME OR THE TEXCAL CLOSING TIME
(AS APPLICABLE).


(B)           EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE IN FAVOR OF THE
COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID,
BINDING AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND
PROCEEDS AND PRODUCTS THEREOF; AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES
SPECIFIED ON SCHEDULE 6.30(B) (IN THE CASE OF MORTGAGES TO BE EXECUTED AND
DELIVERED ON THE EFFECTIVE DATE OR THE TEXCAL CLOSING TIME (AS APPLICABLE)) OR
IN THE RECORDING OFFICE DESIGNATED BY THE COMPANY (IN THE CASE OF ANY MORTGAGE
TO BE EXECUTED AND DELIVERED PURSUANT TO SECTION 7.14(B)), EACH MORTGAGE SHALL
CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST OF THE LOAN PARTIES IN THE MORTGAGED PROPERTIES DESCRIBED THEREIN
AND THE PROCEEDS AND PRODUCTS THEREOF, AS SECURITY FOR THE SHARING OBLIGATIONS,
IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN PERSONS
HOLDING LIENS OR OTHER ENCUMBRANCES OR RIGHTS PERMITTED BY THE RELEVANT
MORTGAGE).

ARTICLE VII




AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:

                7.1           Financial Statements.  The Company and each
Guarantor shall, and shall cause each of its Subsidiaries to, (i) maintain for
itself and each of its respective Subsidiaries, on a consolidated basis a system
of accounting established and administered in accordance with GAAP and (ii)
deliver to the Administrative Agent who will make available to each Lender:


(A)           AS SOON AS AVAILABLE, NOT LATER THAN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR, A COPY OF THE ANNUAL AUDITED CONSOLIDATED BALANCE SHEET OF THE
COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH YEAR, AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS, COMPREHENSIVE
INCOME AND CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR; THE COMPANY’S FINANCIAL
STATEMENTS SHALL BE ACCOMPANIED BY THE UNQUALIFIED OPINION (OR, IF QUALIFIED, OF
A NON-MATERIAL NATURE (E.G. FASB CHANGES OF ACCOUNTING PRINCIPLES) OR NOTHING
INDICATIVE OF GOING CONCERN OR MATERIAL MISREPRESENTATION NATURE) AND A COPY OF
THE MANAGEMENT LETTER OF DELOITTE & TOUCHE LLP OR OTHER NATIONALLY RECOGNIZED
INDEPENDENT PUBLIC ACCOUNTING FIRM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (THE
“INDEPENDENT AUDITOR”), WHICH REPORT SHALL STATE THAT SUCH CONSOLIDATED
FINANCIAL


 

52

--------------------------------------------------------------------------------


 


STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
POSITION OF THE COMPANY AND ITS SUBSIDIARIES AT THE END OF SUCH PERIODS AND THE
RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE PERIODS INDICATED IN
CONFORMITY WITH GAAP; AND


(B)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 60 DAYS AFTER THE CLOSE
OF EACH OF THE FIRST THREE QUARTERLY PERIODS, A COPY OF THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AS OF THE END OF SUCH QUARTER AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS,
COMPREHENSIVE INCOME AND CASH FLOWS FOR THE PERIOD COMMENCING ON THE FIRST DAY
AND ENDING ON THE LAST DAY OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN
COMPREHENSIVE FORM THE FIGURES FOR THE COMPARABLE PERIOD IN THE PREVIOUS FISCAL
YEAR AND CERTIFIED BY A RESPONSIBLE OFFICER AS FAIRLY PRESENTING IN ALL MATERIAL
RESPECTS, IN ACCORDANCE WITH GAAP (SUBJECT TO NORMAL AND RECURRING YEAR-END
AUDIT ADJUSTMENTS), THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
SUBSIDIARIES AT THE END OF SUCH PERIODS AND THE RESULTS OF THEIR OPERATIONS AND
THEIR CASH FLOWS.

                7.2           Certificates; Other Production and Reserve
Information.  The Company shall furnish to the Administrative Agent, who will
make available to each Lender:


(A)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 60 DAYS AFTER THE CLOSE
OF EACH QUARTER, A QUARTERLY STATUS REPORT IN A FORM REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING
QUARTER;


(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 7.1(A) AND (B), AND THE REPORTS REFERRED TO IN SECTION
7.2(A), A COMPLIANCE CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER;


(C)           ON OR BEFORE (I) APRIL 1, EFFECTIVE AS OF JANUARY 1, OF EACH YEAR
DURING THE TERM OF THIS AGREEMENT, A RESERVE REPORT PREPARED BY RYDER SCOTT CO.
L.P., NETHERLAND SEWELL & ASSOCIATES, INC., DEGOLYER AND MACNAUGHTON OR OTHER
INDEPENDENT PETROLEUM ENGINEER ACCEPTABLE TO THE ADMINISTRATIVE AGENT (THE
“INDEPENDENT ENGINEER”) AND (II) OCTOBER 1, EFFECTIVE AS OF JULY 1, OF EACH YEAR
DURING THE TERM OF THIS AGREEMENT, A RESERVE REPORT PREPARED BY THE COMPANY IN
SUBSTANTIALLY THE SAME FORM AS THE JANUARY 1 RESERVE REPORT AND CERTIFIED BY A
RESPONSIBLE OFFICER AS TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


(D)           PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF ANY LENDER, SUCH COPIES OF ALL GEOLOGICAL, ENGINEERING AND RELATED
DATA CONTAINED IN THE COMPANY’S FILES OR READILY ACCESSIBLE TO THE COMPANY
RELATING TO ITS AND ITS SUBSIDIARIES’ OIL AND GAS PROPERTIES AS MAY REASONABLY
BE REQUESTED;


(E)           ON REQUEST BY THE ADMINISTRATIVE AGENT, BASED UPON THE
ADMINISTRATIVE AGENT’S OR THE REQUIRED LENDERS’ GOOD FAITH BELIEF THAT THE
COMPANY’S OR ITS SUBSIDIARIES’ TITLE TO THE MORTGAGED PROPERTIES OR THE
ADMINISTRATIVE AGENT’S LIEN THEREON IS SUBJECT TO CLAIMS OF THIRD PARTIES, OR IF
REQUIRED BY REGULATIONS TO WHICH THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
IS SUBJECT, TITLE AND MORTGAGE LIEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT COVERING SUCH MORTGAGED PROPERTY AS MAY BE DESIGNATED BY THE
ADMINISTRATIVE AGENT, COVERING THE COMPANY’S OR ITS SUBSIDIARIES’ TITLE THERETO
AND EVIDENCING THAT THE OBLIGATIONS ARE SECURED BY LIENS AND


 

53

--------------------------------------------------------------------------------


 


SECURITY INTERESTS AS PROVIDED IN THIS AGREEMENT AND THE SECURITY DOCUMENTS;


(F)            PROMPTLY UPON ITS COMPLETION IN EACH FISCAL YEAR OF THE COMPANY
COMMENCING WITH THE 2006 FISCAL YEAR THROUGH AND INCLUDING THE 2011 FISCAL YEAR,
AND NOT LATER THAN JANUARY 30 OF EACH SUCH FISCAL YEAR, A COPY OF THE ANNUAL
BUDGET OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS FOR SUCH
FISCAL YEAR, PROJECTING TOTAL OIL AND GAS REVENUE, TOTAL REVENUE, TOTAL
OPERATING COSTS AND EXPENSES, CONSOLIDATED NET INCOME, CONSOLIDATED INTEREST
EXPENSE, CONSOLIDATED EBITDA AND TOTAL CAPITAL EXPENDITURES, BY FISCAL QUARTER;


(G)           SIMULTANEOUSLY WITH TRANSMISSION THEREOF, SUCH NOTICES,
CERTIFICATES, DOCUMENTS AND INFORMATION (OTHER THAN INTEREST RATE ELECTIONS
RELATING TO THE SELECTION OF THE LIBO RATE (AS DEFINED IN THE FIRST LIEN CREDIT
AGREEMENT) AND ROUTINE CORRESPONDENCE AND OTHER COMMUNICATIONS) AS ANY LOAN
PARTY MAY FURNISH THE INDENTURE TRUSTEE OR ANY HOLDERS OF SENIOR NOTES, THE
FIRST LIEN CREDIT AGENT OR ANY FIRST LIEN CREDIT LENDER;


(H)           NO LATER THAN TEN BUSINESS DAYS PRIOR TO THE EFFECTIVENESS
THEREOF, COPIES OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED AMENDMENT,
SUPPLEMENT, WAIVER OR OTHER MODIFICATION IN RESPECT OF ANY FIRST LIEN CREDIT
DOCUMENT OR SENIOR NOTE DEBT DOCUMENT, OR ANY AGREEMENTS, INSTRUMENTS OR OTHER
DOCUMENTS IN RESPECT OF THE TERMINATION, REPLACEMENT OR REFINANCING THEREOF; AND


(I)            PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE COMPANY OR ANY SUBSIDIARY AS THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY LENDER, MAY FROM TIME TO TIME
REASONABLY REQUEST.

                7.3           Notices.  The Company shall promptly notify the
Administrative Agent and each Lender in writing:


(A)           OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, AND OF THE
OCCURRENCE OR EXISTENCE OF ANY EVENT OR CIRCUMSTANCE THAT WOULD REASONABLY BE
EXPECTED TO BECOME A DEFAULT OR EVENT OF DEFAULT;


(B)           OF ANY MATTER THAT HAS RESULTED OR MAY REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) MATERIAL BREACH OR NON
PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF THE COMPANY OR
ANY SUBSIDIARY OR ANY ALLEGATION THEREOF; (II) ANY MATERIAL DISPUTE, LITIGATION,
INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN THE COMPANY OR ANY SUBSIDIARY
AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL
DEVELOPMENT IN, ANY MATERIAL LITIGATION OR PROCEEDING AFFECTING THE COMPANY OR
ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


(C)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY THE COMPANY OR ANY OF ITS CONSOLIDATED SUBSIDIARIES;


(D)           OF THE FORMATION OR ACQUISITION OF ANY SUBSIDIARY;


(E)           OF ANY NEW PLUGGING BOND OR PERFORMANCE BOND ISSUED FOR THE
ACCOUNT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IF THE UNINSURED PORTION OF
THE OBLIGATION UNDERLYING SUCH BOND IS GREATER THAN OR EQUAL TO $6,000,000; AND

 

54

--------------------------------------------------------------------------------


 


(F)            ANY PROPOSED AMENDMENT, SUPPLEMENT, WAIVER OR OTHER MODIFICATION
TO, OR IN RESPECT OF, OR THE PROPOSED TERMINATION, REPLACEMENT OR REFINANCING
OF, ANY OF THE FIRST LIEN CREDIT DOCUMENTS OR SENIOR NOTE DEBT DOCUMENTS.

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time.  Each notice under Section 7.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been (or foreseeably will be)
breached or violated.

                7.4           Preservation of Company Existence, Etc.  The
Company and each Guarantor shall, and shall cause each of its respective
Subsidiaries to:


(A)           PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE, AND MAINTAIN ITS GOOD STANDING UNDER THE LAWS OF ITS STATE OR
JURISDICTION OF FORMATION EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(B)           PRESERVE AND MAINTAIN IN FULL FORCE AND EFFECT ALL GOVERNMENTAL
RIGHTS, PRIVILEGES, QUALIFICATIONS, PERMITS, LICENSES AND FRANCHISES NECESSARY
OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS EXCEPT WHERE THE FAILURE TO
DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(C)           USE REASONABLE EFFORTS, IN THE ORDINARY COURSE OF BUSINESS, TO
PRESERVE ITS BUSINESS ORGANIZATION AND GOODWILL EXCEPT WHERE THE FAILURE TO DO
SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(D)           PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS, TRADEMARKS, TRADE
NAMES AND SERVICE MARKS, THE NON PRESERVATION OF WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

                7.5           Maintenance of Property.  The Company and each
Guarantor shall, and shall cause each of its respective Subsidiaries to,
maintain and preserve all its Property which is used or useful in its business
in good working order and condition, ordinary wear and tear excepted and to use
the standard of care typical in the industry in the operation and maintenance of
its facilities except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 7.5 shall prevent the Company or any of its Subsidiaries from
abandoning any well or forfeiting, surrendering or releasing any lease in the
ordinary course of business which is not materially disadvantageous in any way
to the Lenders and which, in its opinion, is in the best interest of the
Company, and following which the Company and each of its Subsidiaries is and
will hereafter be in compliance with all obligations hereunder and the other
Loan Documents.

                7.6           Insurance.  The Company and each Guarantor shall,
and shall cause each of its respective Subsidiaries to, maintain, with
financially sound and reputable independent insurers, insurance with respect to
its Properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other

 

55

--------------------------------------------------------------------------------


 

Persons except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.  Such insurance will be primary and not
contributing.

                7.7           Payment of Obligations.  Unless being contested in
good faith by appropriate proceedings and adequate reserves in accordance with
GAAP are being maintained by the Company or such Subsidiary, the Company and
each Guarantor shall, and shall cause each of its respective Subsidiaries to,
pay and discharge prior to delinquency, all their respective obligations and
liabilities, including: (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its Properties or assets; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its Property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness; except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

                7.8           Compliance with Laws.  The Company and each
Guarantor shall, and shall cause each of its respective Subsidiaries to, comply
in all material respects with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act), including with respect to the transactions
contemplated by the TexCal Acquisition, except (a) such as may be contested in
good faith or as to which a bona fide dispute may exist or (b) where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

                7.9           Compliance with ERISA.  The Company and each
Guarantor shall, and shall cause each of its ERISA Affiliates to: (a) maintain
each Plan in compliance in all material respects with the applicable provisions
of ERISA, the Code and other federal or state law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification; and
(c) make all required contributions to any Plan subject to Section 412 of the
Code.

                7.10         Inspection of Property and Books and Records.  The
Company and each Guarantor shall, and shall cause each of its respective
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Company and such Subsidiaries.  The Company and each Guarantor shall, and
shall cause each of its respective Subsidiaries to, permit representatives and
independent contractors of the Administrative Agent or any Lender to visit and
inspect any of their respective Properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective managers, directors, officers, and independent public
accountants, all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided, however, when an Event of
Default exists the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

                7.11         Environmental Laws.  The Company and each Guarantor
shall, and shall cause each of its respective Subsidiaries to, conduct its
respective operations and keep and maintain

 

56

--------------------------------------------------------------------------------


 

their respective Properties in compliance with all Environmental Laws, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

                7.12         New Subsidiary Guarantors.  If, at any time after
the Effective Date, there exists any Subsidiary with total assets with a book
value of $100,000 or more, then the Company and each Guarantor shall, and shall
cause each of its respective Subsidiaries to, on the date any such Subsidiary is
acquired or acquires or otherwise becomes possessed of such amount of total
assets, (a) cause each such Subsidiary (excluding Ellwood) to execute and
deliver the Guaranty (or a joinder thereto) to the Administrative Agent and the
Security Agreement to the Collateral Trustee, (b) pledge to the Collateral
Trustee for the benefit of the Secured Parties all of the outstanding Capital
Stock thereof pursuant to a Security Document satisfactory to the Administrative
Agent, to be held by the First Lien Credit Agent on behalf of itself, for the
benefit of the First Lien Secured Parties, and the Collateral Trustee, for the
benefit of the Secured Parties, and (c) cause such Subsidiary to execute and
deliver such Security Documents as may be required pursuant to Sections 4.2,
4.5(a) or 7.14(b).  Upon the execution and delivery by any Subsidiary of a
Guaranty, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, (i) become a Guarantor for all
purposes of this Agreement and (ii) be deemed to have made the representations
and warranties, as applied to and including such new Subsidiary from and after
such time, set forth in this Agreement.

                7.13         Use of Proceeds.  The Company and each Guarantor
shall, and shall cause each of its respective Subsidiaries to, use, or cause to
be used, the proceeds of the Loans only for the following purposes: (i) at the
TexCal Closing Time, together with approximately $160,000,000 in proceeds of the
First Lien Loans, to pay the Closing Date Merger Consideration (as defined in
the TexCal Acquisition Agreement) for the TexCal Acquisition (other than fees
and expenses described in (ii) below) in an aggregate amount not to exceed
$485,000,000; (ii) to pay fees and expenses incurred in connection with the
TexCal Acquisition; (iii) to fund the acquisition, exploration and development
of Hydrocarbon Interests; (iv) the acquisition of the real Property described in
Section 8.2(h) for a cash purchase price not to exceed $300,000; and (v) for
working capital and other general corporate purposes.

                7.14         Further Assurances.


(A)           THE COMPANY AND EACH GUARANTOR SHALL, AND SHALL CAUSE EACH OF ITS
RESPECTIVE SUBSIDIARIES TO, PROMPTLY (AND IN NO EVENT LATER THAN TWENTY (20)
DAYS AFTER BECOMING AWARE OF THE NEED THEREFOR) CURE ANY DEFECTS IN THE CREATION
AND ISSUANCE OF THE NOTES AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
SECURITY DOCUMENTS OR ANY OTHER INSTRUMENTS REFERRED TO OR MENTIONED HEREIN OR
THEREIN.  THE COMPANY AND EACH GUARANTOR SHALL, AND SHALL CAUSE EACH OF ITS
RESPECTIVE SUBSIDIARIES TO, AT THE COMPANY’S EXPENSE, PROMPTLY (AND IN NO EVENT
LATER THAN TWENTY (20) DAYS AFTER BECOMING AWARE OF THE NEED THEREFOR) DO ALL
ACTS AND THINGS, AND WILL EXECUTE AND FILE OR RECORD, ALL INSTRUMENTS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, TO ESTABLISH, PERFECT, MAINTAIN AND
CONTINUE THE PERFECTED SECURITY INTEREST OF THE LENDERS IN OR THE LIEN OF THE
LENDERS ON THE MORTGAGED PROPERTIES.


(B)           THE COMPANY SHALL PROMPTLY (AND IN NO EVENT LATER THAN TEN (10)
BUSINESS DAYS AFTER THE NEED ARISES) EXECUTE AND CAUSE ITS SUBSIDIARIES THAT ARE
GUARANTORS TO EXECUTE SUCH ADDITIONAL SECURITY DOCUMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT,


 

57

--------------------------------------------------------------------------------


 


GRANTING TO THE COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES,
FULLY PERFECTED LIENS ON OIL AND GAS PROPERTIES THAT ARE NOT THEN PART OF THE
MORTGAGED PROPERTIES, SUBJECT ONLY TO THE LIENS SECURING THE COLLATERAL IN
RESPECT OF THE FIRST LIEN CREDIT DOCUMENTS (THE “FIRST LIENS”) AND OTHER
PERMITTED LIENS, SUFFICIENT TO CAUSE THE MORTGAGED PROPERTIES TO INCLUDE AT ALL
TIMES EIGHTY-FIVE PERCENT (85%) OF THE NET PRESENT VALUE OF THE PROVED RESERVES
AND AT LEAST NINETY-FIVE PERCENT (95%) OF THE NET PRESENT VALUE OF THE PROVED
DEVELOPED PRODUCING RESERVES, IN EACH CASE AS SET FORTH IN THE MOST RECENT
RESERVE REPORT.  IN ADDITION, THE COMPANY AND EACH GUARANTOR SHALL, AND SHALL
CAUSE EACH OF ITS RESPECTIVE SUBSIDIARIES TO, FURNISH TO THE ADMINISTRATIVE
AGENT TITLE DUE DILIGENCE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND WILL FURNISH ALL OTHER DOCUMENTS AND INFORMATION
RELATING TO SUCH MORTGAGED PROPERTIES AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST.  THE COMPANY SHALL PAY THE COSTS AND EXPENSES OF ALL FILINGS AND
RECORDINGS AND ALL SEARCHES DEEMED NECESSARY BY THE ADMINISTRATIVE AGENT TO
ESTABLISH AND DETERMINE THE VALIDITY AND THE PRIORITY OF THE LIENS CREATED OR
INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS; AND THE COMPANY AND EACH
GUARANTOR SHALL, AND SHALL CAUSE EACH OF ITS RESPECTIVE SUBSIDIARIES TO, SATISFY
ALL OTHER CLAIMS AND CHARGES WHICH IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT MIGHT PREJUDICE, IMPAIR OR OTHERWISE AFFECT ANY OF THE
MORTGAGED PROPERTIES OR THE LIEN THEREON OF THE COLLATERAL TRUSTEE, FOR THE
BENEFIT OF THE SECURED PARTIES.


(C)           WITH RESPECT TO ANY PROPERTY ACQUIRED AFTER THE EFFECTIVE DATE BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES AS TO WHICH THE COLLATERAL TRUSTEE, FOR
THE BENEFIT OF THE SECURED PARTIES, DOES NOT OTHERWISE HAVE FULLY PERFECTED
LIENS SUBJECT ONLY TO THE FIRST LIENS, PROMPTLY (AND IN NO EVENT LATER THAN
TWENTY (20) DAYS AFTER BECOMING AWARE OF THE NEED THEREFOR) TAKE ALL ACTIONS
NECESSARY OR ADVISABLE TO GRANT TO THE COLLATERAL TRUSTEE, FOR THE BENEFIT OF
THE SECURED PARTIES, FULLY PERFECTED SECURITY INTEREST SUBJECT ONLY TO THE FIRST
LIENS AND OTHER PERMITTED LIENS IN SUCH PROPERTY, INCLUDING WITHOUT LIMITATION,
THE FILING OF UCC FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED
BY THE SECURITY DOCUMENTS OR BY LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE
AGENT.

                7.15         Hedging Program.  As of the Effective Date, the
Company has entered into or caused its Subsidiaries to enter into, and shall
maintain at all times thereafter during the relevant period, Derivative
Contracts for the purpose of hedging prices on the Oil and Gas thereafter
expected to be produced by the Company or any of its Subsidiaries, which
contracts shall (a) at all times through the third anniversary of the Effective
Date cover not less than 50% of the Company’s and its Subsidiaries’ aggregate
Projected Oil and Gas Production anticipated to be sold in the ordinary course
of such Persons’ business during such three-year period, (b) thereafter, roll
forward on a semi-annual basis in order to cover not less than 50% of the
Company’s and its Subsidiaries’ aggregated Projected Oil and Gas Production
anticipated to be sold in the ordinary course of such Person’s business during
the ensuing four fiscal quarters and (c) otherwise be in form and substance
reasonably acceptable to the Administrative Agent.  As used in this Agreement,
the term “Projected Oil and Gas Production” means the projected production of
oil or gas (measured by volume unit or BTU equivalent, not sales price) for the
term of the contracts or a particular half-year, as applicable, from Oil and Gas
Properties and interests owned by the Company and its Subsidiaries which have
attributable to them Proved Developed Producing Reserves, as such production is
projected in the most recent Reserve Report delivered pursuant to Section
7.2(c), after deducting projected production from any Oil and Gas Properties
sold or under contract for sale that had been included in such report and after

 

58

--------------------------------------------------------------------------------


 

adding projected production from any Oil and Gas Properties or Hydrocarbon
Interests that had not been reflected in such report but that are reflected in a
separate or supplemental reports prepared on the same basis as the reports
delivered pursuant to Section 7.2(c) above and otherwise are satisfactory to the
Administrative Agent.  The Company shall provide copies to the Administrative
Agent of all Derivative Contracts then in effect not later than January 1 and
July 1 of each year beginning July 1, 2006.

                7.16         TexCal Acquisition.  The TexCal Acquisition has
been consummated on the terms described in the TexCal Acquisition Agreement.

ARTICLE VIII




NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied:

                8.1           Limitation on Liens.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, make, create, incur, assume or suffer to exist any Lien
upon or with respect to any part of its Property, whether now owned or hereafter
acquired, other than the following:


(A)           ANY LIEN ON PROPERTY OF THE COMPANY OR ANY SUBSIDIARY AS SET FORTH
IN SCHEDULE 8.1 SECURING INDEBTEDNESS OUTSTANDING ON THE EFFECTIVE DATE;


(B)           ANY LIEN CREATED UNDER ANY LOAN DOCUMENT;


(C)           LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT PENALTY, OR TO THE EXTENT
THAT NON PAYMENT THEREOF IS PERMITTED BY SECTION 7.7;


(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, LANDLORDS’, MATERIALMEN’S,
REPAIRMEN’S OR OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS
(WHETHER BY LAW OR BY CONTRACT) WHICH ARE NOT DELINQUENT OR REMAIN PAYABLE
WITHOUT PENALTY OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, WHICH PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR
SALE OF THE PROPERTY SUBJECT THERETO;


(E)           LIENS CONSISTING OF PLEDGES OR DEPOSITS REQUIRED IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;


(F)            EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, DEFECTS OR OTHER
EXCEPTIONS TO TITLE AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY
COURSE OF BUSINESS WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, ARE
NOT INCURRED TO SECURE INDEBTEDNESS, AND WHICH DO NOT IN ANY CASE MATERIALLY
DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESSES OF THE COMPANY, THE GUARANTORS AND THEIR
RESPECTIVE SUBSIDIARIES;

 

59

--------------------------------------------------------------------------------


 


(G)           LIENS ON THE PROPERTY OF THE COMPANY, ANY GUARANTOR OR ANY
SUBSIDIARY OF SUCH PERSON SECURING (I) THE NON-DELINQUENT PERFORMANCE OF BIDS,
TRADE CONTRACTS (OTHER THAN FOR BORROWED MONEY) OR STATUTORY OBLIGATIONS, (II)
CONTINGENT OBLIGATIONS ON SURETY AND APPEAL BONDS, AND (III) OTHER
NON-DELINQUENT OBLIGATIONS OF A LIKE NATURE; IN EACH CASE, INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


(H)           LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND
REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A CREDITOR
DEPOSITORY INSTITUTION OR UNDER ANY DEPOSIT ACCOUNT AGREEMENT ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT (I) SUCH DEPOSIT
ACCOUNT IS NOT A DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO
RESTRICTIONS AGAINST ACCESS BY THE COMPANY, (II) THE COMPANY (OR APPLICABLE
SUBSIDIARY) MAINTAINS (SUBJECT TO SUCH RIGHT OF SET OFF) DOMINION AND CONTROL
OVER SUCH ACCOUNT(S), AND (III) SUCH DEPOSIT ACCOUNT IS NOT INTENDED BY THE
COMPANY, ANY GUARANTOR OR ANY SUBSIDIARY TO PROVIDE CASH COLLATERAL TO THE
DEPOSITORY INSTITUTION;


(I)            OIL AND GAS LIENS TO SECURE OBLIGATIONS WHICH ARE NOT DELINQUENT
AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE OIL AND
GAS PROPERTY SUBJECT THERETO;


(J)            LIENS ON THE COLLATERAL SECURING THE FIRST LIEN OBLIGATIONS;
PROVIDED, HOWEVER, THAT SUCH LIENS ARE SUBJECT TO THE INTERCREDITOR AGREEMENT;
AND


(K)           LIENS NOT OTHERWISE PERMITTED PURSUANT TO THIS SECTION 8.1
SECURING PERMITTED INDEBTEDNESS TO THE EXTENT THAT THE AGGREGATE PRINCIPAL
AMOUNT OF THE OBLIGATIONS OF THE LOAN PARTIES SECURED THEREBY DOES NOT EXCEED
$5,000,000 AT ANY ONE TIME OUTSTANDING.

                8.2           Disposition of Assets.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) (collectively,
“Dispositions”) any Property (including accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:


(A)           AS PERMITTED UNDER SECTIONS 6.10, 7.5, 8.3, 8.4, OR 8.10;


(B)           DISPOSITIONS OF INVENTORY INCLUDING PRODUCED OIL AND GAS IN THE
ORDINARY COURSE OF BUSINESS;


(C)           DISPOSITIONS AMONG THE COMPANY AND WHOLLY-OWNED SUBSIDIARIES WHICH
ARE GUARANTORS;


(D)           USED, WORN OUT OR SURPLUS EQUIPMENT IN THE ORDINARY COURSE OF
BUSINESS;


(E)           DISPOSITIONS OF ACCOUNTS AND NOTES RECEIVABLE IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;


(F)            DISPOSITIONS OF INTERESTS IN OIL AND GAS PROPERTIES, OR PORTIONS
THEREOF, THAT ARE SOLD FOR FAIR CASH CONSIDERATION (CONSIDERING ANY NET
PRODUCTION PROCEEDS FROM THE EFFECTIVE


 

60

--------------------------------------------------------------------------------



 


DATE OF ANY SUCH DISPOSITION TO THE CLOSING THEREOF THAT ARE CREDITED AGAINST
THE PURCHASE PRICE PAYABLE AT SUCH CLOSING AS NET CASH PROCEEDS RECEIVED BY THE
COMPANY OR SUCH GUARANTOR); PROVIDED, HOWEVER, THAT THE AGGREGATE SALES PRICES
(AS OF THE EFFECTIVE DATE OF EACH PARTICULAR DISPOSITION) FOR DISPOSITIONS MADE
PURSUANT TO THIS SECTION 8.2(F) DURING ANY BORROWING BASE PERIOD (AS DEFINED IN
THE FIRST LIEN CREDIT AGREEMENT AS IN EFFECT ON THE EFFECTIVE DATE) SHALL NOT
EXCEED FIVE PERCENT (5%) OF THE PRESENT VALUE OF THE FUTURE CASH FLOWS FROM
PROVED RESERVES INCLUDED IN THE OIL AND GAS PROPERTIES AS SET FORTH IN THE MOST
RECENT RESERVE REPORT DELIVERED PURSUANT TO SECTION 6.11 OR 7.2(C);


(G)           DISPOSITIONS OF INTERESTS IN THE OIL AND GAS PROPERTIES LISTED ON
SCHEDULE 8.2, OR PORTIONS THEREOF, THAT ARE SOLD FOR FAIR CASH CONSIDERATION
(CONSIDERING ANY NET PRODUCTION PROCEEDS FROM THE EFFECTIVE DATE OF ANY SUCH
DISPOSITION TO THE CLOSING THEREOF THAT ARE CREDITED AGAINST THE PURCHASE PRICE
PAYABLE AT SUCH CLOSING AS NET CASH PROCEEDS RECEIVED BY THE COMPANY OR SUCH
GUARANTOR), EACH OF WHICH WERE ACQUIRED AS A RESULT OF THE TEXCAL ACQUISITION;


(H)           THE DISPOSITION OF A 50% UNDIVIDED INTEREST IN APPROXIMATELY TEN
ACRES OF REAL PROPERTY LOCATED IN CARPINTERIA, CALIFORNIA, WHICH INTEREST MAY
HEREAFTER BE ACQUIRED BY THE COMPANY FROM EXXONMOBIL CORPORATION OR AN AFFILIATE
THEREOF; OR


(I)            THE DIVIDEND OF THE COMPANY’S INTEREST IN REAL PROPERTY LOCATED
IN CARPINTERIA, CALIFORNIA (THE “CARPINTERIA BLUFFS DIVIDEND”) AND THE DIVIDEND
OF THE COMPANY’S INTEREST IN REAL PROPERTY LOCATED IN VENTURA COUNTY, CALIFORNIA
(THE “VENTURA DIVIDEND”), NONE OF WHICH CONSTITUTES OIL AND GAS PROPERTIES.

                8.3           Consolidations and Mergers.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:


(A)           ANY GUARANTOR MAY MERGE WITH THE COMPANY OR ANOTHER GUARANTOR;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE THE CONTINUING OR SURVIVING
CORPORATION IN THE CASE OF A MERGER INVOLVING THE COMPANY;


(B)           ANY SUBSIDIARY THAT IS NOT A GUARANTOR MAY MERGE WITH THE COMPANY
OR A GUARANTOR; PROVIDED, HOWEVER, THAT THE COMPANY OR SUCH GUARANTOR SHALL BE
THE CONTINUING OR SURVIVING CORPORATION IN THE CASE OF A MERGER INVOLVING THE
COMPANY OR A GUARANTOR;


(C)           ANY GUARANTOR OR OTHER SUBSIDIARY MAY MAKE DISPOSITIONS TO THE
COMPANY OR ANOTHER GUARANTOR; AND


(D)           BICYCLE ACQUISITION COMPANY, LLC MAY BE MERGED WITH AND INTO
TEXCAL ENERGY IN CONSUMMATION OF THE TEXCAL ACQUISITION.

                8.4           Loans and Investments.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, purchase or acquire, or make any commitment therefor,
any capital stock, equity interest, or any obligations or other securities of,
or any interest in, any Person, or make or commit to make any Acquisitions, or

 

61

--------------------------------------------------------------------------------


 

make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person, including any Affiliate
of the Company, except for:


(A)           INVESTMENTS IN CASH EQUIVALENTS;


(B)           EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES
RECEIVABLE ARISING FROM THE SALE OR LEASE OF GOODS OR SERVICES IN THE ORDINARY
COURSE OF BUSINESS;


(C)           INVESTMENTS IN GUARANTORS THAT ARE DIRECTLY OR INDIRECTLY
WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY;


(D)           INVESTMENTS IN DERIVATIVE CONTRACTS PERMITTED UNDER SECTION 8.10;


(E)           INVESTMENTS RESULTING FROM TRANSACTIONS SPECIFICALLY PERMITTED
UNDER SECTION 8.3;


(F)            INVESTMENTS WITH THIRD PARTIES THAT ARE (I) CUSTOMARY IN THE OIL
AND GAS BUSINESS, (II) MADE IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS,
AND (III) MADE IN THE FORM OF OR PURSUANT TO OPERATING AGREEMENTS, PROCESSING
AGREEMENTS, FARM-IN AGREEMENTS, FARM-OUT AGREEMENTS, JOINT VENTURE AGREEMENTS,
DEVELOPMENT AGREEMENTS, UNITIZATION AGREEMENTS, POOLING AGREEMENTS, JOINT
BIDDING AGREEMENTS, SERVICE CONTRACTS AND OTHER SIMILAR AGREEMENTS THAT DO NOT,
IN ANY CASE, (X) CONSTITUTE AN INVESTMENT IN ANY STATE LAW PARTNERSHIP OR OTHER
PERSON OR (Y) INVOLVE THE DISPOSITION OF ANY MORTGAGED PROPERTY COVERING PROVED
RESERVES;


(G)           ADVANCES BY THE COMPANY TO ANY OF ITS FULL-TIME EMPLOYEES FOR
HOUSING LOANS AND FOR THE PAYMENT OF RELOCATION EXPENSES WHICH DO NOT EXCEED
$2,000,000 AT ANY TIME OUTSTANDING IN THE AGGREGATE TO ALL SUCH EMPLOYEES;


(H)           ACQUISITIONS OF PROVED HYDROCARBON INTERESTS AND RELATED ASSETS;


(I)            PROVIDED THAT THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING A
DEFAULT HEREUNDER, AND NO SUCH DEFAULT WOULD RESULT THEREFROM, THE COMPANY MAY
MAKE CASH INVESTMENTS IN ELLWOOD NOT TO EXCEED AN AGGREGATE AMOUNT OF $2,000,000
IN ANY FISCAL YEAR;


(J)            THE TEXCAL ACQUISITION; AND


(K)           IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS
SECTION 8.4, OTHER INVESTMENTS OF THE LOAN PARTIES NOT TO EXCEED $10,000,000 IN
THE AGGREGATE AT ANY TIME OUTSTANDING.

                8.5           Limitation on Indebtedness.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, create, incur, assume, suffer to exist, or otherwise
become or remain liable with respect to, any Indebtedness, except (collectively,
“Permitted Indebtedness”):


(A)           INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT;


(B)           INDEBTEDNESS INCURRED PURSUANT TO THE FIRST LIEN CREDIT AGREEMENT;

 

62

--------------------------------------------------------------------------------


 


(C)           INDEBTEDNESS CONSISTING OF CONTINGENT OBLIGATIONS PERMITTED
PURSUANT TO SECTION 8.8;


(D)           [INTENTIONALLY OMITTED];


(E)           IN ADDITION TO THE INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS
SECTION 8.5, INDEBTEDNESS DESCRIBED IN THE DEFINITION THEREOF OF THE LOAN
PARTIES NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


(F)            INDEBTEDNESS REPRESENTED BY THE SENIOR NOTES AND THE SENIOR NOTES
INDENTURE IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $150,000,000; AND


(G)           IN ADDITION TO THE INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS
SECTION 8.5, INDEBTEDNESS OF THE COMPANY AND THE GUARANTORS FOR BORROWED MONEY
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, INDEBTEDNESS INCURRED UNDER THE SENIOR
NOTES INDENTURE IN ADDITION TO THE INDEBTEDNESS SET FORTH IN SECTION 8.5(F))
THAT IS UNSECURED NOT TO EXCEED $200,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING; PROVIDED, HOWEVER, THAT (I) THE COMPANY AND ITS SUBSIDIARIES ARE IN
PRO FORMA COMPLIANCE (AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH
INDEBTEDNESS) WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 8.12, 8.13,
8.14 AND 8.15, RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL
QUARTER OF THE COMPANY FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE, (II) NO
DEFAULT OR EVENT OF DEFAULT (X) SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME OF INCURRENCE THEREOF OR (Y) WOULD RESULT THEREFROM, (III) SUCH
INDEBTEDNESS SHALL MATURE AT LEAST SIX MONTHS AFTER THE MATURITY DATE AND SHALL
REQUIRE NO SCHEDULED PAYMENT OF PRINCIPAL (INCLUDING ANY PAYMENT AT THE OPTION
OF THE HOLDERS OF SUCH INDEBTEDNESS AND ANY PAYMENT PURSUANT A SINKING FUND
OBLIGATION) PRIOR TO THE DATE THAT IS AT LEAST SIX MONTHS AFTER THE MATURITY
DATE AND (IV) THE OTHER TERMS OF SUCH INDEBTEDNESS SHALL BE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

                8.6           Transactions with Affiliates.  Except as set forth
on Schedule 8.6 and for the Optionee Payment, the Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, enter into any transaction with or make any payment or transfer
to any Affiliate of the Company or its shareholders, except in the ordinary
course of business and upon fair and reasonable terms no less favorable to the
Company, such Guarantor or such Subsidiary than would obtain in a comparable
arm’s length transaction with a Person not an Affiliate of the Company, such
Guarantor or such Subsidiary or to the extent permitted under Sections 8.2(h),
8.2(i), 8.8(g), or 8.9.

                8.7           Margin Stock.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, suffer or permit any Subsidiary to, use any portion of the
proceeds of the Loans (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance Indebtedness of the Company or others incurred to purchase
or carry Margin Stock, (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (iv) to acquire any security in any transaction
that is subject to Section 13 or 15(d) of the Exchange Act.

                8.8           Contingent Obligations.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Contingent
Obligations except:

 

63

--------------------------------------------------------------------------------


 


(A)           ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF
BUSINESS;


(B)           DERIVATIVE CONTRACTS PERMITTED UNDER SECTION 8.10 HEREOF;


(C)           OBLIGATIONS UNDER PLUGGING BONDS, PERFORMANCE BONDS AND FIDELITY
BONDS ISSUED FOR THE ACCOUNT OF THE COMPANY OR ITS SUBSIDIARIES, OBLIGATIONS TO
INDEMNIFY OR MAKE WHOLE ANY SURETY AND SIMILAR AGREEMENTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND OBLIGATIONS OF THE COMPANY UNDER THE PURCHASE
AND SALE AGREEMENT DATED NOVEMBER 4, 1998, AS AMENDED BY THE FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT DATED JANUARY 13, 1999, AMONG THE COMPANY, ELLWOOD,
CHEVRON U.S.A., INC. AND CHEVRON PIPELINE COMPANY;


(D)           THIS AGREEMENT AND EACH GUARANTY;


(E)           THE REAL ESTATE CONTINGENT OBLIGATIONS;


(F)            GUARANTY OBLIGATIONS OF THE GUARANTORS UNDER OR IN RESPECT OF (I)
THE FIRST LIEN CREDIT DOCUMENTS, (II) THE SENIOR NOTE DEBT DOCUMENTS AND (III)
INDEBTEDNESS INCURRED PURSUANT TO SECTION 8.5(E);


(G)           INDEMNITY OBLIGATIONS OF THE COMPANY UNDER THE PURCHASE AND SALE
AGREEMENT DATED AS OF DECEMBER 3, 2004 AMONG THE COMPANY AND THE MEMBERS OF
MARQUEZ ENERGY, LLC;


(H)           OBLIGATIONS OF THE TEXCAL SUBSIDIARIES IN RESPECT OF “ASSUMED
LIABILITIES” AS SUCH TERM IS DEFINED IN THE PURCHASE AND SALE AGREEMENT DATED AS
OF AUGUST 20, 2004 AMONG TRI-UNION DEVELOPMENT CORPORATION AND TRI-UNION
OPERATING COMPANY, AS SELLERS AND TEXCAL ENERGY, AS PURCHASER; AND


(I)            GUARANTY OBLIGATIONS OF THE GUARANTORS UNDER OR IN RESPECT OF
PERMITTED INDEBTEDNESS DESCRIBED IN SECTION 8.5(G), WHICH OBLIGATIONS ARE
UNSECURED.

                8.9           Restricted Payments.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly, (i) purchase, redeem or otherwise acquire for value any
of its Capital Stock, now or hereafter outstanding from the holders thereof
(other than from such holders that are Loan Parties); (ii) declare or pay any
distribution, dividend or return capital to its members, partners or
stockholders or holders of warrants, rights or options to acquire its membership
interests, partnership interests or shares (other than to such Persons that are
Loan Parties), or make any distribution of assets in cash or in kind to its
members, partners, stockholders or holders of warrants, rights or options to
acquire its membership interests, partnership interests or shares (other than to
such Persons that are Loan Parties); or (iii) make any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness (A) outstanding under
or in respect of the Senior Notes Indenture or (B) constituting Permitted
Indebtedness under clause (g) of the definition of “Permitted Indebtedness”
(collectively “Restricted Payments”); provided, however, that the Company may
(w) make regularly scheduled payments of interest or mandatory prepayments in
respect of Indebtedness constituting Permitted Indebtedness under clause (g) of
the definition of “Permitted Indebtedness”, but only to the extent required by
the

 

64

--------------------------------------------------------------------------------


 

agreement or document governing such Indebtedness; (x) make regularly scheduled
payments of interest or mandatory prepayments in respect of Indebtedness under
or in respect of the Senior Notes Indenture in accordance with the terms of the
Senior Notes Indenture and the Intercreditor Agreement, but only to the extent
required by the Senior Notes Indenture; (y) make optional prepayments in respect
of any (1) Senior Note Debt Instrument or (2) Indebtedness constituting
Permitted Indebtedness under clause (g) of the definition of “Permitted
Indebtedness”, in the case of (1) or (2), using the Net Cash Proceeds of an
“Equity Offering” (as defined in the Senior Notes Indenture); and (z) declare
and pay the Carpinteria Bluffs Dividend and the Ventura Dividend; provided,
further, however that, in the case of any Restricted Payments permitted under
clauses (w), (x) and (z) and, in respect of prepayments with respect to the
Senior Notes Indenture or Indebtedness constituting Permitted Indebtedness under
clause (g) of the definition of “Permitted Indebtedness”, Restricted Payments
permitted under clauses (w), (x) and (y), (A) no Default has occurred and is
continuing and (B) no such payment shall cause a Default.

                8.10         Derivative Contracts.


(A)           THE COMPANY AND EACH GUARANTOR SHALL NOT, AND SHALL NOT PERMIT ANY
OF ITS RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO OR IN ANY
MANNER BE LIABLE ON ANY DERIVATIVE CONTRACT EXCEPT:

(I)            DERIVATIVE CONTRACTS ENTERED INTO WITH THE PURPOSE AND EFFECT OF
FIXING PRICES ON OIL OR GAS EXPECTED TO BE PRODUCED BY SUCH PERSON; PROVIDED,
HOWEVER, THAT AT ALL TIMES (I) NO SUCH CONTRACT SHALL BE FOR SPECULATIVE
PURPOSES; (II) AS OF ANY DATE (THE “CALCULATION DATE”) NO SUCH CONTRACT, WHEN
AGGREGATED WITH ALL DERIVATIVE CONTRACTS PERMITTED UNDER THIS SECTION
8.10(A)(I), BUT EXCLUDING DERIVATIVE CONTRACTS DESCRIBED IN CLAUSE (V) OF THIS
SECTION 8.10, SHALL COVER A NOTIONAL VOLUME IN EXCESS OF THE APPLICABLE
PERCENTAGE OF THE TOTAL PROJECTED OIL AND GAS PRODUCTION TO BE PRODUCED IN ANY
MONTH FROM THE PROVED DEVELOPED PRODUCING RESERVES REFLECTED IN THE MOST RECENT
RESERVE REPORT; (III) EACH SUCH CONTRACT (EXCLUDING DERIVATIVE CONTRACTS OFFERED
BY NATIONAL COMMODITY EXCHANGE) SHALL BE WITH THE ADMINISTRATIVE AGENT, OR ANY
OF THE LENDERS, THE FIRST LIEN CREDIT AGENT OR ANY FIRST LIEN LENDER OR WITH A
COUNTERPARTY OR HAVE A GUARANTOR OF THE OBLIGATION OF THE COUNTERPARTY WHICH, AT
THE TIME THE CONTRACT IS MADE, HAS LONG-TERM OBLIGATIONS RATED BBB+ OR BAA1 OR
BETTER, RESPECTIVELY, BY S&P OR MOODY’S; (IV) NO SUCH CONTRACT REQUIRES THE
COMPANY TO PUT UP MONEY, ASSETS, LETTERS OF CREDIT OR OTHER SECURITY AGAINST THE
EVENT OF ITS NON-PERFORMANCE PRIOR TO ACTUAL DEFAULT BY THE COMPANY IN
PERFORMING ITS OBLIGATIONS THEREUNDER, EXCEPT LIENS IN FAVOR OF THE COLLATERAL
TRUSTEE FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE SECURITY DOCUMENTS OR
THE FIRST LIENS; AND (V) WITH RESPECT TO DERIVATIVE CONTRACTS UNDER WHICH THE
COMPANY’S, A GUARANTOR’S OR ANY OF THEIR RESPECTIVE SUBSIDIARIES’ ONLY INTEREST
IS A “PUT” RIGHT OR WHICH IS A COMMODITY PRICE HEDGE BY MEANS OF A PRICE “FLOOR”
(A) EITHER (1) THERE EXISTS NO DEFERRED OBLIGATION TO PAY THE RELATED PREMIUM OR
OTHER PURCHASE PRICE OR (2) IF THERE EXISTS ANY DEFERRED OBLIGATION TO PAY THE
RELATED PREMIUM OR OTHER PURCHASE PRICE, THE COMPANY’S, SUCH GUARANTOR’S OR SUCH
SUBSIDIARY’S AGGREGATE NET EXPOSURE DOES NOT EXCEED AT ANY TIME PRIOR TO
APRIL 30, 2006, $15,000,000, AND AT ANY TIME THEREAFTER UNTIL APRIL 30, 2007,
$5,000,000,

 

65

--------------------------------------------------------------------------------


 

FOLLOWING WHICH DATE NO SUCH CONTRACTS ARE PERMITTED TO EXIST AND (B) ALL SUCH
CONTRACTS ARE WITH QUALIFYING DERIVATIVE CONTRACT COUNTERPARTIES.

(II)           THE EXISTING DERIVATIVE CONTRACTS; PROVIDED, HOWEVER, THAT NO
EXISTING DERIVATIVE CONTRACT MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED OR EXTENDED WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT; OR

(III)          DERIVATIVE CONTRACTS ENTERED INTO WITH THE PURPOSE AND EFFECT OF
FIXING INTEREST RATES ON A PRINCIPAL AMOUNT OF INDEBTEDNESS OF THE COMPANY THAT
IS ACCRUING INTEREST AT A VARIABLE RATE; PROVIDED, HOWEVER, THAT (I) NO SUCH
CONTRACT SHALL BE FOR SPECULATIVE PURPOSES; (II) THE FLOATING RATE INDEX OF EACH
SUCH CONTRACT GENERALLY MATCHES THE INDEX USED TO DETERMINE THE FLOATING RATES
OF INTEREST ON THE CORRESPONDING INDEBTEDNESS OF THE COMPANY TO BE HEDGED BY
SUCH CONTRACT, (III) NO SUCH CONTRACT REQUIRES THE COMPANY TO PUT UP MONEY,
ASSETS, LETTERS OF CREDIT, OR OTHER SECURITY AGAINST THE EVENT OF ITS
NON-PERFORMANCE PRIOR TO ACTUAL DEFAULT BY THE COMPANY IN PERFORMING ITS
OBLIGATIONS THEREUNDER, (IV) THE AGGREGATE NOTIONAL AMOUNT OF THE DERIVATIVE
CONTRACTS SHALL NOT EXCEED FIFTY PERCENT (50%) OF THE BORROWING BASE (AS DEFINED
IN THE FIRST LIEN CREDIT AGREEMENT AS IN EFFECT ON THE EFFECTIVE DATE) DURING
ANY BORROWING BASE PERIOD (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT AS IN
EFFECT ON THE EFFECTIVE DATE), AND (V) EACH SUCH CONTRACT SHALL BE WITH A LENDER
OR WITH A COUNTERPARTY OR HAVE A GUARANTOR OF THE OBLIGATION OF THE COUNTERPARTY
WHO, AT THE TIME THE CONTRACT IS MADE, HAS LONG-TERM OBLIGATIONS RATED BBB+ OR
BAA1 OR BETTER, RESPECTIVELY, BY S&P OR MOODY’S.


(B)           IN THE EVENT THE COMPANY ENTERS INTO A DERIVATIVE CONTRACT WITH
ANY LENDER, THE CONTINGENT OBLIGATION EVIDENCED UNDER SUCH DERIVATIVE CONTRACT
SHALL NOT BE APPLIED AGAINST SUCH LENDER’S COMMITMENT NOR AGAINST THE EFFECTIVE
AMOUNT.  THE BENEFITS OF THE SECURITY DOCUMENTS AND OF THE PROVISIONS OF THE
LOAN DOCUMENTS RELATING TO THE COLLATERAL SHALL ALSO EXTEND TO AND BE AVAILABLE
ON A PRO RATA BASIS TO EACH QUALIFYING DERIVATIVE CONTRACT COUNTERPARTY IN
RESPECT TO ALL OBLIGATIONS WITH RESPECT TO THE RELATED QUALIFYING DERIVATIVE
CONTRACT.

                8.11         Sale Leasebacks.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, become liable, directly or by way of any Guaranty Obligation,
with respect to any lease of any Property (whether real, personal or mixed)
whether now owned or hereafter acquired, (a) which the Company or such
Subsidiary has sold or transferred (excluding transfers effected by means of
dividends of Property or Capital Stock permitted hereunder) or is to sell or
transfer to any other Person or (b) which the Company or such Subsidiary of the
Company intends to use for substantially the same purposes as any other Property
which has been or is to be sold or transferred (excluding transfers effected by
means of dividends of Property or Capital Stock permitted hereunder) by the
Company or such Subsidiary to any other Person in connection with such lease.

                8.12         Consolidated Leverage Ratio.  The Company shall not
permit the Consolidated Leverage Ratio to exceed 4.50 to 1.00 for each fiscal
quarter through the fiscal quarter ending December 31, 2006; 4.00 to 1.00 for
each of the fiscal quarters ending March 31 and June 30,

 

66

--------------------------------------------------------------------------------


 

2007; and 3.50 to 1.00 for each fiscal quarter ending thereafter.

                8.13         Current Ratio.  The Company shall not permit the
ratio of Current Assets to Current Liabilities to be less than 1.00 to 1.00;
provided, however, that for purposes of such ratio, assets or liabilities
required by FAS 133 and 143 shall be excluded from current assets and current
liabilities, respectively.

                8.14         Minimum Interest Coverage Ratio.  The Company shall
not permit the ratio of Consolidated EBITDA for any period of four consecutive
fiscal quarters of the Company, commencing with the fiscal quarter ended June
30, 2006 as the last quarter in the initial period of four consecutive fiscal
quarters contemplated hereby, to Consolidated Interest Expense for such period
to be less than 2.50 to 1.00 for each such period ending with each fiscal
quarter through the fiscal quarter ending December 31, 2006; 3.00 to 1.00 for
each such period ending with each of the fiscal quarters ending March 31 and
June 30, 2007; and 3.50 to 1.00 for each such period ending thereafter.

                8.15         Minimum PV 10 to Consolidated Total Debt Ratio. 
The Company shall not permit the ratio of Net Present Value to Consolidated
Total Debt at the end of any fiscal quarter to be less than 1.25 to 1.00 for
each fiscal quarter through the fiscal quarter ending December 31, 2006 and 1.50
to 1.00 for each fiscal quarter ending thereafter.

                8.16         Change in Business.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, engage in any business or activity other than the Principal
Business.  The Company and each Guarantor shall not permit Ellwood to, directly
or indirectly, engage in any business other than the ownership and operation of
common carrier crude oil pipelines.

                8.17         Accounting Changes.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Company
or of any Subsidiary.

                8.18         Certain Contracts; Amendments; Multiemployer ERISA
Plans.  Except for the restrictions expressly set forth in the Loan Documents,
the First Lien Credit Documents and the Senior Notes Indenture, the Company and
each Guarantor shall not, and shall not permit any of its respective
Subsidiaries to, directly or indirectly, enter into, create, or otherwise allow
to exist any contract or other consensual restriction on the ability of any
Subsidiary of the Company to: (a) pay dividends or make other distributions to
the Company, (b) redeem equity interests held in it by the Company, (c) repay
loans and other Indebtedness owing by it to the Company, or (d) transfer any of
its assets to the Company.  The Company and each Guarantor shall not, and shall
not permit any of its respective Subsidiaries to, directly or indirectly, enter
into any “take-or-pay” contract or other contract or arrangement for the
purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it, except as
permitted by Section 8.5(e).  The Company and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly,
amend or permit any amendment to any other contract or lease which releases,
qualifies, limits, makes contingent or otherwise detrimentally affects the
rights and benefits of the Administrative Agent or any Lender

 

67

--------------------------------------------------------------------------------


 

under or acquired pursuant to any Security Documents.  The Company and each
Guarantor shall not, and shall not permit any ERISA Affiliate to, incur any
obligation to contribute to any Multiemployer Plan.

                8.19         Senior Notes.  The Company and each Guarantor shall
not, and shall not permit any of its respective Subsidiaries to, directly or
indirectly:


(A)           AMEND OR MODIFY ANY OF THE TERMS OR PROVISIONS OF THE SENIOR NOTES
INDENTURE OR THE SENIOR NOTES IF SUCH AMENDMENT OR MODIFICATION WOULD HAVE THE
EFFECT OF (I) ACCELERATING THE MATURITY DATE OF THE PRINCIPAL AMOUNT THEREOF, OR
ANY SCHEDULED INTEREST PAYMENT THEREON; (II) INCREASING THE PRINCIPAL AMOUNT
THEREOF OR INTEREST RATE THEREON; (III) CAUSING, OR PURPORTING TO CAUSE THE
LIENS SECURING THE OBLIGATIONS TO CEASE TO BE PERMITTED UNDER THE SENIOR NOTES
INDENTURE, (IV) CAUSING, OR PURPORTING TO CAUSE, THE SENIOR NOTES AND THE SENIOR
NOTE SUBSIDIARY GUARANTEES TO BE SECURED (X) AT ANY TIME PRIOR TO THE SENIOR
NOTE LIEN TERMINATION TIME, OTHER THAN ON AN “EQUAL AND RATABLE” BASIS WITH THE
LIENS SECURING THE OBLIGATIONS, OR (Y) THEREAFTER OTHER THAN AS (AND ONLY TO THE
EXTENT) REQUIRED UNDER SECTION 3.5 OF THE SENIOR NOTE INDENTURE AS IN EFFECT ON
THE EFFECTIVE DATE; OR (V) REQUIRING THE COMPANY TO GRANT ANY LIEN FOR THE
BENEFIT OF THE HOLDERS THEREOF, OTHER THAN AS (AND ONLY TO THE EXTENT) REQUIRED
UNDER SECTION 3.5 OF THE SENIOR NOTE INDENTURE AS IN EFFECT ON THE EFFECTIVE
DATE (IT BEING UNDERSTOOD IN ALL EVENTS THAT NO LIEN WHICH WOULD CAUSE THE
COMPANY TO BE REQUIRED TO GRANT ANY SUCH LIEN MAY BE GRANTED IF PROHIBITED BY
ANY TERM OF THIS AGREEMENT);


(B)           AMEND OR MODIFY ANY OTHER TERM OR PROVISION OF THE SENIOR NOTES
INDENTURE OR SENIOR NOTES IF SUCH AMENDMENT OR MODIFICATION WOULD BE MATERIALLY
ADVERSE TO THE LENDERS; OR


(C)           PREPAY, REDEEM, PURCHASE OR DEFEASE ANY SENIOR NOTES (EXCEPT WITH
PROCEEDS OF AN EQUITY OFFERING (AS DEFINED IN THE SENIOR NOTES INDENTURE) AND
SUBJECT TO COMPLIANCE WITH SECTIONS 8.9 AND 2.5 HEREOF).

                8.20         Limitation on Amendments to TexCal Acquisition
Documents.  The Company shall not, directly or indirectly:


(A)           AMEND, SUPPLEMENT OR OTHERWISE MODIFY ANY MATERIAL TERM OR
CONDITION (PURSUANT TO A WAIVER GRANTED BY OR TO SUCH PERSON OR OTHERWISE) OR
FAIL TO ENFORCE STRICTLY THE TERMS AND CONDITIONS OF THE INDEMNITIES AND RIGHTS
FURNISHED TO THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO THE TEXCAL
ACQUISITION DOCUMENTS SUCH THAT AFTER GIVING EFFECT THERETO SUCH INDEMNITIES OR
RIGHTS SHALL BE MATERIALLY LESS FAVORABLE TO THE INTERESTS OF THE LOAN PARTIES
OR THE LENDERS WITH RESPECT THERETO; OR


(B)           OTHERWISE AMEND, SUPPLEMENT OR OTHERWISE MODIFY OR FAIL TO ENFORCE
THE TERMS AND CONDITIONS OF THE TEXCAL ACQUISITION DOCUMENTS EXCEPT TO THE
EXTENT THAT ANY SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION OR FAILURE TO ENFORCE
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

                8.21         First Lien Credit Documents.  The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
amend, waive or modify any term or

 

68

--------------------------------------------------------------------------------


 

provision of any First Lien Credit Document unless such amendment or
modification is permitted by Section 5.3(a) of the Intercreditor Agreement.

                8.22         Forward Sales, Production Payments, Etc.  The
Company and each Guarantor shall not, and shall not permit any of its respective
Subsidiaries to, directly or indirectly:


(A)           ENTER INTO ANY FORWARD SALES TRANSACTION OR AGREEMENT WITH RESPECT
TO PHYSICAL DELIVERIES OF OIL AND GAS OUTSIDE THE ORDINARY COURSE OF BUSINESS AS
CONDUCTED PRIOR TO THE EFFECTIVE TIME; OR


(B)           SELL OR CONVEY ANY PRODUCTION PAYMENT, TERM OVERRIDING INTEREST,
NET PROFITS INTEREST OR ANY SIMILAR INTEREST (EXCEPT FOR OVERRIDING ROYALTY OR
NET PROFITS INTERESTS GRANTED TO EMPLOYEES OR CONSULTANTS OF THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE GENERATION
OF PROSPECTS OR THE DEVELOPMENT OF OIL AND GAS PROPERTIES).

                8.23         Use of Proceeds.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, use or permit the use of all or any portion of the Loans for any
purpose other than those set forth in Section 7.13.

ARTICLE IX




EVENTS OF DEFAULT

                9.1           Event of Default.  Any of the following shall
constitute an “Event of Default”:


(A)           PRINCIPAL NON PAYMENT.  THE COMPANY FAILS TO PAY, WHEN AND AS
REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF SCHEDULED PRINCIPAL PAYMENT OF ANY
LOAN, INCLUDING ANY MANDATORY PREPAYMENT UNDER SECTION 2.5 OF THIS AGREEMENT;


(B)           INTEREST AND EXPENSE NON-PAYMENT.  ANY LOAN PARTY FAILS TO PAY,
WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY INTEREST DUE ON ANY INTEREST PAYMENT
DATE, ANY OTHER PAYMENTS FOR FEES, EXPENSES, OR OTHER AMOUNT PAYABLE HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT WITHIN THREE (3) BUSINESS DAYS AFTER THE SAME
BECOMES DUE AND PAYABLE;


(C)           REPRESENTATION OR WARRANTY.  ANY WRITTEN REPRESENTATION OR
WARRANTY BY THE COMPANY, ANY GUARANTOR OR ANY OTHER SUBSIDIARY MADE OR DEEMED
MADE HEREIN, IN ANY OTHER LOAN DOCUMENT, OR WHICH IS CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT BY THE COMPANY, ANY
GUARANTOR, ANY OTHER SUBSIDIARY, OR ANY RESPONSIBLE OFFICER, FURNISHED AT ANY
TIME UNDER THIS AGREEMENT, OR IN OR UNDER ANY OTHER LOAN DOCUMENT, IS INCORRECT
IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE;


(D)           SPECIFIC DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 7.3(A), 7.6, 7.12, 7.13 OR
7.15 OR IN ARTICLE VIII, IN THE COMMITMENT LETTER OR THE FEE LETTER AGREEMENT;


(E)           OTHER DEFAULTS.  THE COMPANY, ANY GUARANTOR OR ANY OTHER
SUBSIDIARY FAILS TO PERFORM OR OBSERVE ANY OTHER TERM OR COVENANT CONTAINED IN
THIS AGREEMENT OR ANY OTHER


 

69

--------------------------------------------------------------------------------


 


LOAN DOCUMENT, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF (I) 15
DAYS, IN THE CASE OF SECTIONS 7.1 AND 7.14 AND (II) 30 DAYS, IN ALL OTHER CASES
AFTER THE EARLIER OF (X) THE DATE UPON WHICH A RESPONSIBLE OFFICER KNEW OR
REASONABLY SHOULD HAVE KNOWN OF SUCH DEFAULT OR (Y) THE DATE UPON WHICH WRITTEN
NOTICE THEREOF IS GIVEN TO THE COMPANY BY THE ADMINISTRATIVE AGENT OR ANY
LENDER;


(F)            CROSS DEFAULT.  (I) THE COMPANY, ANY GUARANTOR OR ANY OTHER
SUBSIDIARY (X) FAILS TO MAKE ANY PAYMENT OF MORE THAN $5,000,000 IN RESPECT OF
ANY INDEBTEDNESS OR CONTINGENT OBLIGATION (OTHER THAN IN RESPECT OF THE FIRST
LIEN CREDIT AGREEMENT) WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) AND SUCH FAILURE CONTINUES AFTER
THE APPLICABLE GRACE OR NOTICE PERIOD, IF ANY, SPECIFIED IN THE RELEVANT
DOCUMENT ON THE DATE OF SUCH FAILURE; OR (Y) FAILS AFTER THE APPLICABLE GRACE OR
NOTICE PERIOD, IF ANY, SPECIFIED IN THE RELEVANT DOCUMENT ON THE DATE OF SUCH
FAILURE TO PERFORM OR OBSERVE ANY OTHER CONDITION OR COVENANT, OR ANY OTHER
EVENT SHALL OCCUR OR CONDITION EXIST, UNDER ANY AGREEMENT OR INSTRUMENT RELATING
TO ANY SUCH INDEBTEDNESS OR CONTINGENT OBLIGATION HAVING AN AGGREGATE PRINCIPAL
AMOUNT OF MORE THAN $5,000,000 (OTHER THAN IN RESPECT OF THE FIRST LIEN CREDIT
AGREEMENT) IF THE EFFECT OF SUCH FAILURE, EVENT OR CONDITION IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR
BENEFICIARIES OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH
HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE SUCH INDEBTEDNESS TO
BE DECLARED TO BE DUE AND PAYABLE PRIOR TO ITS STATED MATURITY, OR SUCH
CONTINGENT OBLIGATION TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO
BE DEMANDED; OR (II) ANY INDEBTEDNESS OR CONTINGENT OBLIGATION OF THE COMPANY,
ANY GUARANTOR OR ANY OTHER SUBSIDIARY IN EXCESS OF $5,000,000 SHALL BE DECLARED
DUE AND PAYABLE PRIOR TO ITS STATED MATURITY OR CASH COLLATERAL IS DEMANDED IN
RESPECT OF SUCH CONTINGENT OBLIGATION; OR (III) AN “EVENT OF DEFAULT” (AS
DEFINED IN THE SENIOR NOTES INDENTURE AS IN EFFECT ON THE RESTATEMENT EFFECTIVE
DATE), OR ANY OTHER OR ADDITIONAL “EVENT OF DEFAULT” WHICH MAY BE ADDED TO OR
OTHERWISE BE INCLUDED OR EXIST AFTER THE RESTATEMENT EFFECTIVE DATE IN THE
SENIOR NOTES INDENTURE, SHALL OCCUR AND BE CONTINUING; OR (IV) A TRIGGERING
EVENT SHALL OCCUR; OR (V) (X) AN “EVENT OF DEFAULT” (AS DEFINED IN THE FIRST
LIEN CREDIT AGREEMENT AS IN EFFECT ON THE RESTATEMENT EFFECTIVE DATE), OR ANY
OTHER OR ADDITIONAL “EVENT OF DEFAULT” WHICH MAY BE ADDED TO OR OTHERWISE BE
INCLUDED OR EXIST AFTER THE EFFECTIVE DATE IN THE FIRST LIEN CREDIT AGREEMENT,
SHALL HAVE OCCURRED AND BE CONTINUING AND (Y) (A) SUCH “EVENT OF DEFAULT” SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 45 DAYS AFTER THE EARLIER OF (1) THE DATE
UPON WHICH A RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE KNOWN OF SUCH
“EVENT OF DEFAULT” OR (2) THE DATE UPON WHICH NOTICE OF SUCH “EVENT OF DEFAULT”
IS GIVEN BY THE FIRST LIEN CREDIT AGENT OR A FIRST LIEN CREDIT LENDER TO THE
COMPANY, OR BY THE COMPANY TO THE FIRST LIEN CREDIT AGENT OR A FIRST LIEN CREDIT
LENDER OR (B) THE ACCELERATION OF THE MATURITY OF ANY OF THE FIRST LIEN LOANS
SHALL HAVE OCCURRED AS A RESULT OF SUCH “EVENT OF DEFAULT” OR (C) ANY OF THE
FIRST LIEN COMMITMENTS SHALL HAVE BEEN TERMINATED AS A RESULT OF SUCH “EVENT OF
DEFAULT”;


(G)           INSOLVENCY; VOLUNTARY PROCEEDINGS.  THE COMPANY, ANY GUARANTOR OR
ANY SUBSIDIARY (I) GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY TO
PAY, ITS DEBTS AS THEY BECOME DUE, SUBJECT TO APPLICABLE GRACE PERIODS, IF ANY,
WHETHER AT STATED MATURITY OR OTHERWISE; (II) COMMENCES ANY INSOLVENCY
PROCEEDING WITH RESPECT TO ITSELF; OR (III) TAKES ANY ACTION TO EFFECTUATE OR
AUTHORIZE ANY OF THE FOREGOING;


(H)           INVOLUNTARY PROCEEDINGS. (I) ANY INVOLUNTARY INSOLVENCY PROCEEDING
IS COMMENCED OR FILED AGAINST THE COMPANY, ANY GUARANTOR OR ANY SUBSIDIARY, OR
ANY WRIT,


 

70

--------------------------------------------------------------------------------


 


JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS, IS ISSUED OR
LEVIED AGAINST ALL OR A SUBSTANTIAL PART OF THE COMPANY’S, ANY GUARANTOR’S OR
ANY SUBSIDIARY’S PROPERTIES, AND ANY SUCH PROCEEDING OR PETITION SHALL NOT BE
DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS SHALL NOT BE RELEASED, VACATED OR FULLY BONDED WITHIN 60 DAYS AFTER
COMMENCEMENT, FILING OR LEVY; (II) THE COMPANY, ANY GUARANTOR OR ANY SUBSIDIARY
ADMITS THE MATERIAL ALLEGATIONS OF A PETITION AGAINST IT IN ANY INSOLVENCY
PROCEEDING, OR AN ORDER FOR RELIEF (OR SIMILAR ORDER UNDER NON-U.S. LAW) IS
ORDERED IN ANY INSOLVENCY PROCEEDING; OR (III) THE COMPANY, ANY GUARANTOR OR ANY
SUBSIDIARY ACQUIESCES IN THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, MORTGAGEE IN POSSESSION (OR AGENT THEREFOR), OR OTHER
SIMILAR PERSON FOR ITSELF OR A SUBSTANTIAL PORTION OF ITS PROPERTY OR BUSINESS;


(I)            MONETARY JUDGMENTS.  ONE OR MORE NON-INTERLOCUTORY JUDGMENTS,
NON-INTERLOCUTORY ORDERS, DECREES OR ARBITRATION AWARDS IS ENTERED AGAINST THE
COMPANY, ANY GUARANTOR OR ANY OTHER SUBSIDIARY INVOLVING IN THE AGGREGATE A
LIABILITY (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO
WHICH THE INSURER DOES NOT DISPUTE COVERAGE) AS TO ANY SINGLE OR RELATED SERIES
OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF $5,000,000 OR MORE, AND THE SAME
SHALL REMAIN UNSATISFIED, UNVACATED AND UNSTAYED PENDING APPEAL FOR A PERIOD OF
30 DAYS AFTER THE ENTRY THEREOF;


(J)            CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL;


(K)           LOSS OF PERMIT.  ANY GOVERNMENTAL AUTHORITY REVOKES OR FAILS TO
RENEW ANY MATERIAL LICENSE, PERMIT OR FRANCHISE OF THE COMPANY, ANY GUARANTOR OR
ANY OTHER SUBSIDIARY, OR THE COMPANY, ANY GUARANTOR OR ANY OTHER SUBSIDIARY FOR
ANY REASON LOSES ANY MATERIAL LICENSE, PERMIT OR FRANCHISE, OR THE COMPANY, ANY
GUARANTOR OR ANY OTHER SUBSIDIARY SUFFERS THE IMPOSITION OF ANY RESTRAINING
ORDER, ESCROW, SUSPENSION OR IMPOUND OF FUNDS IN CONNECTION WITH ANY PROCEEDING
(JUDICIAL OR ADMINISTRATIVE) WITH RESPECT TO ANY MATERIAL LICENSE, PERMIT OR
FRANCHISE AND, IN EACH CASE, SUCH REVOCATION, FAILURE OR LOSS COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND SUCH DEFAULT REMAINS
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER OF (I) THE DATE UPON WHICH
A RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE KNOWN OF SUCH DEFAULT OR
(II) THE DATE UPON WHICH WRITTEN NOTICE THEREOF IS GIVEN TO THE COMPANY BY THE
ADMINISTRATIVE AGENT OR ANY LENDER;


(L)            ADVERSE CHANGE.  THERE OCCURS A MATERIAL ADVERSE EFFECT;


(M)          GUARANTY DEFAULT.  A GUARANTY IS FOR ANY REASON PARTIALLY
(INCLUDING WITH RESPECT TO FUTURE ADVANCES) OR WHOLLY REVOKED OR INVALIDATED, OR
OTHERWISE CEASES TO BE IN FULL FORCE AND EFFECT, OR SUCH GUARANTOR OR ANY OTHER
PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY THEREOF OR DENIES
THAT IT HAS ANY FURTHER LIABILITY OR OBLIGATION THEREUNDER;


(N)           ENFORCEABILITY OR PERFECTION OF LOAN DOCUMENTS.  (I) ANY LOAN
DOCUMENT SHALL, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON,
CEASE TO BE IN FULL FORCE AND EFFECT OR SHALL BE DECLARED TO BE NULL AND VOID,
THE VALIDITY OR ENFORCEABILITY THEREOF SHALL BE CONTESTED BY ANY PERSON PARTY
THERETO (OTHER THAN THE ADMINISTRATIVE AGENT OR ANY LENDER) OR ANY SUCH PERSON
PARTY THERETO (OTHER THAN THE ADMINISTRATIVE AGENT OR ANY LENDER) SHALL DENY
THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION THEREUNDER, OR THE
OBLIGATIONS SHALL BE SUBORDINATED FOR ANY REASON (OTHER THAN BY THE CONSENT OF
THE LENDERS); OR (II) ANY LIEN CREATED


 

71

--------------------------------------------------------------------------------


 


UNDER ANY LOAN DOCUMENT SHALL FAIL TO CONSTITUTE A FULLY PERFECTED LIEN IN A
MATERIAL PORTION OF THE COLLATERAL, SUBJECT ONLY TO PERMITTED LIENS, AND SUCH
FAILURE SHALL CONTINUE FOR AT LEAST 30 DAYS AFTER THE EARLIER OF (A) THE DATE
UPON WHICH A RESPONSIBLE OFFICER KNEW OR REASONABLY SHOULD HAVE KNOWN OF SUCH
DEFAULT OR (B) THE DATE UPON WHICH WRITTEN NOTICE THEREOF IS GIVEN TO THE
COMPANY BY THE ADMINISTRATIVE AGENT OR ANY LENDER;


(O)           MATERIAL AGREEMENTS.  THE COMPANY, ANY GUARANTOR OR ANY OTHER
SUBSIDIARY FAILS TO DULY OBSERVE, PERFORM OR COMPLY WITH ANY AGREEMENT WITH ANY
PERSON OR ANY TERM OR CONDITION OF ANY INSTRUMENT, IF SUCH FAILURE IS NOT
REMEDIED WITHIN THE APPLICABLE PERIOD OF GRACE (IF ANY) PROVIDED IN SUCH
AGREEMENT OR INSTRUMENT AND THE TERMINATION OF THE INSTRUMENT OR AGREEMENT WOULD
HAVE A MATERIAL ADVERSE EFFECT; OR


(P)           ERISA.  EITHER (I) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS
DEFINED IN SECTION 412(A) OF THE CODE) IN EXCESS OF $100,000 EXISTS WITH RESPECT
TO ANY ERISA PLAN, WHETHER OR NOT WAIVED BY THE SECRETARY OF THE TREASURY OR HIS
DELEGATE, OR (II) THE COMPANY OR ANY ERISA AFFILIATE INSTITUTES STEPS TO
TERMINATE ANY ERISA PLAN AND THE THEN CURRENT VALUE OF SUCH ERISA PLAN’S BENEFIT
LIABILITIES EXCEEDS THE THEN CURRENT VALUE OF SUCH ERISA PLAN’S ASSETS AVAILABLE
FOR THE PAYMENT OF SUCH BENEFIT LIABILITIES BY MORE THAN $100,000.

                9.2           Remedies.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders:


(A)           DECLARE THE COMMITMENT, IF ANY, OF EACH LENDER TO MAKE LOANS TO BE
TERMINATED, OR DECLARE ALL OR ANY PART OF THE UNPAID PRINCIPAL OF THE LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THE LOAN
DOCUMENTS TO BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE SAME SHALL, WITHOUT
PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENTION TO ACCELERATE, NOTICE OF
ACCELERATION, OR ANY OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE COMPANY AND EACH GUARANTOR;


(B)           GIVE NOTICE THEREOF TO THE COLLATERAL TRUSTEE AND ISSUE DIRECTIONS
TO THE COLLATERAL TRUSTEE TO COMMENCE EXERCISE OF ANY OF THE COLLATERAL
TRUSTEE’S RIGHTS AND REMEDIES UNDER THE COLLATERAL TRUST AGREEMENT AND THE OTHER
SECURITY DOCUMENTS AND OTHERWISE DIRECT THE TIME, METHOD AND PLACE OF CONDUCTING
ANY PROCEEDING FOR THE EXERCISE OF ANY RIGHT OR REMEDY AVAILABLE TO THE
COLLATERAL TRUSTEE WITH RESPECT TO THE COLLATERAL, OR OF EXERCISING ANY TRUST OR
POWER CONFERRED ON THE COLLATERAL TRUSTEE, OR FOR THE TAKING OF ANY OTHER ACTION
AUTHORIZED BY THE INSTRUMENTS COMPRISING THE TRUST ESTATE (INCLUDING THE MAKING
OF ANY DETERMINATIONS TO BE MADE BY THE COLLATERAL TRUSTEE THEREUNDER); AND


(C)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS OR APPLICABLE
LAW; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN
SECTION 9.1(G) OR (H) (IN THE CASE OF CLAUSE (I) OF SECTION 9.1(H) UPON THE
EXPIRATION OF THE 60-DAY PERIOD MENTIONED THEREIN), THE OBLIGATION OF EACH
LENDER TO MAKE LOANS SHALL AUTOMATICALLY TERMINATE AND THE UNPAID PRINCIPAL
AMOUNT OF ALL OUTSTANDING LOANS AND ALL INTEREST AND OTHER AMOUNTS AS AFORESAID
SHALL AUTOMATICALLY BECOME DUE AND PAYABLE WITHOUT FURTHER ACT OF THE
ADMINISTRATIVE AGENT, OR ANY LENDER AND WITHOUT PRESENTMENT, DEMAND, PROTEST,
NOTICE OF INTENTION TO ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER NOTICE OF
ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY AND EACH


 


72

--------------------------------------------------------------------------------


 


GUARANTOR.

                9.3           Rights Not Exclusive.  The rights provided for in
this Agreement and the other Loan Documents are cumulative and are not exclusive
of any other rights, powers, privileges or remedies provided by law or in
equity, or under any other instrument, document or agreement now existing or
hereafter arising.

ARTICLE X




THE ADMINISTRATIVE AGENT

                10.1         Appointment and Authorization; Limitation of
Agency.  Each Lender hereby irrevocably (subject to Section 10.9) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  The duties of the Administrative
Agent shall be administrative and mechanical in nature; notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duty or
responsibility, except those expressly set forth herein, nor shall the
Administrative Agent, under any circumstances, have or be deemed to have any
fiduciary relationship with any Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

                10.2         Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys in fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

                10.3         Liability of Administrative Agent.  None of the
Administrative Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Company, any Guarantor or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness (other than such Administrative Agent-Related Person’s own due
execution and delivery), genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Company, any
Guarantor or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the Properties, books or
records of the Company or any of

 


73

--------------------------------------------------------------------------------


 

the Company’s Subsidiaries or Affiliates.

                10.4         Reliance by Administrative Agent.


(A)           THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE
FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE, CONSENT,
CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE,
STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS,
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE
OR CONCURRENCE OF THE LENDERS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT
SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND
ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE
LENDERS AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO
SHALL BE BINDING UPON ALL OF THE LENDERS.


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTIONS 5.1, 5.2 AND 5.3, EACH LENDER THAT HAS MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF THE INITIAL CREDIT EXTENSION OR
SUBSEQUENT CREDIT EXTENSION, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE
CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR
OTHER MATTER EITHER SENT BY THE ADMINISTRATIVE AGENT TO SUCH LENDER FOR CONSENT,
APPROVAL, ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO
OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO THE LENDER AS A CONDITION
PRECEDENT TO SUCH INITIAL CREDIT EXTENSION OR SUBSEQUENT CREDIT EXTENSION, AS
APPLICABLE.

                10.5         Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to Defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  The Administrative Agent will notify the Lenders of its
receipt of any such notice.  Subject to Section 10.4(a), the Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Lenders in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
request, the Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

                10.6         Credit Decision.  Each Lender acknowledges that no
Administrative Agent-Related Person has made any representation or warranty to
it, and that no act by any Administrative Agent-Related Person hereafter taken,
including any review of the affairs of the Company, any Guarantor or their
respective Subsidiaries, shall be deemed to constitute any representation or
warranty by any Administrative Agent-Related Person to any Lender.  Each

 


74

--------------------------------------------------------------------------------


 

Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of the Company, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Company hereunder.  Each Lender also represents that it will,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, Property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of the Company which may come into the possession
of any of the Administrative Agent-Related Persons.

                10.7         Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), pro rata according to each respective Lender’s Pro Rata Share, each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY
THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
ADMINISTRATIVE AGENT-RELATED PERSONS; provided, however, that no Lender shall be
liable for the payment to any Administrative Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent the same arise from (i)
the gross negligence or willful misconduct of any Administrative Agent-Related
Person or (ii) a claim or action asserted by one or more other Administrative
Agent-Related Persons.  Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out of pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction Document
or any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company.  The undertaking in this Section 10.7 shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Administrative
Agent.

                10.8         Administrative Agent in Individual Capacity. 
Credit Suisse, Cayman Islands Branch, and its Affiliates may make loans to,
accept deposits from, acquire or underwrite equity or debt securities of and
generally engage in any kind of banking, investment banking, trust, financial
advisory, underwriting or other business with the Company and its Affiliates as
though Credit Suisse, Cayman Islands Branch, was not the Administrative Agent
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities,

 


75

--------------------------------------------------------------------------------


 

Credit Suisse, Cayman Islands Branch, or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent-Related Persons shall
be under no obligation to provide such information to them.  With respect to
Obligations held by it, Credit Suisse, Cayman Islands Branch, shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent.

                10.9         Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders. 
If the Administrative Agent resigns under this Agreement, the Lenders shall
appoint from among the Lenders a successor administrative agent for the
Lenders.  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the Lenders.  Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.4 and
11.5 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Lenders appoint a successor
administrative agent as provided for above.

                10.10       Withholding Tax.


(A)           IF ANY LENDER IS A “FOREIGN CORPORATION, PARTNERSHIP OR TRUST”
WITHIN THE MEANING OF THE CODE AND SUCH LENDER CLAIMS EXEMPTION FROM, OR A
REDUCTION OF, U.S. WITHHOLDING TAX UNDER SECTIONS 1441 OR 1442 OF THE CODE, SUCH
LENDER AGREES WITH AND IN FAVOR OF THE ADMINISTRATIVE AGENT, TO DELIVER TO THE
ADMINISTRATIVE AGENT:

(I)            IF SUCH LENDER CLAIMS AN EXEMPTION FROM, OR A REDUCTION OF,
WITHHOLDING TAX UNDER A UNITED STATES TAX TREATY, PROPERLY COMPLETED IRS FORMS
1001 AND W 8 BEFORE THE PAYMENT OF ANY INTEREST IN THE FIRST CALENDAR YEAR AND
BEFORE THE PAYMENT OF ANY INTEREST IN EACH THIRD SUCCEEDING CALENDAR YEAR DURING
WHICH INTEREST MAY BE PAID UNDER THIS AGREEMENT;

(II)           IF SUCH LENDER CLAIMS THAT INTEREST PAID UNDER THIS AGREEMENT IS
EXEMPT FROM UNITED STATES WITHHOLDING TAX BECAUSE IT IS EFFECTIVELY CONNECTED
WITH A UNITED STATES TRADE OR BUSINESS OF SUCH LENDER, TWO PROPERLY COMPLETED
AND EXECUTED COPIES OF IRS FORM 4224 BEFORE THE PAYMENT OF ANY INTEREST IS DUE
IN THE FIRST TAXABLE YEAR OF SUCH LENDER AND IN EACH SUCCEEDING TAXABLE YEAR OF
SUCH LENDER DURING WHICH INTEREST MAY BE PAID UNDER THIS AGREEMENT, AND IRS

 

76

--------------------------------------------------------------------------------


 

FORM W 9; AND

(III)          SUCH OTHER FORM OR FORMS AS MAY BE REQUIRED UNDER THE CODE OR
OTHER LAWS OF THE UNITED STATES AS A CONDITION TO EXEMPTION FROM, OR REDUCTION
OF, UNITED STATES WITHHOLDING TAX.

Such Lender agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.


(B)           IF ANY LENDER CLAIMS EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX UNDER A UNITED STATES TAX TREATY BY PROVIDING IRS FORM 1001 AND SUCH LENDER
SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR PART OF
THE OBLIGATIONS HELD BY SUCH LENDER, SUCH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT OF THE PERCENTAGE AMOUNT IN WHICH IT IS NO LONGER THE
BENEFICIAL OWNER OF OBLIGATIONS HELD BY SUCH LENDER.  TO THE EXTENT OF SUCH
PERCENTAGE AMOUNT, THE ADMINISTRATIVE AGENT WILL TREAT SUCH LENDER’S IRS FORM
1001 AS NO LONGER VALID.


(C)           IF ANY LENDER CLAIMING EXEMPTION FROM UNITED STATES WITHHOLDING
TAX BY FILING IRS FORM 4224 WITH THE ADMINISTRATIVE AGENT SELLS, ASSIGNS, GRANTS
A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR PART OF THE OBLIGATIONS HELD
BY SUCH LENDER, SUCH LENDER AGREES TO UNDERTAKE SOLE RESPONSIBILITY FOR
COMPLYING WITH THE WITHHOLDING TAX REQUIREMENTS IMPOSED BY SECTIONS 1441 AND
1442 OF THE CODE.


(D)           IF ANY LENDER IS ENTITLED TO A REDUCTION IN THE APPLICABLE
WITHHOLDING TAX, THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY INTEREST PAYMENT
TO SUCH LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX AFTER
TAKING INTO ACCOUNT SUCH REDUCTION.  IF THE FORMS OR OTHER DOCUMENTATION
REQUIRED BY SECTION 10.10(A) OF THIS SECTION ARE NOT DELIVERED TO THE
ADMINISTRATIVE AGENT, THEN THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH LENDER NOT PROVIDING SUCH FORMS OR OTHER DOCUMENTATION
AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX.


(E)           IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED
STATES OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID
NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, OR
BECAUSE SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE
ADMINISTRATIVE AGENT AS TAX OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND
INCLUDING ANY TAXES IMPOSED BY ANY JURISDICTION ON THE AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT UNDER THIS SECTION 10.10(E), TOGETHER WITH ALL COSTS AND
EXPENSES (INCLUDING ATTORNEY COSTS).  THE OBLIGATION OF THE LENDERS UNDER THIS
SECTION 10.10(E) SHALL SURVIVE THE PAYMENT OF ALL OBLIGATIONS AND THE
RESIGNATION OR REPLACEMENT OF THE ADMINISTRATIVE AGENT.

                10.11       Arrangers; Syndication Agents.  Each of the
Arrangers and the Syndication Agent, in their respective capacities as such,
shall have no duties or responsibilities, and shall incur no liability, under
this Agreement or the other Loan Documents.

 

77

--------------------------------------------------------------------------------


 

                10.12       Release of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to instruct the Collateral
Trustee to effect any release of Liens or guarantee obligations contemplated by
Section 11.26.

ARTICLE XI




MISCELLANEOUS

                11.1         Amendments and Waivers.  No amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by the
Company, any Guarantor or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Administrative Agent at the written request of the Required Lenders)
and the Company and acknowledged by the Administrative Agent, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given; provided, however, that no such waiver,
amendment, modification, termination or consent shall, unless in writing and
signed by all the Lenders and the Company and acknowledged by the Administrative
Agent, do any of the following:


(A)           INCREASE OR EXTEND THE COMMITMENT OF ANY LENDER;


(B)           POSTPONE THE FINAL MATURITY DATE OF ANY LOAN, OR POSTPONE OR DELAY
ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT OF
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM)
HEREUNDER (INCLUDING ANY MANDATORY PREPAYMENTS THEREOF) OR UNDER ANY OTHER LOAN
DOCUMENT;


(C)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON ANY LOAN, OR (SUBJECT TO CLAUSE (II) BELOW) ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER (INCLUDING ANY MANDATORY PREPAYMENTS THEREOF) OR UNDER ANY OTHER LOAN
DOCUMENT;


(D)           CHANGE THE PRO RATA SHARES OR CHANGE IN ANY MANNER THE DEFINITION
OF “REQUIRED LENDERS” OR THE LENDERS REQUIRED TO RESCIND OR ANNUL AN
ACCELERATION;


(E)           AMEND THIS SECTION 11.1 OR SECTION 9.1, OR ANY PROVISION OF THIS
AGREEMENT WHICH, BY ITS TERMS, EXPRESSLY REQUIRES THE APPROVAL OR CONCURRENCE OF
ALL LENDERS; OR


(F)            RELEASE ALL, SUBSTANTIALLY ALL, OR ANY MATERIAL PORTION OF THE
COLLATERAL (EXCEPT FOR RELEASES IN CONNECTION WITH DISPOSITIONS WHICH ARE
PERMITTED HEREUNDER OR UNDER ANY LOAN DOCUMENT), OR RELEASE ANY GUARANTOR FROM
ANY GUARANTY;

provided further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, and (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.

                11.2         Notices.

 

78

--------------------------------------------------------------------------------


 


(A)           ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS SHALL BE IN WRITING
AND MAILED, FAXED OR DELIVERED, TO THE ADDRESS OR FACSIMILE NUMBER SPECIFIED FOR
NOTICES ON THE SIGNATURE PAGES HEREOF; OR, AS DIRECTED TO THE COMPANY OR THE
ADMINISTRATIVE AGENT, TO SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY
IN A WRITTEN NOTICE TO THE OTHER PARTIES, AND AS DIRECTED TO ANY OTHER PARTY, AT
SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO
THE COMPANY AND THE ADMINISTRATIVE AGENT.


(B)           ALL SUCH NOTICES, REQUESTS AND COMMUNICATIONS SHALL, WHEN
TRANSMITTED BY OVERNIGHT DELIVERY, OR FAXED, BE EFFECTIVE WHEN DELIVERED FOR
OVERNIGHT (NEXT-DAY) DELIVERY, OR TRANSMITTED IN LEGIBLE FORM BY FACSIMILE
MACHINE, RESPECTIVELY, OR IF MAILED, UPON THE THIRD BUSINESS DAY AFTER THE DATE
DEPOSITED INTO THE U.S. MAIL, OR IF DELIVERED, UPON DELIVERY; EXCEPT THAT
NOTICES PURSUANT TO ARTICLE II OR IX SHALL NOT BE EFFECTIVE UNTIL ACTUALLY
RECEIVED BY THE ADMINISTRATIVE AGENT.


(C)           ANY AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREIN
TO RECEIVE CERTAIN NOTICES BY TELEPHONE OR FACSIMILE IS SOLELY FOR THE
CONVENIENCE AND AT THE REQUEST OF THE COMPANY.  THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL BE ENTITLED TO RELY ON THE AUTHORITY OF ANY PERSON PURPORTING TO
BE A PERSON AUTHORIZED BY THE COMPANY TO GIVE SUCH NOTICE AND THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL NOT HAVE ANY LIABILITY TO THE COMPANY OR OTHER
PERSON ON ACCOUNT OF ANY ACTION TAKEN OR NOT TAKEN BY THE ADMINISTRATIVE AGENT
OR THE LENDERS IN RELIANCE UPON SUCH TELEPHONIC OR FACSIMILE NOTICE.  THE
OBLIGATION OF THE COMPANY TO REPAY THE LOANS SHALL NOT BE AFFECTED IN ANY WAY OR
TO ANY EXTENT BY ANY FAILURE BY THE ADMINISTRATIVE AGENT AND THE LENDERS TO
RECEIVE WRITTEN CONFIRMATION OF ANY TELEPHONIC OR FACSIMILE NOTICE OR THE
RECEIPT BY THE ADMINISTRATIVE AGENT AND THE LENDERS OF A CONFIRMATION WHICH IS
AT VARIANCE WITH THE TERMS UNDERSTOOD BY THE ADMINISTRATIVE AGENT AND THE
LENDERS TO BE CONTAINED IN THE TELEPHONIC OR FACSIMILE NOTICE.

                11.3         No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof;  nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

                11.4         Costs and Expenses.  The Company shall:


(A)           WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, PAY OR REIMBURSE THE ADMINISTRATIVE AGENT WITHIN FIVE BUSINESS DAYS
AFTER DEMAND (SUBJECT TO SECTION 5.3(C)) FOR ALL REASONABLE COSTS AND EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, THE LENDERS OR ANY OF
THEIR AFFILIATES IN CONNECTION WITH THE SYNDICATIONS OF THE EXTENSIONS OF CREDIT
HEREUNDER (OTHER THAN FEES PAYABLE TO SYNDICATE MEMBERS) AND THE DEVELOPMENT,
PREPARATION, DELIVERY, ADMINISTRATION AND EXECUTION OF, AND ANY AMENDMENT,
SUPPLEMENT, WAIVER OR MODIFICATION TO (IN EACH CASE, WHETHER OR NOT
CONSUMMATED), THIS AGREEMENT, ANY LOAN DOCUMENT AND ANY OTHER DOCUMENTS PREPARED
IN CONNECTION HEREWITH OR THEREWITH, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED HEREIN, INCLUDING ATTORNEY COSTS INCURRED BY THE ANY SUCH PERSON WITH
RESPECT THERETO EXCEPT SUCH COSTS AND EXPENSES AS MAY BE INCURRED BY THE
ASSIGNOR LENDERS OR ASSIGNEE UNDER SECTION 11.8(A); AND

 

79

--------------------------------------------------------------------------------


 


(B)           PAY OR REIMBURSE THE ADMINISTRATIVE AGENT, ANY OTHER AGENT AND
EACH LENDER WITHIN FIVE BUSINESS DAYS AFTER DEMAND (SUBJECT TO SECTION 5.3(C))
FOR ALL COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY EACH OF THEM
IN CONNECTION WITH THE ENFORCEMENT, ATTEMPTED ENFORCEMENT, OR PRESERVATION OF
ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT DURING
THE EXISTENCE OF AN EVENT OF DEFAULT OR AFTER ACCELERATION OF THE LOANS
(INCLUDING IN CONNECTION WITH ANY “WORKOUT” OR RESTRUCTURING REGARDING THE
LOANS, AND INCLUDING IN ANY INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING).

                11.5         Indemnity.  Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold each
Agent-Related Person and each Lender and each of their respective Affiliates,
successors and assignors and its and their respective officers, directors,
employees, counsel, agents, advisors, controlling Persons, members and attorneys
in fact (each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including Attorney Costs) of any
kind or nature whatsoever which may at any time (including at any time following
repayment of the Loans, and the termination, resignation or replacement of the
Administrative Agent or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, including any
of the Transaction Documents, or the transactions contemplated hereby, including
the TexCal Acquisition, or any action taken or omitted by any such Person under
or in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any
Transaction Agreement, the Loans or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the “Indemnified Liabilities”), WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES
ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PARTY’S NEGLIGENCE IN WHOLE OR IN
PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT FROM THE SOLE,
JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY, OR ANY ONE
OR MORE OF THEM; provided, however, that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent same arise from the gross negligence or willful misconduct of any
Indemnified Person.  No Indemnified Person shall be liable for any damages
arising from the use by unauthorized Persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such Persons or for any special, indirect,
consequential or punitive damages in connection with this Agreement.  All
amounts due under this Section shall be payable not later than thirty (30) days
after written demand therefor.  The agreements in this Sections 11.4 and 11.5
shall survive payment of all other Obligations.

                11.6         Payments Set Aside.  To the extent that the Company
makes a payment to the Administrative Agent or the Lenders, or the
Administrative Agent or the Lenders exercise their right of set-off, and such
payment or the proceeds of such set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee,
debtor-in-possession, receiver or any other Person, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery

 

80

--------------------------------------------------------------------------------


 

the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such set-off had not occurred, and (b) each Lender severally agrees to
pay to the Administrative Agent or such Lender upon demand its Pro Rata Share of
any amount so recovered from or repaid by the Administrative Agent or such
Lender.

                11.7         Successors and Assigns.  This Agreement shall
become effective at the Restatement Effective Time after it shall have been
executed by the Company, each Original Guarantor, each TexCal Subsidiary and the
Administrative Agent and after the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.

                11.8         Assignments, Participations, etc.


(A)           EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN
“ASSIGNEE”) ALL OR A PORTION OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
(NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT (I) THE
AMOUNT OF THE COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE IN THE FORM
OF EXHIBIT “E” (THE “ASSIGNMENT AND ACCEPTANCE”) WITH RESPECT TO SUCH ASSIGNMENT
IS DELIVERED TO THE ADMINISTRATIVE AGENT AND DETERMINED ON AN AGGREGATE BASIS IN
THE EVENT OF CONCURRENT ASSIGNMENTS TO RELATED FUNDS (AS DEFINED BELOW)) SHALL
NOT, UNLESS CONSENTED TO BY THE ADMINISTRATIVE AGENT, BE LESS THAN $1,000,000
(OR, IF LESS, THE ENTIRE REMAINING AMOUNT OF SUCH LENDER’S COMMITMENT OR LOANS),
(II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE VIA AN ELECTRONIC SETTLEMENT
SYSTEM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (OR, IF PREVIOUSLY AGREED WITH THE
ADMINISTRATIVE AGENT, MANUALLY) AND SHALL PAY TO THE ADMINISTRATIVE AGENT A
PROCESSING AND RECORDATION FEE IN THE AMOUNT OF $3,500.00 (WHICH FEE MAY BE
WAIVED OR REDUCED IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), PROVIDED,
HOWEVER, THAT ONLY ONE SUCH FEE SHALL BE PAYABLE IN THE CASE OF CONCURRENT
ASSIGNMENTS TO PERSONS THAT, AFTER GIVING EFFECT TO SUCH ASSIGNMENTS, WILL BE
RELATED FUNDS AND (III) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER
TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN SUCH FORM AS
SUPPLIED FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT (AN “ADMINISTRATIVE
QUESTIONNAIRE”) AND ALL APPLICABLE TAX FORMS. UPON ACCEPTANCE AND RECORDING
PURSUANT TO SECTION 11.8(C), FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ACCEPTANCE, (A) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT AND (B) THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE
ENTITLED TO THE BENEFITS OF ARTICLE III AND SECTION 11.5, AS WELL AS TO ANY FEES
ACCRUED FOR ITS ACCOUNT PRIOR TO THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT
AND ACCEPTANCE AND NOT YET PAID). THE TERM “RELATED


 

81

--------------------------------------------------------------------------------


 


FUNDS” SHALL MEAN WITH RESPECT TO ANY LENDER THAT IS A FUND OR COMBINED
INVESTMENT VEHICLE THAT INVESTS IN BANK LOANS, ANY OTHER FUND THAT INVESTS IN
BANK LOANS AND IS MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR AS SUCH
LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR.


(B)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT
ITS COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS LOANS, IN EACH CASE WITHOUT
GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE, ARE AS SET
FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE, (II) EXCEPT AS SET FORTH IN (I) ABOVE,
SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT, OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO, OR THE FINANCIAL CONDITION OF THE COMPANY OR ANY SUBSIDIARY OR THE
PERFORMANCE OR OBSERVANCE BY THE COMPANY OR ANY SUBSIDIARY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE REPRESENTS
AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS
AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS REFERRED
TO IN SECTION 5.1 OR DELIVERED PURSUANT TO SECTION 7.1, THE INTERCREDITOR
AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING
LENDER OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS
AND AUTHORIZES THE ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE TO TAKE SUCH
ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT
AND THE COLLATERAL TRUST AGREEMENT, RESPECTIVELY, AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE, RESPECTIVELY, BY THE TERMS
HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH
THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE
REQUIRED TO BE PERFORMED BY IT AS A LENDER AND WILL BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT OR THE
COLLATERAL TRUST AGREEMENT. THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY,
WITHOUT ANY INDEPENDENT INVESTIGATION, ON THE REPRESENTATIONS AND WARRANTIES AND
OTHER STATEMENTS DEEMED TO BE MADE BY THE ASSIGNING LENDER AND THE ASSIGNEE
PURSUANT TO THIS SECTION 11.8(C) AND SHALL NOT INCUR ANY LIABILITY FOR RELYING
THEREON.


(C)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE COMPANY, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY
OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT.  UPON ITS RECEIPT OF, AND
CONSENT TO, A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING
LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE COMPLETED IN RESPECT OF
THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN SECTION 11.8(B) ABOVE, IF
APPLICABLE, AND THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT TO SUCH
ASSIGNMENT AND ANY APPLICABLE TAX FORMS, THE ADMINISTRATIVE AGENT SHALL (I)
ACCEPT SUCH ASSIGNMENT AND


 

82

--------------------------------------------------------------------------------


 


ACCEPTANCE AND (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. NO
ASSIGNMENT SHALL BE EFFECTIVE UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN SECTION 11.8(C).  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
THE COMPANY OR ANY LENDER (WITH RESPECT TO ANY ENTRY RELATING TO SUCH LENDER’S
LOANS) AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER
TO THE ADMINISTRATIVE AGENT AND THE COMPANY, THE OPTION TO PROVIDE TO THE
COMPANY ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE
OBLIGATED TO MAKE TO THE COMPANY ON THE EFFECTIVE DATE PURSUANT TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND (II) IF AN SPC ELECTS NOT TO EXERCISE
SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE
GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS
HEREOF. THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF
THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER. EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR
ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY
FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER). IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE
DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF. IN ADDITION, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 11.8, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT THE PRIOR WRITTEN CONSENT OF, THE COMPANY AND THE ADMINISTRATIVE AGENT
AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS
INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS
(CONSENTED TO BY THE ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT
SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE
OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION
RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(E)           WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF NOTICE BY THE
ADMINISTRATIVE AGENT THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE
AND PAYMENT OF THE PROCESSING FEE, IF A NOTE WAS ISSUED IN RESPECT OF THE
ASSIGNED INTERESTS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT BY THE
ASSIGNEE, THE COMPANY SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A
NEW NOTE EVIDENCING SUCH ASSIGNEE’S ASSIGNED LOANS AND, IF THE ASSIGNOR LENDER
HAS RETAINED A PORTION OF ITS LOANS AND ITS COMMITMENT, A REPLACEMENT NOTE, UPON
THE REQUEST OF THE ADMINISTRATIVE AGENT BY THE ASSIGNOR LENDER, IN THE PRINCIPAL
AMOUNT EQUAL TO THE LOANS AND COMMITMENTS, IF ANY, RETAINED BY THE ASSIGNOR
LENDER (SUCH NOTE TO BE IN EXCHANGE FOR, BUT NOT IN PAYMENT OF, THE NOTE HELD BY
SUCH LENDER).


(F)            ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS
OR OTHER PERSONS NOT AFFILIATES OF THE COMPANY (A “PARTICIPANT”) PARTICIPATING
INTERESTS IN ANY LOANS, THE COMMITMENT OF THAT LENDER, IF ANY, AND THE OTHER
INTERESTS OF THAT LENDER (THE “ORIGINATING LENDER”) HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT


 

83

--------------------------------------------------------------------------------


 


(I) THE ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, THE ORIGINATING LENDER SHALL REMAIN A LENDER FOR ALL PURPOSES HEREOF
AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH ORIGINATING LENDER IS A PARTY, AND
THE PARTICIPANT MAY NOT BECOME A LENDER FOR PURPOSES HEREOF OR FOR ANY OTHER OF
THE LOAN DOCUMENTS, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY RESPONSIBLE
FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE COMPANY AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE
ORIGINATING LENDER IN CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (IV) NO
LENDER SHALL TRANSFER OR GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE
PARTICIPANT HAS RIGHTS TO APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR WAIVER
WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT TO THE EXTENT
SUCH AMENDMENT, CONSENT OR WAIVER WOULD REQUIRE UNANIMOUS CONSENT OF THE
LENDERS. IN THE CASE OF ANY SUCH PARTICIPATION, THE PARTICIPANT SHALL NOT HAVE
ANY RIGHTS UNDER THIS AGREEMENT, OR ANY OF THE OTHER LOAN DOCUMENTS (THE
PARTICIPANT’S RIGHTS AGAINST THE ORIGINATING LENDER IN RESPECT OF SUCH
PARTICIPATION BEING THOSE SET FORTH IN THE AGREEMENT CREATING OR EVIDENCING SUCH
PARTICIPATION WITH SUCH LENDER), AND ALL AMOUNTS PAYABLE BY THE COMPANY
HEREUNDER SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION;
EXCEPT THAT, IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR
SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE
RIGHT OF SET OFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER
THIS AGREEMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST
WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT.


(G)           EACH LENDER AGREES TO TAKE NORMAL AND REASONABLE PRECAUTIONS AND
EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF ALL INFORMATION IDENTIFIED
AS “CONFIDENTIAL” OR “SECRET”  BY THE COMPANY AND PROVIDED TO IT BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES, OR BY THE ADMINISTRATIVE AGENT ON SUCH COMPANY’S OR
SUBSIDIARY’S BEHALF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, AND NEITHER IT NOR ANY OF ITS AFFILIATES SHALL USE ANY SUCH
INFORMATION OTHER THAN IN CONNECTION WITH OR IN ENFORCEMENT OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, EXCEPT TO THE EXTENT SUCH INFORMATION (I) WAS OR
BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE
BY SUCH LENDER, OR (II) WAS OR BECOMES AVAILABLE ON A NON CONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE COMPANY, PROVIDED,  HOWEVER, THAT SUCH SOURCE IS
NOT BOUND BY A CONFIDENTIALITY AGREEMENT WITH THE COMPANY KNOWN TO THE LENDER;
PROVIDED FURTHER, HOWEVER, THAT ANY LENDER MAY DISCLOSE SUCH INFORMATION (A) AT
THE REQUEST OR PURSUANT TO ANY REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY TO
WHICH SUCH LENDER IS SUBJECT OR IN CONNECTION WITH AN EXAMINATION OF SUCH LENDER
BY ANY SUCH AUTHORITY; (B) PURSUANT TO SUBPOENA OR OTHER COURT PROCESS; (C) WHEN
REQUIRED TO DO SO IN ACCORDANCE WITH THE PROVISIONS OF ANY APPLICABLE
REQUIREMENT OF LAW; (D) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH ANY
LITIGATION OR PROCEEDING TO WHICH THE ADMINISTRATIVE AGENT, ANY LENDER OR THEIR
RESPECTIVE AFFILIATES MAY BE PARTY; (E) TO THE EXTENT REASONABLY REQUIRED IN
CONNECTION WITH THE EXERCISE OF ANY REMEDY HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT; (F) TO SUCH LENDER’S INDEPENDENT AUDITORS AND OTHER PROFESSIONAL
ADVISORS; (G) TO ANY AFFILIATE OF SUCH LENDER, OR TO ANY PARTICIPANT OR
ASSIGNEE, ACTUAL OR POTENTIAL, PROVIDED THAT SUCH AFFILIATE, PARTICIPANT OR
ASSIGNEE AGREES TO KEEP SUCH INFORMATION CONFIDENTIAL TO THE SAME EXTENT
REQUIRED OF THE LENDERS HEREUNDER, AND (H) AS TO ANY LENDER, AS EXPRESSLY
PERMITTED UNDER THE TERMS OF ANY OTHER DOCUMENT OR AGREEMENT REGARDING
CONFIDENTIALITY TO WHICH THE COMPANY IS PARTY OR IS DEEMED PARTY WITH SUCH
LENDER.

 

84

--------------------------------------------------------------------------------


 


(H)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY LENDER
MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF
ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT AND THE NOTES HELD BY IT IN
FAVOR OF ANY FEDERAL RESERVE LENDER IN ACCORDANCE WITH REGULATION A OF THE FRB
OR U.S. TREASURY REGULATION 31 CFR §203.14, AND SUCH FEDERAL RESERVE LENDER MAY
ENFORCE SUCH PLEDGE OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER
APPLICABLE LAW.  ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT TO SECURE EXTENSIONS OF CREDIT TO SUCH LENDER OR IN
SUPPORT OF OBLIGATIONS OWED BY SUCH LENDER; PROVIDED, HOWEVER, THAT NO SUCH
ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 11.8(G) OR
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY PARTY
HERETO OR THERETO (AND EACH EMPLOYEE, REPRESENTATIVE, OR OTHER AGENT OF SUCH
PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE
TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED HEREIN AND
THEREIN AND ALL MATERIALS OF ANY KIND IN EACH CASE WITHIN THE MEANING OF UNITED
STATES TREASURY REGULATION SECTION 1.6011-4 (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO SUCH PARTY RELATING TO SUCH TAX TREATMENT AND TAX
STRUCTURE; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY DOCUMENT OR SIMILAR ITEM
THAT IN EITHER CASE CONTAINS INFORMATION CONCERNING TAX TREATMENT OR TAX
STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS WELL AS OTHER
INFORMATION, THIS SECTION 11.8(I) SHALL ONLY APPLY TO SUCH PORTIONS OF THE
DOCUMENT OR SIMILAR ITEM THAT RELATE TO SUCH TAX TREATMENT OR TAX STRUCTURE.

                11.9         Interest.  It is the intention of the parties
hereto to comply with applicable usury laws, if any; accordingly,
notwithstanding any provision to the contrary in this Agreement, the Notes or in
any of the other Loan Documents securing the payment hereof or otherwise
relating hereto, in no event shall this Agreement, the Notes or such other Loan
Documents require or permit the payment, taking, reserving, receiving,
collection, or charging of any sums constituting interest under applicable laws
which exceed the Highest Lawful Rate.  If any such excess interest is called
for, contracted for, charged, taken, reserved, or received in connection with
the Loans evidenced by the Notes or in any of the Loan Documents securing the
payment thereof or otherwise relating thereto, or in any communication by the
Administrative Agent or the Lenders or any other Person to the Company or any
other Person, or in the event all or part of the principal or interest thereof
shall be prepaid or accelerated, so that under any of such circumstances or
under any other circumstance whatsoever the amount of interest contracted for,
charged, taken, reserved, or received on the amount of principal actually
outstanding from time to time under the Notes or any other Loan Document shall
exceed the Highest Lawful Rate, then in any such event it is agreed as follows: 
(i) the provisions of this Section 11.9 shall govern and control, (ii) neither
any Company nor any other Person now or hereafter liable for the payment of the
Notes shall be obligated to pay the amount of such interest to the extent such
interest is in excess of the Highest Lawful Rate, (iii) any such excess which is
or has been received notwithstanding this Section 11.9 shall be credited against
the then unpaid principal balance of the Notes or, if the Notes have been or
would be paid in full, refunded to the Company, and (iv) the provisions of this
Agreement, the Notes and the other Loan Documents securing the payment thereof
and otherwise relating thereto, and any communication to the Company, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the Highest Lawful Rate as now or
hereafter construed by

 


85

--------------------------------------------------------------------------------


 

courts having jurisdiction hereof or thereof.  Without limiting the foregoing,
all calculations of the rate of the interest contracted for, charged, collected,
taken, reserved, or received in connection with the Notes, this Agreement or any
other Loan Document which are made for the purpose of determining whether such
rate exceeds the Highest Lawful Rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of the Loans, including all prior and subsequent
renewals and extensions, all interest at any time contracted for, charged,
taken, collected, reserved, or received.  The terms of this Section 11.9 shall
be deemed to be incorporated in every document and communication relating to the
Notes, the Loans or any other Loan Document.

                11.10       Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as any Guarantor may have under applicable
law, the Company agrees that in the event a payment shall be made by a Guarantor
under a Guaranty in respect of a Credit Extension to the Company, the Company
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment subject to the provisions of
the Guaranty executed by such Guarantor.  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under this Section 11.10
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
of the Obligations, and no payments may be made in respect of such rights of
indemnity, contribution or subrogation until all the Obligations have been paid
in full and the Commitment shall have expired.  No failure on the part of the
Company to make the payments required by this Section 11.10 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the Guarantors with respect to any Guaranty,
and each Guarantor shall remain liable for the full amount of the obligation of
the Guarantors under each such Guaranty in accordance therewith.

                11.11       Automatic Debits of Fees.  With respect to any fee
or any other cost or expense (including Attorney Costs) due and payable to the
Administrative Agent under the Loan Documents, the Company hereby irrevocably
authorizes the Administrative Agent, after giving reasonable prior notice to the
Company, to debit any deposit account of the Company with the Administrative
Agent in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense.  If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in the Administrative Agent’s sole discretion) and such amount not debited
shall be deemed to be unpaid.  No such debit under this Section 11.11 shall be
deemed a set-off.

                11.12       Notification of Addresses, Lending Offices, Etc. 
Each Lender shall notify the Administrative Agent in writing of any changes in
the address to which notices to the Lender should be directed, of addresses of
any Lending Office, of payment instructions in respect of all payments to be
made to it hereunder and of such other administrative information as the
Administrative Agent shall reasonably request.

                11.13       Counterparts.  This Agreement may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to

 


86

--------------------------------------------------------------------------------


 

constitute but one and the same instrument.  A fully executed counterpart of
this Agreement by facsimile signatures shall be binding upon the parties hereto.

                11.14       Severability.  The illegality or unenforceability of
any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

                11.15       No Third Parties Benefited.  This Agreement is made
and entered into for the sole protection and legal benefit of the Company, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

                11.16       Governing Law, Jurisdiction.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

11.17       Submission To Jurisdiction; Waivers.  Each of the Company and each
Guarantor hereby irrevocably and unconditionally, and shall cause each of their
respective Subsidiaries to irrevocably and unconditionally:


(A)           SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE COMPANY AND EACH GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(B)           WAIVE, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


(C)           CONSENT TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES
HEREIN. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

87

--------------------------------------------------------------------------------


 

                11.18       Entire Agreement.  This Agreement, together with the
other Loan Documents, embodies the entire agreement and understanding among the
Company, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof.

                11.19       NO ORAL AGREEMENTS.  THIS WRITTEN AMENDED AND
RESTATED TERM LOAN AGREEMENT, TOGETHER WITH THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

                11.20       Accounting Changes.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Company and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

                11.21       WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  THE
COMPANY AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED
THEREWITH, BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
11.21.  AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR

 


88

--------------------------------------------------------------------------------


 

PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR
FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY
OTHER PARTY HERETO.

                11.22       Intercreditor Agreement; Collateral Trust
Agreement.  Each Lender (a) hereby agrees that it will be bound by and take no
actions contrary to the Intercreditor Agreement or the Collateral Trust
Agreement and (b) hereby irrevocably authorizes and instructs the Administrative
Agent to enter into and perform the Intercreditor Agreement and the Collateral
Trust Agreement on its behalf.


                11.23       USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES EACH
LOAN PARTY THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III
OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)), IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF SUCH LOAN PARTY AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER TO IDENTIFY SUCH LOAN PARTY IN ACCORDANCE WITH SAID ACT.

                11.24       Acknowledgments.  Each of the Company and each
Guarantor hereby acknowledges that:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR THE OTHER AGENTS NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO THE COMPANY OR ANY
GUARANTOR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE
OTHER AGENTS AND THE LENDERS, ON ONE HAND, AND THE COMPANY AND THE GUARANTORS,
ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR
AND CREDITOR; AND


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
ADMINISTRATIVE AGENT, THE OTHER AGENTS AND THE LENDERS OR AMONG THE COMPANY AND
THE GUARANTORS AND THE LENDERS.

                11.25       Survival of Representations and Warranties.  All
representations and warranties made herein, in the other Loan Documents and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement,
the consummation of the TexCal Acquisition and the making of the Loans and other
extensions of credit hereunder.

                11.26       Release of Collateral and Guarantee Obligations. 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN
ANY OTHER LOAN DOCUMENT (OTHER THAN THE INTERCREDITOR AGREEMENT AND THE
COLLATERAL TRUST AGREEMENT), UPON REQUEST OF THE COMPANY IN CONNECTION WITH ANY
DISPOSITION OF PROPERTY PERMITTED BY THE LOAN DOCUMENTS, BUT SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE COLLATERAL TRUST AGREEMENT,
UNLESS A TRIGGERING EVENT HAS OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE
AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER OR ANY
QUALIFIED DERIVATIVE


 

89

--------------------------------------------------------------------------------


 


CONTRACT COUNTERPARTY) (I) ISSUE WRITTEN DIRECTIONS TO THE COLLATERAL TRUSTEE IN
ACCORDANCE WITH SECTION 7.02 OF THE COLLATERAL TRUST AGREEMENT AUTHORIZING THE
COLLATERAL TRUSTEE TO RELEASE ITS SECURITY INTEREST IN ANY COLLATERAL BEING
DISPOSED OF IN SUCH DISPOSITION AND (II) TAKE SUCH ACTIONS AS SHALL BE REQUIRED
TO RELEASE ANY GUARANTEE OBLIGATIONS UNDER ANY LOAN DOCUMENT OF ANY PERSON BEING
DISPOSED OF IN SUCH DISPOSITION, TO THE EXTENT NECESSARY TO PERMIT CONSUMMATION
OF SUCH DISPOSITION IN ACCORDANCE WITH THE LOAN DOCUMENTS; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE, AT LEAST TEN BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED
RELEASE (OR SUCH SHORTER PERIOD AGREED TO BY THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE), A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT
COLLATERAL BEING DISPOSED OF IN SUCH DISPOSITION AND THE TERMS OF SUCH
DISPOSITION IN REASONABLE DETAIL, INCLUDING THE DATE THEREOF, THE PRICE THEREOF
AND ANY EXPENSES IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION BY THE
COMPANY STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND THAT THE PROCEEDS OF SUCH DISPOSITION WILL BE
APPLIED IN ACCORDANCE WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR ANY
OTHER LOAN DOCUMENT, WHEN ALL OBLIGATIONS (OTHER THAN OBLIGATIONS IN RESPECT OF
ANY QUALIFIED DERIVATIVE CONTRACT) HAVE BEEN PAID IN FULL AND ALL COMMITMENTS
HAVE TERMINATED OR EXPIRED, UPON REQUEST OF THE COMPANY, THE ADMINISTRATIVE
AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT OF, ANY LENDER, OR ANY
QUALIFIED DERIVATIVE CONTRACT COUNTERPARTY) (I) ISSUE WRITTEN DIRECTIONS TO THE
COLLATERAL TRUSTEE IN ACCORDANCE WITH SECTION 7.02 OF THE COLLATERAL TRUST
AGREEMENT AUTHORIZING THE COLLATERAL TRUSTEE TO RELEASE ITS SECURITY INTEREST IN
ALL COLLATERAL, AND (II) TAKE SUCH ACTIONS AS SHALL BE REQUIRED TO RELEASE ALL
GUARANTEE OBLIGATIONS PROVIDED FOR IN ANY LOAN DOCUMENT, WHETHER OR NOT ON THE
DATE OF SUCH RELEASE THERE MAY BE OUTSTANDING OBLIGATIONS IN RESPECT OF THE
QUALIFIED DERIVATIVE CONTRACTS.  ANY SUCH RELEASE OF GUARANTEE OBLIGATIONS SHALL
BE DEEMED SUBJECT TO THE PROVISION THAT SUCH GUARANTEE OBLIGATIONS SHALL BE
REINSTATED IF AFTER SUCH RELEASE ANY PORTION OF ANY PAYMENT IN RESPECT OF THE
OBLIGATIONS GUARANTEED THEREBY SHALL BE RESCINDED OR MUST OTHERWISE BE RESTORED
OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF THE COMPANY OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE
APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR
OFFICER FOR, THE COMPANY OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.

                11.27       Amendment and Restatement.


(A)           FROM AND AFTER THE RESTATEMENT EFFECTIVE TIME, THIS AGREEMENT
AMENDS AND RESTATES IN ITS ENTIRETY THE EXISTING CREDIT AGREEMENT; THE EXISTING
CREDIT AGREEMENT SHALL THEREAFTER BE OF NO FURTHER FORCE AND EFFECT EXCEPT TO
EVIDENCE (I) THE INCURRENCE BY THE COMPANY OF THE LOANS AND THE OTHER
“OBLIGATIONS” UNDER AND AS DEFINED THEREIN (WHETHER OR NOT SUCH “OBLIGATIONS”
ARE CONTINGENT AS OF THE RESTATEMENT EFFECTIVE TIME), (II) THE REPRESENTATIONS
AND WARRANTIES MADE BY ANY LOAN PARTY PRIOR TO THE RESTATEMENT EFFECTIVE TIME
AND (III) ANY ACTION OR OMISSION PERFORMED OR REQUIRED TO BE PERFORMED PURSUANT
TO THE EXISTING CREDIT AGREEMENT PRIOR TO THE RESTATEMENT EFFECTIVE TIME
(INCLUDING ANY FAILURE, PRIOR TO THE RESTATEMENT EFFECTIVE TIME, TO COMPLY WITH
THE COVENANTS CONTAINED IN SUCH EXISTING CREDIT AGREEMENT).  THE AMENDMENTS AND
RESTATEMENTS SET FORTH HEREIN SHALL NOT CURE ANY BREACH THEREOF OR ANY “DEFAULT”
OR “EVENT OF DEFAULT” UNDER AND AS DEFINED IN THE EXISTING CREDIT AGREEMENT
EXISTING PRIOR TO THE RESTATEMENT EFFECTIVE TIME.  THIS AGREEMENT DOES NOT
CONSTITUTE AND SHALL NOT BE CONSTRUED TO


 

90

--------------------------------------------------------------------------------


 


EVIDENCE A NOVATION OF OR A PAYMENT AND READVANCE OF ANY OF THE “OBLIGATIONS”
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT) HERETOFORE OUTSTANDING UNDER THE
EXISTING CREDIT AGREEMENT, IT BEING THE INTENTION OF THE PARTIES HERETO THAT
THIS AGREEMENT PROVIDE FOR THE TERMS AND CONDITIONS OF THE SAME LOANS AND OTHER
“OBLIGATIONS” AS WERE THEN OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT.


(B)           THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL APPLY TO ALL OF THE LOANS AND OTHER “OBLIGATIONS” INCURRED
UNDER THE EXISTING CREDIT AGREEMENT.


(C)           THE COMPANY REAFFIRMS THE LIENS GRANTED PURSUANT TO THE EXISTING
LOAN DOCUMENTS TO THE COLLATERAL TRUSTEE FOR THE BENEFIT OF THE SECURED PARTIES,
WHICH LIENS SHALL CONTINUE IN FULL FORCE AND EFFECT DURING THE TERM OF THIS
AGREEMENT AND ANY RENEWALS OR EXTENSIONS THEREOF AND SHALL CONTINUE TO SECURE
THE SHARING OBLIGATIONS.


(D)           FROM AND AFTER THE RESTATEMENT EFFECTIVE TIME, EXCEPT AS THE
CONTEXT OTHERWISE PROVIDES, (I) ALL REFERENCES TO THE EXISTING CREDIT AGREEMENT
(OR TO ANY AMENDMENT, SUPPLEMENT, MODIFICATION OR AMENDMENT AND RESTATEMENT
THEREOF) IN THE LOAN DOCUMENTS (OTHER THAN THIS AGREEMENT) SHALL BE DEEMED TO
REFER TO THE EXISTING CREDIT AGREEMENT AS AMENDED AND RESTATED HEREBY AND AS THE
SAME MAY BE FURTHER AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME PURSUANT TO THE TERMS OF THIS AGREEMENT AND OF THE INTERCREDITOR
AGREEMENT, (II) ALL REFERENCES TO ANY SECTION (OR SUBSECTION) OF THE EXISTING
CREDIT AGREEMENT IN ANY LOAN DOCUMENT (BUT NOT HEREIN) SHALL BE AMENDED TO
BECOME MUTATIS MUTANDIS, REFERENCES TO THE CORRESPONDING PROVISIONS OF THE
EXISTING CREDIT AGREEMENT, AS AMENDED AND RESTATED BY THIS AGREEMENT AND AS THE
SAME MAY BE FURTHER AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME PURSUANT TO THE TERMS OF THIS AGREEMENT AND OF THE INTERCREDITOR
AGREEMENT, AND (III) ALL REFERENCES TO THIS AGREEMENT HEREIN (INCLUDING FOR
PURPOSES OF INDEMNIFICATION AND REIMBURSEMENT OF FEES) SHALL BE DEEMED TO BE
REFERENCES TO THE EXISTING CREDIT AGREEMENT AS AMENDED AND RESTATED HEREBY AND
AS THE SAME MAY BE FURTHER AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME PURSUANT TO THE TERMS OF THIS AGREEMENT AND OF THE
INTERCREDITOR AGREEMENT.


(E)           THIS AMENDMENT AND RESTATEMENT IS LIMITED AS WRITTEN AND IS NOT A
CONSENT TO ANY OTHER AMENDMENT, RESTATEMENT, WAIVER OR OTHER MODIFICATION,
WHETHER OR NOT SIMILAR, AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN ANY OTHER
LOAN DOCUMENT, ALL TERMS AND CONDITIONS OF THE LOAN DOCUMENTS REMAIN IN FULL
FORCE AND EFFECT UNLESS OTHERWISE SPECIFICALLY AMENDED BY THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

                11.28       Amendment and Restatement of the First Lien Credit
Agreement.  Each Agent and each Lender hereby consents to the First Amendment to
the Second Amended and Restated Credit Agreement of the Company described in the
definition of “First Lien Credit Agreement”.

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

COMPANY:

 

 

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

 

 

 

 

BMC, LTD.

 

 

 

 

 

By:

Venoco, Inc., General Partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

 

TEXCAL ENERGY NORTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

Address for Notice to the Company and the Guarantors:

 

Principal Place of Business and Chief Executive Office:

 

 

 

 

 

370 17th Street, Suite 2950

 

 

 

Denver, Colorado 80202-1370

 

 

 

Attention: Chief Financial Officer

 

 

 

Facsimile No.: (303) 626-8315

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Vanessa Gomez

 

 

Name:

Vanessa Gomez

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Gregory S. Richards

 

 

Name:

Gregory S. Richards

 

 

Title:

Associate

 

 

 

 

 

Address:

Eleven Madison Avenue

 

 

 

New York, NY 10010

 

 

 

 

 

Facsimile No.1:

(212) 448-3755

 

Facsimile No.2:

(212) 322-0419

 

 

 

 

 

Attention:

Vanessa Gomez

 

 

 

 

 

with copy to:

 

 

 

 

 

 

Address:

Credit Suisse

 

 

 

Transaction Management Group

 

 

 

Eleven Madison Avenue

 

 

 

New York, NY 10010

 

 

 

 

 

Facsimile No.:

(212) 743-2375

 

 

 

 

 

Attention:

Lillian Cortes

 

 

 

 

 

Applicable Lending Office

 

for Base Rate Loans and

 

LIBO Rate Loans:

 

 

 

 

 

Address:

One Madison Avenue

 

 

 

New York, NY 10010

 

 

 

 

 

Facsimile No.1:

(212) 538-6851

 

Facsimile No.2:

(212) 325-8317

 

 

 

 

 

Attention:

Ed Markowski

 

--------------------------------------------------------------------------------


 

 

SYNDICATION AGENT:

 

 

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

By:

/s/ Jeff Ogden

 

 

Name:

Jeff Ogden

 

 

Title:

Managing Director

 

 

 

 

 

Address:

745 7th Avenue, 5th Floor

 

 

 

New York, NY 10019

 

Facsimile No.:

646-758-1986

 

Attention:

Frank Turner

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Address:

745 7th Avenue, 5th Floor

 

 

 

New York, NY 10019

 

Facsimile No.:

212-520-0450

 

Attention:

Cindy Eng

 

--------------------------------------------------------------------------------